Mr President, it is rather strange that we are being asked to approve this urgent procedure. After all, just a few days ago the Commission made appropriate and indeed important amendments to the proposal on the Agency. To make things simpler, the same can be said of the Council’s second request for urgent procedure concerning support for the economic development of the Turkish Cypriot community, because in both cases the Council and the Commission have only just tabled significant new proposals.
The committee will deal with these matters this evening, but in both cases and on behalf of the Committee on Foreign Affairs, I should like to recommend that at this stage the request for urgent procedure be rejected.
Mr President, as you know this vote will decide on the request for two urgent procedures concerning macro-financial assistance, one to the Federal Republic of Yugoslavia, and the other to Bosnia and Herzegovina. The two referrals are proposals for decisions aiming merely to extend the current expiration date of the financial packages, which are due to expire on 9 November 2004. Yesterday the Committee on International Trade – the committee responsible for both referrals – held an extraordinary meeting to decide on the request for urgent procedure.
I would like to inform you, on behalf of the Committee on International Trade, that it decided by a wide majority to accept the request for urgent procedure in both cases. It also adopted the report on these two referrals through simplified procedures. We believe that the Federal Republic of Yugoslavia and Bosnia should not pay for problems in the handling of internal EU procedures.
However, before proceeding to the vote, I would call on the Commission not to abuse the urgency procedure, but use it only as a last resort and to always inform Parliament as soon as possible through the appropriate channels. I regret to note that Parliament was not properly informed about the possibility of an urgent procedure in this case. The handling of the case dossier, and the communication with Parliament, took place late and did not follow the appropriate channels. I hope this will not be repeated. That being said, and on behalf of the Committee on International Trade, I wish to advise my colleagues to accept the requests for urgent procedure so that Parliament can adopt the committee's opinion on Thursday and so that the Council decision can be amended to allow the foreseen allocation of financial aid to Bosnia and Yugoslavia.
– Mr President, we are very much in favour of this and support the request for urgent procedure. I simply wished for form’s sake to point out that the Federal Republic of Yugoslavia no longer exists. It is Serbia and Montenegro – a small point, but one that is regarded as very important, particularly in that part of the world.
That concludes the votes on requests for urgent procedure.
As Mr Barroso, President-elect of the European Commission, has not yet arrived, we shall suspend the sitting for a moment.
The next item is the statement by Mr Barroso, President-elect of the European Commission.
.  Mr President, ladies and gentlemen, here we are at a decisive stage of this important democratic process, the establishment of the new European Commission.
In June, a consensus of the Heads of State or Government nominated me as President of the Commission. On 22 July, Parliament gave me its confidence with a large majority. I thank you for the honour that you bestowed on me. I then put together my team, with the Council’s agreement and based on the nominations by the Member States. I also decided how responsibilities would be shared out among the Commissioners-designate and the main features of the new Commission’s internal organisation. Throughout this period I kept in constant contact with Parliament and I had the opportunity to meet all of the Members of the Council, except those Heads of Government of countries in which elections were held recently.
I appear before you today, ladies and gentlemen, to request approval for the future college.
This Commission is a team with a number of positive features: it contains more women than in any previous Commission; it contains representatives of the main political streams in Europe, Christian democrats and people’s parties, socialists and social-democrats, liberals and democrats; it contains people with extensive political experience, at both European and national level.
All of the Members of the future Commission are committed to defending and promoting our Union’s interests, and are aware of their joint responsibility towards Parliament. In its internal operation, the Commission will be guided by complete compliance with the principle of collective accountability. As I said to you in July, and in accordance with your wishes, there are definitely no first-class or second-class Commissioners in this college.
It is also true that, broadly speaking, the Commission that I now propose to you has been received very favourably by the general public in Europe.
All the men and women in this Commission have attended hearings in the parliamentary committees. This procedure, which has no parallel in the Member States, is an example of democracy in action at the heart of the European institutions. Your hearings have revealed a broad consensus between Parliament and the future Commission. In the vast majority of cases, Parliament's verdict has been positive. In a few cases Parliament has identified weaknesses and asked for a response from me.
At the Conference of Presidents last week, I gave my reactions to the letters from the parliamentary committees. Today I wish to clarify my position on the most important points, without going into details of the undertakings I have already given, and provide you with the additional steps I am ready to take.
In a specific case of a potential conflict of interest, I gave the strongest possible guarantees that the Commission's work in the field of competition policy will not be affected. These guarantees are based on rules and procedures that are a matter of public record. The Commission will always carry out its responsibilities in the area of competition impartially, independently, transparently and with assiduity and expertise.
Some doubts have been expressed about the mastery of the details of certain complex and technical portfolios, such as energy. I can assure you that I have absolute confidence in the political skills of the Commissioners-designate and their ability to absorb and defend their brief, however technical.
In the case of the criticism levelled against one Commissioner-designate, relating to her former political career, I would remind you that this concerns allegations which can be dealt with under existing national control procedures, including judicial investigation. At this point, no accusations have been made against this Commissioner-designate and she therefore retains my confidence.
I expect all Members of the Commission to meet the highest ethical standards and to comply fully with the Code of Conduct. Let me say once again that I intend to use all the powers that the Treaty confers on me to ensure that this is indeed the case. I will not hesitate to demand the resignation of any Member of the Commission who is manifestly not up to the job or who fails in the duties imposed upon him or her by the Treaty. This also holds for cases brought up by Parliament, which I will actively consider before taking a final decision.
All the Members of the Commission have undertaken to tender their resignation if I ask for it. Obviously this also applies to any possibility of a reshuffle during the mandate of the next Commission. Once the Commission is approved by this Parliament, I will have the power to make the adjustments I may deem necessary.
The verdict on Mr Buttiglione's performance at one of the hearings he attended was positive, and at another hearing it was negative. Following this hearing, I asked him for a clear explanation of his position. He replied in writing, expressing his regret and reaffirming his commitment to the principle of non-discrimination. I, for my part, would never accept anyone in my Commission who defends positions that are not compatible with the Charter of Fundamental Rights. I am sure that Mr Buttiglione will fully comply with the Treaty and the Charter and I can confirm that the rest of the Commissioners-designate share my view.
However, one good thing will have come out of this unfortunate incident: it has highlighted the importance we attach to decisive political action by the European Union in the fight against all forms of discrimination. For this I must thank Parliament. This debate enables us to move from words to substance, and about substance no doubts are allowed. This Commission will give civil rights and anti-discrimination policy top priority.
I have already told the Conference of Presidents – and I confirm this today to you – that I intend to create a group of Commissioners responsible for fundamental rights, anti-discrimination and equal opportunities. This group, which I will chair, will monitor all Commission action and measure initiatives in these areas. It will also act as the political driving force. This group will not be a talking shop. It will ensure that the action by the Commission in promoting fundamental rights and fighting against all forms of discrimination is cohesive. It is my intention to set an ambitious agenda for this group. I will be ready to discuss it with you and to ask for your suggestions. Already I can announce that I will make use of the results of a public consultation aimed at facilitating the creation of a European fundamental rights agency, which will take as its starting point the current Monitoring Centre for Racism and Xenophobia in Vienna. I will await Parliament's contribution before presenting a legislative proposal on this matter.
I also intend to initiate work with a view to a framework directive on the basis of Article 13 of the European Community Treaty, which will replace the directives adopted in 2000 and extend them to all forms of discrimination. Currently, these directives have a limited scope. With the framework directive, Community action will cover all areas of discrimination, including discrimination on the grounds of gender or sexual orientation. With this initiative, I am simply confirming even more clearly what has, from the very beginning, been one of the features of this Commission: that its very composition, with eight women in the college, affirms its determination to combat discrimination.
Lastly, I intend to launch a programme and an action plan to combat discrimination with particular reference to all forms of anti-Semitism, racism and xenophobia. In this connection the future Commission will commit itself to relaunching negotiations on a framework decision on racism and xenophobia, which has been blocked in the Council for far too long.
All these initiatives, and others that might be considered by the group of Commissioners or suggested by you, will be prepared under my authority. I am prepared to present them to you in person when the time comes – not just in plenary but, if necessary, in the relevant committee.
Let me make it very clear that I will personally assume full control of our action in the fight against discrimination and the promotion of fundamental rights. So, as you see, I have listened carefully to Parliament's opinion. I have taken into consideration your major concerns and objections and have provided substantive replies. Some of you would have liked a more radical response and a reorganisation of the team, but is that a real option at this stage? All the information I have, after careful consideration and extensive consultation, makes me think that changing the portfolios at this stage of the procedure would cause more political and interinstitutional problems than it would solve. We should bear in mind that this process involves not only the President-designate and Parliament but also the Council, as a third and very relevant partner.
My team may not be considered perfect by all of you, but is there any team in any of our national governments that we can consider perfect? However, it is recognised by many to be, on the whole, a very strong and balanced team. I am convinced that we can do our job in the service of Europe and its citizens, under the political monitoring of this Parliament.
It was a great honour for me to receive your support and confidence in July by a very large majority. I ask you now to support the solution I am proposing, as it is you who best serve the interests of the European Union at this point. You will be able to judge the President and all the Members of the Commission later in the light of their actions and not just their words.
Mr President, ladies and gentlemen, in July, I announced to you my intention to build a partnership for Europe – a partnership for prosperity, solidarity and security. In order to achieve this, the new Commission must tackle some major issues, both at internal and international level. It must meet the expectations of European citizens.
Fundamental institutional changes await us in the years to come, when the Constitution enters into force – as the Commission hopes it will – after it has been ratified by all of the Member States.
We must prepare for those changes. We must also explain, clearly and objectively, to people the many advantages of the Constitution over the current Treaties. This Constitution will significantly enhance both the democracy and the effectiveness of the European Union. It will provide the EU with the appropriate instruments to address the actual needs and expectations of Europeans more effectively.
The main task of achieving ratification at national level naturally falls to the Member States, in accordance with the procedures laid down in their internal legal orders. The future Commission, however, is more than ready to work with the Council and with Parliament to set up a common communication strategy.
The EU must place growth at the heart of its activities. Europe needs more growth, more jobs, more entrepreneurial spirit, more innovation and more research. It must achieve reforms that foster economic dynamism. It must invest in education and training, knowledge and technological development, so as to be a genuinely knowledge-based economy that is up to speed with the increasingly tough demands of international competitiveness.
Those reforms and that spirit of constructive change must form part of a sustainable development strategy that takes up the challenge posed by climate change and that appropriately addresses the issues of energy, transport and protection of the environment.
To this end, we must redouble our efforts at both internal and international level, in our quest for a coordinated strategy within a multilateral framework. The Russian Federation’s ratification of the Kyoto Protocol is a tangible success of the multilateral strategy for the environment, which bodes well for the future.
A more dynamic and more competitive Europe must go hand in hand with maintaining the European social model, and I would add that a more dynamic and more competitive Europe is the only one in which we will be capable of completely safeguarding this model. We must also bear in mind that, in some of our countries, we are still a long way from a genuinely fair level of social protection. Competitiveness, cohesion and solidarity must progress in tandem. It is clear that cohesion policy and actions aimed at creating a more competitive and more dynamic European economy are intrinsically linked and complement one another. The new Member States in particular expect us all to make an effort in terms of cohesion and solidarity.
I am convinced that solidarity is a core value and abandoning it would endanger the character of our societies. Solidarity – between generations, between members and groups of our societies, between Member States and regions – is not an abstract value. It is a wise choice, which fosters social cohesion and which requires both political commitment and the appropriate financial resources.
Our European Union is not only an economic area; it is also a fully-fledged area of freedom, security and justice. The Commission attaches the highest importance to implementing common policies in the areas of asylum and immigration – fair and balanced policies that are intended to promote economic and social integration for third-country nationals, policies that respect every individual’s cultural identity and the core values of European society.
In this area, cooperation with third countries is crucial. I must state that I am opposed to setting up ‘camps’ outside the EU. The Commission will cooperate more extensively with third countries in order to help them deal with migratory flows. Partnership with third countries is only possible if based on a joint undertaking and in compliance with international law. Let me be clear on this point: the future Commission will work with the United Nations High Commission for Refugees to build international cooperation in this field. It will urge those third countries that are our partners to sign up to and comply with the 1951 Geneva Convention relating to the Status of Refugees.
This new Commission will also continue to work towards strengthening the security of us all, whilst respecting their civil liberties, to meet the tough challenges posed by the threat of terrorism.
The EU must play its full role on the international stage. It has important responsibilities and must be a strong and credible partner. It must continue to foster peace and stability and to strengthen the multilateral dimension in a wide range of areas.
We must strengthen relations with third countries and with regional organisations. Cooperation with the United States must be based on a relationship of equals and on deep mutual understanding. The election of a new US President, at the same time as the new Commission takes up its duties, gives us the opportunity to restore the transatlantic axis, regardless of the election result. I firmly believe that the United States is ready to contribute towards setting up a more balanced relationship with Europe. Whilst we want the United States to take a more multilateral approach, we must also, on our side, carry out our activities with greater unity and effectiveness.
We shall continue the process of enlarging the EU to include the candidate countries. Our neighbourhood policy is also something that we see as a priority, a powerful tool in the EU’s external relations that will enable us to build stronger partnerships. I believe that our continent stands a much greater chance of lasting peace with an enhanced stability policy in Eastern Europe, the Balkans and the Mediterranean countries. I feel that development policy is essential for greater cooperation with the parts of the world that need our support and our assistance.
Ladies and gentlemen, next January, I shall appear before you in this House to present the EU’s strategic priorities. This will not solely concern the Commission’s legislative and work programme for 2005. My intention is to give the strategic programme a broader outlook. In the spirit of the Constitution, I shall present to you the priorities for the next five years. My aim is to reach an agreement on long-term programming with Parliament and the Council, and in so doing, I shall be addressing one of the main concerns expressed by Parliament.
In July I told you of my wish to establish positive cooperation between Parliament and the Commission. I strongly believe that the Commission’s strength and credibility lie in Parliament’s support and in active cooperation between our two institutions. I have studied carefully Mr Borrell’s proposals on relations between our two institutions.
I await your resolution with interest and I am ready to respond most openly during tomorrow’s debate. Let me say straight away that I am in favour of transparency and cooperation between our two institutions.
I hope that, as soon as the new Commission takes up its duties, negotiations will get underway between our two institutions aimed at introducing the necessary changes to the framework agreement. Europe needs fruitful cooperation between Parliament and the Commission, the two institutions that are always at the forefront of the European project.
Ladies and gentlemen, an event of historic importance is almost upon us – the Constitutional Treaty is set to be signed in a few days, on 29 October. This is not a simple matter of revising the existing Treaties; it is the culmination of a long process involving Parliament, the Member States, the Commission, the national parliaments and civil society, aimed at making the EU more democratic, more transparent and more efficient.
As the representatives of the peoples of our enlarged Europe, you are aware of the magnitude of the European citizens’ expectations. You are aware of the apathy and the scepticism that are affecting European democracy. You are aware, as I am, of populist threats coming from people who wish to weaken Europe and who always seek to call into question the credibility of our institutions. We must not give them any fresh arguments to use against us.
This is a momentous time for our countries and for the EU. I have shared with you the principles that have guided the composition of my Commission and I have shared with you my intention to work closely with you throughout the next five years, so as to promote prosperity, solidarity and security. We have no time to lose; the time has come to take action and to work together for the benefit of the citizens.
Let us devote our energies to promoting growth, jobs, harmonisation and the Lisbon strategy, to strengthening a dynamic knowledge-based economy and to promoting greater cohesion in our enlarged Europe.
This Commission is worthy of your confidence and deserves your support. I appeal to your sense of responsibility. I appeal particularly to your European commitment to express your confidence in this college. We can build a stronger Europe on the foundations of this relationship of mutual respect and confidence.
The representatives of the political groups and the other scheduled speakers are now going to speak. I must inform you all that this debate must end by noon because that is when Her Majesty the Queen of the Netherlands will come into the Chamber. The Chairman will therefore have to strictly monitor adherence to speaking times. I am warning you of this so that the speakers can bear it in mind and so that the Chairman does not have to resort to turning off microphones.
Mr President, Mr President-elect of the Commission, ladies and gentlemen, on 22 July, and by a large majority, Parliament expressed its confidence in the President-elect of the European Commission. Today you are here with the team that has been proposed to you by the national governments. Mr President-elect of the Commission, you have expressed your willingness to cooperate very closely with the European Parliament, and, while we welcome this, we will also take you at your word in the future. We also very much welcome the further commitments you have entered into today. We welcome your desire to be the President of a strong Commission, and several times you have mentioned the responsibility that you, as President, will have for determining overall policy. That too is in our interests, for we need a Commission with a strong President, such as the European Union has enjoyed in the past.
Our group has tabled a motion for a resolution. It is regrettable that the groups could not agree on a joint motion, but ours will be the yardstick for monitoring the Commission. We expect the new Commission to agree its political and strategic programme in close cooperation with Parliament and we expect the Commission to be in regular attendance in Parliament and its committees, not only today – and it is impressive that they are all here – but also throughout the five years of its term of office. Do not forget your responsibility to Parliament once you are confirmed in post tomorrow.
We expect the Commission to take the principles of subsidiarity very seriously. We want a strong Europe, but we also have the identity of our nations, the identity of our regions and the identity – let us not forget – of our towns and villages.
What are our values? The cornerstones of our free society are respect for the dignity of each individual, tolerance, pluralism and the rule of law. Everyone has the right to freedom of thought, conscience and religion.
The strength of our European cultural identity lies in the fact that we accept cultural difference and tolerate it. It is my firm conviction that, if we stop doing so, then Europe will fail, and that means that no one in the European Union, no one in Europe, no one in the world should be discriminated against, including for their religious beliefs.
We want a Commission that is made up of a diverse range of people and not just one with people from all of the countries in the European Union, as the Treaty stipulates. We want people from different cultural backgrounds, with a range of different religious beliefs or non-religious beliefs and convictions. If we accept this – and it seems to me that this is what the Commission team represents – Europe has a good future ahead of it.
Everyone here should be aware that if this college does not win the vote of confidence tomorrow it will not mean that one, two, three or four Members will be replaced: no, the status of every member of the team that is here today will then be open to question. This is not about one person, it is not about two or three people; it is about the whole college and we should be aware of that.
On Friday, we will have the signing of the European Constitution. We all know how difficult it is going to be to win approval for this in those nations that are holding referendums. And please bear in mind that if we were to get a result tomorrow – I do not think that we will, but if we did – that suggested to the European Union that we do not accept our cultural pluralism, it would make it even more difficult to have the constitution adopted in the 25 countries of the European Union.
All of this must be borne in mind. Let me be quite frank, ladies and gentlemen, and say that I find it very moving to see public figures from 25 European countries sitting in front of us now. When I was elected to the European Parliament in 1979, I could only dream that one day we might have Members of the Commission from Estonia, Latvia, Lithuania, Poland, the Czech Republic, Slovakia, Hungary, Slovenia, Malta and Cyprus. These public figures are here today in our midst. It is our responsibility tomorrow to express our confidence in this Commission so as to secure Europe’s future.
. Mr President, ladies and gentlemen, an impressive picture presents itself to my right. The Council of the European Union feels that Queen Beatrix is representation enough today. We should take note of that. Because Mr Poettering is of course right that this is an important day. Here we have a Commission President who is fighting for confidence in his Commission. Parliament is here, as is the entire Commission. Perhaps the Council will arrive later on. Mr Barroso, you have made remarks that we have all heard before. Today you added a few initiatives, but you still have not addressed a significant part of what my group has been trying to get over to you for days. The point is that we expect you to draw the obvious conclusions from a six-week process that has taken place here in this Parliament. For six weeks we have listened to the nominee Commissioners and have drawn conclusions in five different committees – controversial conclusions in the case of one particular Commissioner, who did not win a majority in one committee, and four further sets of conclusions in which serious comments were made, serious comments which led to proposals and suggestions being put to you. And the answer that we are being given yet again today, Mr Barroso, is this: I will not change anything; the portfolios will not be reassigned. That is a significant hurdle.
That is a hurdle. I can only appeal to you once more to think again. This morning, once again, I should like to tell you about the impression I get; it is that you are confusing the vote of confidence on your Commission with one in a national parliament. The European Parliament does not form opposing majorities. The European Parliament is – you are right there, Mr Poettering – heterogeneous. It consists of diverse currents of opinion. Even within our groups – as you of course know from bitter experience – there are very heterogeneous currents of opinion, and anyone who wants to win a large majority in this House has to show consideration for these different currents and try, as far as possible, to accommodate them all. For weeks, your approach has been: I have a Commission, I have handed out the portfolios, and I am not prepared to make any changes! If that is the case then even cosmetic changes in the form of announcements of initiatives are not going to help. If that is the case then it will be very difficult for us to express confidence in your Commission.
This is also about the issue of confidence. We know that we are voting on the Commission as a whole, not on individual Commissioners, however controversial they may be. This being the case, the question becomes one of basic confidence. At the end of the day, after weighing up all of the facts and all of the observations that have been made about individual candidates, do we have a fundamental confidence in this Commission as a whole, as a collective body, or do we not? That is the salient question here. Since we cannot pick out individual points but have to decide whether we have this fundamental confidence in the collective body, that is precisely what our group will be considering this evening. Do we have this fundamental confidence, or do we not?
I have to say that I found nothing in your speech this morning to increase my confidence. I should like to take up one point that you mentioned. You referred to the US elections. My group does indeed hope that John Kerry will be elected President. We hope that he will be President because he is someone who says that the war in Iraq was a mistake. We want the USA to be led by a President who says, yes, that was a mistake, and a leader who admits to his mistakes is what we want for Europe too.
One final comment: a democratic vote is a normal democratic act. If this Parliament voices its confidence in your Commission, then you will have won. That decision will have to be respected! But if you do not have the confidence of this House tomorrow, it will not herald an institutional crisis, it will be a normal process, a normal right exercised by a freely elected Parliament in respect of an executive.
. Mr President, three months ago, the Alliance of Liberals and Democrats urged the President–designate of the Commission to respect the prerogatives of this Parliament. My Group and this House have offered a sober and considered rejection of his nominee for Commissioner for Justice and Home Affairs.
Mr Barroso, we recognise that you could work only with what you were given. We recognise that your independence is not total. We have, on the whole, offered our support for the other members of your Commission. But our judgement stands, and it will be respected. This Group supported you as President of the Commission; we voted for you; we still support you. But we value the prerogatives of this House too highly to see them taken lightly.
I welcome the package of measures that you have put before this House today. I believe you come here in a genuine search for rapprochement. Some of the measures you propose are bold and all of them are important. I believe that you are committed personally to the promotion of fundamental rights and that this spirit will infuse the Commission you will lead. Liberals and Democrats will consider your proposals carefully. But I am bound to say that they come late in the day and they contain little about Mr Buttiglione's future, a future which may be intimately bound to the future of the Commission-designate.
This House is not asking to be placated or patronised.
We are asking that the other branches of our European government recognise what our Treaties recognise and what the European Constitution recognises: that power in Europe rests in some measure with this Chamber and its elected Members. The approval process is not a rubber stamp and this Parliament should not be treated as one.
It has been said often in the last week that it will be Liberals and Democrats who decide the fate of this Commission. But Liberals and Democrats did not nominate the Commissioners rejected by Parliament's committees. It was not Liberals and Democrats who would not or could not find the compromise that might have put Mr Buttiglione beyond the reach of controversy. Whatever happens tomorrow, the fate of this Commission has more than one architect.
Moreover, I know that I am not the only one in this Chamber who feels that there is an invisible elephant in the room. The elephant is Justus Lipsius. The elephant is in the heads of the governments who gave you a weaker Commission than you deserve, and then refused to come to your aid when our House called their bluff.
How many of Europe's governments would have done what Mr Berlusconi probably did and told you to take their man, , even if it left you with a Commission containing a Commissioner whose political feet of clay would probably disqualify him from inclusion in most of the European Union's national governments?
My Group feels that Member States owe Europe their best and their brightest. How many governments have shown their willingness to accept the democratic and legal right of our Parliament to judge the men and women who were proposed? The silence you hear is the sound of Europe's governments leaving you and your new Commission swinging in the wind.
As the defenders of the Community method, the strength of our House is ultimately the strength of yours. Because if the Council can mock the prerogative of this Parliament, then be absolutely sure that it thinks the same of the independence of your Commission.
The Council prefers this Parliament to be weak. Too many in the Council find it convenient for the Commission to be weak. My Group wants this Parliament to be strong, because we cannot conceive of a strong European Union without it. And we want your Commission to be strong because the European Union needs an independent executive of the highest calibre. We have demanded a new framework agreement with your Commission: draft it and sign it, so that we will not be brought to this impasse again.
This House faces a heavy choice. If Liberals and Democrats vote against the Commission-designate, we will not do so lightly. But we cannot, and we will not, diminish the status of this House, the standing of the Civil Liberties Committee or the stature of the post of the European Commissioner for Justice and Home Affairs in the interest of an easy life. You might say – if I can use Mr Buttiglione's own words – that we will not change our principles against our conscience for political convenience.
In view of the repeated references to the Council, I must inform Parliament that the Presidency has sent a letter to the President-in-Office of the Council inviting him and the other members to attend this sitting.
Mr President, ladies and gentlemen, Mr Barroso, I shall speak in French so that there is no translator between us and that you understand completely what our group wishes to say to you.
Mr Barroso, you are a rather strange orchestra conductor. After auditioning some of your musicians, we found a pianist on the oboe and violinists playing the drums and, following these auditions, we told you that the music did not sound right. At which point you told us, ‘no problem – if a Commissioner here or there has a conflict of interests, he will be a part-time Commissioner and I, Barroso, will take care of things. If a Commissioner is not very familiar with the agriculture dossiers, that is no problem, she will go on a course to catch up and she will take a written exam. If a Commissioner for the environment is not too familiar with his dossiers, that is no problem, Mr Barroso is here. If a Commissioner for energy does not know the technical aspects of the dossiers, that is no problem, there are night classes and he can go and catch up. If a Commissioner for taxation is not too familiar with his dossiers, that is no problem, Mr Barroso is here’.
Mr Barroso, that is your first mistake.
We are not looking for a European superstar. We want a Commission which is able to work. I am sorry but your Commission – as you propose it – will not be able to work.
Mr Barroso, it is on television that we look for superstars; in this House we look for something else. First mistake.
Second mistake, Mr Barroso – you have been on a tour of capital cities. You asked Heads of Government to telephone Members of this House. Mr Barroso, did Mr Schroeder, Mr Blair and Mr So-and-so take part in the hearings? Were they here when the hearings took place? No, they were not.
This is why, Mr Barroso, you must respect the institutions. The Council nominated you. You were elected with a healthy majority. My group did not vote for you, but we recognise this election. Then there were the hearings. Please stop asking the offices of Heads of Government to disturb us. In any event, the more they telephone, the fewer votes you will get. Try to tread carefully. Listen a little to the British Members of this House who are starting to become fed up with telephone calls from Downing Street.
Your third mistake, Mr Barroso – at this point I come back to what Mr Poettering said to us on the subject of cultural difference: ‘there is no need for uniformity in this House’. Yes, Mr Poettering, nobody here criticises anyone whatsoever for their religious beliefs, their philosophical beliefs or their ideological beliefs. Nevertheless, any religious or ideological fundamentalism is poison for democracy. If a man campaigns against divorce, he is perfectly entitled to be against divorce and to wage a political campaign. If a man campaigns against a woman’s right to have an abortion, he is perfectly entitled to be against abortion and to wage a political campaign. If a man campaigns for the withdrawal of discrimination on the grounds of sexual orientation from the fundamental Charter and from the Constitutional Treaty, as Mr Buttiglione did by signing Amendment 444 of the Convention, he is perfectly entitled to do so, politically speaking. We are perfectly entitled, however, to say that he is the least suitable person to defend the principle of non-discrimination in the European Union. This is a political decision, not an ideological one.
Accordingly, let me state this once again: you cannot say in this House that democracy will be rejected by the general public if it is working; you cannot say that if there is a ‘no’ vote here the general public will reject the Treaty. The opposite is true – if Parliament shows its democratic colours, the general public will vote for that democracy and for that Constitutional Treaty. We are defending democracy and we have had enough of the authoritarianism of orchestra conductors.
Mr President, Mr President-designate of the Commission, is it reasonable to bring down a Commission because two or three Commissioners are not entirely satisfactory? This presentation of the situation by the President-designate constitutes, as far as my group is concerned, a deeply flawed assessment of the crisis affecting the EU.
The recent mounting criticism of the Barroso team is nothing short of a clap of thunder in a calm sky. Let me remind you that a not inconsiderable section of this House had, as long ago as July, expressed its mistrust of the rather too liberal choices that characterise Mr Barroso. It cannot be a surprise to anyone that the college of Commissioners presented to us only serves to exacerbate all of these reservations. By putting in the highly sensitive competition post an ardent devotee of market economics, as one analyst put it, an industrial lobbyist who represents and fosters dubious relations between public responsibilities and private interests, to the point of having been severely and unanimously reprimanded by his national parliament; by naming in the post of international trade a champion of free trade, who has no compunction about announcing that he puts his faith in competition to improve the performance of public services; by giving the internal market portfolio to a fundamentalist of liberalism, that of the environment to a conservative, for whom ecology appears to be the least of his concerns, and that of agriculture to a champion of the agricultural business, and so on and so forth, the President-designate has no doubt succeeded in convincing a number of doubters that he nurtured a particular idea of Europe that they certainly did not share.
Against the backdrop of this fundamental challenge to Mr Barroso’s economic, social and environmental choices, the Buttiglione bomb has gone off. Mr Barroso told us that he set great store by communication. He has got what he wanted. One single Commissioner has brought fame to the whole of his Commission, albeit at a considerable price. The image of his team, whatever may have been the quality of some of its members, is forever tarnished with unworthy and anachronistic words that were not punished as they should have been. If a candidate country displayed such fundamentalist beliefs on the place of women in society, and such discriminatory beliefs on homosexuality, it would be rejected. At the very least, we should have done likewise with a European Commissioner.
Let me add that other statements made by Mr Buttiglione are also worthy of our attention, even if, or rather, all the more so, because the Council and the Commission have among their ranks a number of sympathisers with these dangerous ideas. One such idea is to set up camps for migrants and asylum seekers in North Africa, on the subject of which Mr Buttiglione felt the need to clarify that they would not be, and I quote, ‘concentration camps at all, but humanitarian centres’. Thank you for clearing that up. A further example is the bellicose view of the fight against terrorism that Mr Buttiglione has trotted out: our society is afraid, we are at war, we will win. This is the message drummed out by the Commissioner-designate, picking up an old refrain dear to the current incumbent of the White House.
It is these elements that should influence our decision tomorrow. Never, in the 25 years that I have seen colleges of Commissioners come and go, have I seen such an unloved Commission before it has even taken up its duties. In fact, I firmly believe that, following the failure of the Santer Commission, then the stormy journey taken by the one that succeeded it, following the succession of increasingly bitter disputes between governments and the Commission, between governments themselves, between the Commission and Parliament, following numerous worrying signs of ‘eurofatigue’ among the general public – to use an expression often heard in the new Member States – not least after the elections, which were notable for a record low turnout, and given the fact that the draft Constitution might not be ratified in a few days’ time, I firmly believe that the Barroso syndrome, which will tomorrow lead to an historic defeat or to a Pyrrhic victory, constitutes a new and powerful indicator of the deep crisis of a Europe without vision and without a unifying plan.
Clearly a root-and-branch review is needed to put some sense back into what could and should be one of the high adventures of our times. Accordingly, my group, in a unanimous decision on the part of its 17 members, will tomorrow vote against the appointment of the Barroso Commission.
. Mr President, this row over Mr Buttiglione sums up the biggest problem of the European Union. Across our continent there are many different cultures, different languages, different religions and different ways of living. This attempt politically to force them all to become one will, in my opinion, never work.
In UKIP, we take no side on Mr Buttiglione's comments whatsoever. Our reasons for opposing this Commission are different. We oppose it because it an undemocratic institution. Even if tomorrow this House kicks it out, what we will get is a new set of political appointees, and it will still continue to look like a rest home for failed domestic politicians.
It makes law, it produces law, in over 3 000 committees whose constitution nobody ever knows and has not been declared. The Commission is the government of the European Union and it has the sole right to initiate law – something which the constitutional treaty does nothing to amend. The Commission is the motor of integration. The Commission is the guardian of treaties that are already unacceptable. The Commission is the enemy of the nation-state. That is what it is all about.
We will be voting 'no' tomorrow. Perhaps the rather delicious irony is that, for the first time ever in this House, the UK Independence Party will be with the majority.
Mr President, following Mr Farage's comments, I note that this is the first time ever that UKIP will vote with the Communists!
Here in Parliament over the last six weeks, we had a series of hearings where we put the Commissioners-designate through their paces. As a result, as every speaker so far has said, certain committees raised questions on the suitability, or otherwise, of individuals. In fairness, Mr Barroso has responded: he has made changes and has moved some way towards meeting some of those concerns. However, Mr Barroso rightly has not rolled over and died in front of the onslaught that has taken place, over the last week in particular. We need mutual respect between all the institutions of the European Union, and an understanding that power does not rest within one institution alone and that we are interdependent on each other.
From some of the speeches this morning and our discussions over the last week that if you have experience in business or politics, if you have strongly held beliefs, if you have a strong ideology, if you have a strong opinion, then, according to some, you are not suitable to be a Commissioner of the European Union. And yet what Europe is trying to find at the moment – in order to ensure that the rich tapestry of today's re-united Europe is properly represented within all the institutions – is people who have opinions, people who have visions, people who can best represent the countries that nominate them.
Again, what seems to be forgotten in this whole discussion and debate is that in July this House gave its endorsement and its confidence to Mr Barroso. That was not done in isolation: President Barroso already had confidence placed in him by the governments of the 25 Member States who put his name forward for that position. Each of the national governments had nominated the people they considered to be the best for the position of Commissioner in the European Union.
It is incumbent on us to play our role within the democratic make-up of the institutions of the European Union, but it is also our responsibility to ensure that we do not allow it to degenerate into domestic political discussions and false accusations with regard to ideology or 'who said what to whom'. Let us become the voices of a new world. Let us represent the peace, the tolerance and the acceptance that the European Union should truly represent. Let us understand and fully bring into being the Europe of diversity in this reunited form. Let us give credit where credit is due: Mr Barroso has moved, he has brought forward new initiatives and new policies. Let us ensure that we can show the same tolerance that we expect of others.
– Mr President, ladies and gentlemen, I shall not be supporting Mr Barroso, as I mentioned before during my first speech in this House, because he represents anti-European powers and anti-European interests, and he is the sole representative of a contradiction, full of conflicts of interest, and of a Commission that I consider anti-European in its very essence. Let us not forget that, amongst other things, Mr Barroso has openly supported US intervention in Iraq. I therefore hold him jointly responsible for the stand that certain European countries have taken alongside the United States, a stand that has caused serious harm and damage to the whole of our continent. To defend our Europe and our interests as Europeans, the Commission and its President should be adopting a very different stand.
I call on my fellow Members not to vote for the Barroso Commission. Thank you.
Mr President, you have heard the reservations expressed by previous speakers as regards certain hearings, for reasons of competence, for subjective reasons, or indeed because what was said in some of those hearings was blatantly distorted. Against this backdrop, you managed to give a political answer, safeguarding both the Commission’s character, which is that it has a President in sole charge – a specific political figure – and that of the college. You also managed, therefore, to take advantage of the political reality of the Commission to endeavour to answer at least some of the pertinent criticisms made in this House. You did the right thing. You did the right thing by refusing to commit the cardinal sin of buckling at the outset of a Commission that, for the good of Europe, must be a strong Commission with strong leadership.
It is clear that this is not the time for a false crisis. At a time when we must consolidate the enlargement, the Lisbon Strategy, the Turkey issue, the issue of the Financial Perspectives and so many others, the last thing we need is a false crisis. You have done everything to prevent such a crisis. You have done the right thing. If you keep up this determination and continue to show respect for Parliament, you will continue to enjoy our support.
– Thank you, Mr President. You have said yourself, Mr Barroso – and it has already been stated today – that you want to be the President of a strong Commission. There are actually a whole series of Commissioners who have shown themselves to be very strong, including in the hearings, for example those sitting in your immediate vicinity today. And there are many Commissioners who, as you said, have the potential to be very good Commissioners once they have acquired the necessary technical knowledge. Even though many of them hold views on politics and social policy that are not akin to our own, we are convinced that they will make suitable Commissioners, and so we have approved them.
There are a number of cases, however – and you have had to defend them today, which is already unfortunate at the start of a new Commission – that are going to cause problems in the Commission in the years to come. Of course there is one Commissioner in particular whom we do not consider fit to head the department that he has been allocated. It is true, as has already been said many times, that Mr Buttiglione has every right to hold these views, which we do not share. But if he holds these views, and if he also, and repeatedly, acts in accordance with them, then he is not fit to hold the portfolio that you have allocated to him. This must be made absolutely clear.
Mr Barroso, the problem is no longer just Mr Buttiglione. By acting or not acting in the way you have, you yourself have made the Buttiglione case into a Barroso case. This is regrettable and it will certainly have a significant bearing on our decision this evening.
Although you have just made a series of proposals, Mr Barroso, you are still not taking Parliament seriously, as much of what you are selling here is already in the pipeline. You act as though you were responding with something new. But you are not responding, you are simply taking up what already exists. You are selling old wine in new skins. We cannot accept this. We will give it very careful consideration, but I do not believe that we will be able to accept Parliament’s being approached in this way because it is not a true reflection of reality.
What is more, Mr Barroso, your proposal to create a kind of sub-Commission within the Commission is already being mocked by Mr Buttiglione. He is making fun of it and is slandering a fellow nominee Commissioner, Mr Špidla. Is this any way to treat your proposals for the Commission itself? You did not comment on this. I would be glad if you were to do so. What do you think of a member of your Commission slandering another member of the Commission, making false claims about them and mocking your proposals? That is precisely why we cannot derive much comfort from what you have proposed today, President Barroso.
I regret to say that I wish things could have been different. You have not convinced us. You have not even made a serious attempt to convince us.
– Mr Barroso, I voted for you in July because I believe that you have the potential to be a good President of the Commission. I also voted for you because you made three pledges, namely that there would be more women in this Commission – you have delivered on this; that there would not be any super-Commissioners – you have delivered on this too; and that you would remove Commissioners from their departments, take away their portfolios or discharge them entirely if they did not have the confidence of Parliament. These pledges will once again determine how we vote tomorrow.
I would therefore ask you, Mr Barroso, to take this very seriously. I am pleased that you wish to steer a very definite liberal economic course with your Commission. I am also pleased that you are making human rights a matter for decision at the highest level, but Parliament is the assembly that represents the people of Europe. Take the vote seriously; discharge Commissioners who do not have the confidence of Parliament! That is right for Europe and right for democracy.
Mr President, Mr Barroso referred to our Committee hearing process as an example of democracy in action, but that process, without the accompanying power to approve or reject individuals, makes our hearings more of a charade. After the hearings, I heard spokespeople for certain political groups express deep disappointment at the performance of certain individuals but go on to say that because he or she was a member of their political family, they would support them anyway.
Mr Barroso acknowledged certain specific weaknesses – conflicts of interest – and claimed to have attempted to deal with that. I think conflicts of interest are as much about perception as actuality. Surely, it is not too much to expect each individual to have done enough homework to be able to demonstrate that they have mastered their brief.
Citizens' expectations and our sense of responsibility were referred to. My sense of responsibility demands that I vote against the Commission tomorrow.
– Mr President, ladies and gentlemen, since you first stood before this House, our reasons for voting against you have increased. We have already told you what these reasons are: they are called war, which you have supported, and policies, of which you are a prime representative.
It is no coincidence that today we are adding another reason: democracy. You cannot say that you want to cooperate with Parliament and start by not respecting its vote. You cannot say that people are experiencing a crisis in democracy and set that kind of example. Our vote against you and your Commission is therefore a vote in favour of peace, social Europe, democracy and also a new maturity for this Parliament of ours. If you and your Commission are defeated, Parliament and democracy will be the winners, and the people will have more confidence in Europe.
Mr President, this House has heard some home truths. Commissioner-designate Buttiglione has reminded us all of the meaning of marriage and the family, and of the role these institutions play in society, a role sanctified by time and by the experience of generations. We fully support everything Mr Buttiglione has said on these issues. His critics assume the moral high ground, and this is wrong. It is actually Mr Buttiglione who holds this moral high ground. Unfortunately, however, we will not be able to give him our support in terms of votes, as we are to vote on the Commission as a whole, and this Commission contains 25 Commissioners. Our support for one of these Commissioners must not be allowed to outweigh our opposition to the remaining 24. The way in which the Commission is appointed is exceptionally undemocratic. As a general rule, those nominated by governments as potential Commissioners have no chance of gaining support from voters in their own countries, and have met with public disapproval precisely as a result of their activities to date. This was certainly how the Polish Commissioner-designate, Mrs Hübner, was chosen, and our opinion of her is a negative one. I am sure the same is true of the Commissioners-designate from the other post-Communist countries. In view of the outgoing Commission’s attitude to Poland, and the unfair conditions upon which we were admitted into the EU, which differed greatly from those granted to the German Democratic Republic, there is every reason for us to have the gravest reservations about the European Commission as an institution. We cannot support it. I apologise to Mr Buttiglione. Our vote against this Commission is not directed at him personally.
Mr President, ladies and gentlemen, the debate sparked off in this House by the extreme Left is a debate Europe could well do without. What Europe and the Barroso Commission do need to do here and now is get down to work to solve the problems faced by millions of citizens of our continent in both the new and old Member States. This ideological debate, initiated without any sense of shame by the extreme Left in this House, is an extremely dangerous precedent. If the Barroso Commission is actually rejected it will be a sign that Catholics are prohibited from practising their faith in Europe. This is something we cannot agree to.
Mr President, you deserve our support and you will have it.
Madam President, in July this House endorsed Mr Barroso’s candidature as President of the Commission. Three months have passed since that time, and neither Mr Barroso nor this House have changed in any way. Mr Barroso does not select the Commissioners-designate. That is the job of the Member States’ governments. Yet although the governments sometimes put forward controversial candidates, it is unfortunately not the governments, but Mr Barroso himself who has to swallow the bitter pill today. I should like to make it clear, however, that we do not object to the vast majority of the members of Mr Barroso’s team. I believe Mr Barroso will honour the promise he made today before this House, namely that he will change the make-up of his Commission during his term of office, if the situation so requires. To use a metaphor, Mr Barroso’s blank cheque of confidence should be renewed, but we must also pay close attention to what he does with this cheque. Mr Barroso, I wish you luck.
Madam President, Mr Barroso, this is no ordinary moment in the history of the European institutions; we are in the process of drawing up a Constitution for Europe.
A Constitution is more than just another Treaty and the stage leading up to the adoption of a Constitution is not just another stage. How must politicians behave at a time when we are drawing up a Constitution? We must be in a position to partially put aside our ideological differences and our party differences. What are we going to ask of the European citizens when we ask them to support the European Constitution? That they put aside their ideological differences in order to vote for a constitution for everybody.
We are going to ask supporters of the Group of the European People’s Party (Christian Democrats) and European Democrats, socialists, liberals and conservatives to vote together for the Constitution. And how can we ask them to make this effort and to behave in this way if we are emphasising our ideological differences and our parties’ strategies differ more than ever?
Parliament must be the exemplary institution during this formative period. Parliament is the only institution elected by universal suffrage by all the citizens, and the social environment our societies require demands that we start by creating a political environment which is based on the greatest possible degree of cohesion and unity. We therefore want to act in a manner which is consistent with this political environment which the adoption of the European Constitution is going to require, by supporting Mr Barroso unequivocally.
Some people believe that a defeat for Mr Barroso will be a victory for the European Parliament. I must tell them that they are wrong: it will be a success for those who do not believe in the European Union.
Madam President, for the first time in the history of the European Union, the appointment of the new Commission has attracted a great deal of attention throughout the European media. This is partly due to the very particular way in which Mr Buttiglione has commented on the interpretation of fundamental civil rights in Europe and the wounding remarks he has made about large groups of people. My group is not alone in finding these remarks unacceptable and totally inappropriate for a future Commissioner who has the specific task of defending the fundamental rights of every European citizen. The way in which the next President, Mr Barroso, has so far defended Mr Buttiglione leads us to believe that the opinions held in large parts of this Parliament are of no great concern to him. As you stated this morning, a reshuffle is out of the question.
What threw into relief the problems surrounding Mr Buttiglione was the open and direct manner in which the European Parliament heard the new Commissioners. Bearing in mind the urgent need for clarity, and without any preconceived ideas, the Members of this House have tested the new Commissioners on their vision of the future and the functioning of the European Union. It is certainly true of my group that the work that has been carried out painstakingly over the past four weeks forms the basis for the ultimate judgment we will be passing about this Commission tomorrow. This is not just about the provocative statements Mr Buttiglione has made. It has become evident to us that a number of other candidate Commissioners do not always display sufficient knowledge and dedication for the roles they may be playing over the next five years. Thanks to the in-depth and serious manner in which Parliament has acquitted itself of its task in the hearings, the failings of a number of candidates have become apparent. I refer to the almost total lack of commitment to Europe on the part of the new Latvian Commissioner, Mrs Udre, and also to the various conflicts of interest that will make it virtually, if not totally, impossible for the Dutch candidate Commissioner, Mrs Kroes, to fulfil her role on a number of important issues.
The outstanding issues surrounding a few Commissioners and the weak performance of some others are not the only problem. At least equally important is the fact that, during the hearings, only a few of the future Commissioners appeared to have a clear vision of the role of the European Union. As a result, they were hardly capable, if not incapable, of setting clear priorities for the Commission’s coming term of office, or of setting a good example for Europe’s global role. The Social Democrats want the European Union to play a strong role in the world and apply effective multilateralism in order to reinforce peace and democracy. Europe should offer a clear and coherent alternative to counteract the unilateral approach of the United States. It is disappointing that during the hearings, few innovating ideas emerged from the Commission on this score.
The open and direct way in which the European Parliament has welcomed the future members of the Commission has given rise to great expectations. Over the past four weeks, we have shown the European public that we want a new Commission with competent and honourable governors who also have clear ideas about Europe’s future course. Tomorrow, the European public are expecting from us a clear verdict about the Commission presented by Mr Barroso. Although a number of the candidate Commissioners clearly meet the high requirements prescribed by us, our general verdict about the Commission cannot be positive at the moment, not even after this morning.
Madam President, quite apart from Parliament’s political existence, what is at stake here is the whole question of the balance between the European institutions. Do we want the future of Europe to be decided tomorrow behind closed government doors or do we believe, more than ever, in the need to build a democratic Europe?
Madam President, you have chosen to disregard Parliament’s opinions and votes, in order, I believe, not to upset the Council. You had the historic opportunity to gain your independence and thereby to help increase the Commission’s authority and that of our Community method. You chose to do the opposite. This is something that we must not and cannot accept because, quite apart from our own Parliament’s powers, what is at stake here is the very question of Europe’s democratic future.
Madam President, ladies and gentlemen, many members of the proposed Commission have my heartfelt support. Unfortunately, however, the only option left to me is to vote against it. The task of the Commissioner for Justice and Home Affairs is to oversee the implementation of civil rights under the Charter of Fundamental Rights in the applicant countries as well.
To the conservatives, those of you who argue against accession negotiations with Turkey on the basis of human rights concerns, I say this: how can you support a man for this job who declares entire groups of people to be sinful and bad? What sort of signal does this send to Turkey and the other applicant countries?
Ladies and gentlemen, the Group of the Greens/European Free Alliance was also concerned about the replies given to the Committee on the Environment, Public Health and Food Safety by Mr Dimas, Commissioner-designate for the Environment. Mr Dimas did say he felt that environmental protection promoted economic development, which delighted us. He did not, however, present any sort of action plan or anything concrete on how environmental protection should be developed, and this worried us. I hope that Mr Dimas’s work will prove our fears to be unfounded.
– Mr Barroso, your idea of a Europe with limited sovereignty, subordinate to the United States, is something we have already discussed over the past few days while examining your programme. This morning, however, we have come across a further quality of yours: arrogance. For you, Parliament does not count or, rather, it counts for very little. That was apparent when you arrived late and did not even apologise, unlike Mr Prodi, who arrived late but did apologise.
Yours is a mediocre Commission on account of its hyperliberalism, on account of all the privatisation, and for the fact that it does not condemn the war. It contains some mediocre Commissioners and, in Mr Buttiglione, a terrible, medieval Commissioner who damages Italy’s image and stands for a return to the past, to the most reactionary Middle Ages, riven with racial, sexual and gender discrimination. For these reasons we shall be voting against your Commission.
Madam President, both Dutch Members of the Independence and Democracy Group are very disgruntled about the fuss that has been created following statements by the candidate Commissioner Mr Buttiglione, and that is putting it mildly. This is a case of discrimination on the basis of religious conviction, and that is something of which the European Parliament should not be guilty. What is described as tolerance means tolerating only what progressive Europe wants to hear. Mr Buttiglione has never called for the rights of women and homosexuals to be jeopardised. He has merely given his personal opinion in response to a specific question. That is constitutionally acceptable. However, a conscious attempt has been made to find a stick to beat a dog. It appears that a minister from the Berlusconi Cabinet is unacceptable from the very start. By rousing popular feeling in this manner, the European Parliament wants, indirectly, to have an impact on individual Commissioners. As Dutch Members of the Independence and Democracy Group, we see the present proposal for the composition of the new European Commission as a reason to vote in favour of it.
– Madam President, ladies and gentlemen, it is incredible that this morning’s debate has not focused on the new Commission’s commitments and the current emergencies, which arouse such strong feelings among the citizens whom we represent. We have not talked about immigration policies, the fight against terrorism, the reform of the Structural Funds or the reform of the Stability Pact. The stage of our little European theatre has been taken over by a thoroughly ideological and calculated attack on the Commission-designate and in particular on the Commissioner-designate Mr Buttiglione, who is guilty of having personal opinions and religious beliefs. The apologies which the Commissioner-designate did in fact offer were not enough; even the changes which the President-designate did in fact make were not enough: people want to settle a score at all costs. That is unacceptable. Voting down the Commission tomorrow – let us not pretend otherwise – would lead to an institutional crisis that we really do not need right now. Just two days away from the signing of the Constitutional Treaty in Rome, which ought to be a solemn, historic moment, we really cannot allow ourselves a pathetic act of weakness that would be totally out of keeping with the expectations of Europe’s citizens and of the world as a whole. What would be quite clear to them yet again would be the total lack of any political or institutional substance in the Community institutions.
Madam President, President Barroso, in Europe there are 50 million poor people, small farmers are under threat, necessary investment is not being undertaken due to the austerity pact, and in the meantime what are we talking about? Mr Buttiglione! It is true that this philosopher has behaved in a rather dubious fashion. He has quoted Kant, Hegel and Carl Schmitt, but, tellingly, he has not quoted Socrates, who, himself, had a somewhat modern sexuality. Clearly, this is a case of discrimination.
When President Borrell, however, contemptuously suggested that Mr Buttiglione should take care of agriculture, what was he trying to say? That because pigs were rarely homosexual, they would not be a source of embarrassment to Mr Buttiglione? When it comes to agriculture, incidentally, I shall not speak about Mrs Fischer, her interests in a sugar multinational, nor her family pig farms businesses that relocated to Russia.
The composition of your Commission is perhaps more balanced than it might appear. The competition Commissioner, for example, is from a background of unbridled capitalism. She will have her victims but Mr Buttiglione will pray for her. You are therefore inventing the compassionate capitalism Commission. There are contradictions, it is true, but we know from Chairman Mao that a distinction must be made between antagonistic and non-antagonistic contradictions, and you are a Maoist! This is also why Cohn-Bendit says: turn the spotlight on the Barroso Commission!
Ultimately, however, we know that we end up with Deng Xiaoping, so it matters little whether Barroso is white like pale capitalism, or black like Mr Buttiglione. What matters is that he catches mice.
Madam President, ladies and gentlemen, tomorrow, we will be voting on a team, the individual players of which we have been able to put to the test. That is something quite unheard of in other parliaments. The selection, however, was done elsewhere. The coach has put his team together in consultation with the management, in the full knowledge that each member of that management was allowed to designate one player. We do not find all the players equally agreeable; we would have liked to see some more women and, above all, some more players with a jersey in our colour. We, too, though, are bound by rules, and it is not up to us alone. Some players have weaknesses, but all of them have enough experience on the field, have promised fair play and have accepted the authority of the coach and all of them realise that it will be an important match. For those who may not be positioned correctly, additional man cover has been provided, and the coach can change people around at any time and, if necessary, send them off the pitch. With that coach we have already agreed to play, and we are indeed counting on him to turn this team of twenty-four into a cohesive team and to ensure that it will end up in a higher division than last season. That is what the supporters want too; above all, they also want the match to begin at last. A certain degree of drama, but not too much, is always a bonus. What counts is what is on the scoreboard and the points that are awarded during the match. I believe that this team can take office. I have confidence in them, and taking office is, of course, not the same as being given a blank cheque.
Madam President, Mr President of the Commission, I should like to point out that in our Committee on Civil Liberties, Justice and Home Affairs we attempted to evaluate Mr Buttiglione’s personal suitability for managing the portfolio of fundamental rights, of legal cooperation and of asylum and immigration. In each of those fields, Mr Buttiglione proved problematic. During his hearing before the Civil Liberties Committee, Mr Buttiglione showed that he was completely out of step with what we are constructing in our committee. This was the case not only as regards fundamental rights, but also the right to asylum, the European arrest warrant and judicial assistance in criminal matters. The Civil Liberties Committee could scarcely decide in favour of awarding this portfolio to Mr Buttiglione.
Mr Barroso, as guardian of the Treaties you must defend Parliament’s rights. We therefore call on you to take our opinions on board. We feel that it would be unthinkable for you to force this through. The adjustments that you have suggested are unacceptable, not to say humiliating, for the Commissioners concerned. Parliament carries out its duties, all of its duties. We are the representatives of the people and this is not an institutional crisis at all. This is democracy in action.
– Madam President, ladies and gentlemen, in July this group placed its confidence in you on the strength of the promise you made to us of a cooperative relationship, like the one your predecessor Mr Prodi had with us. You were chosen by the Council, and your Commissioners by the national governments. Our job is to examine your Commissioners and give them a vote of confidence. We have done our job carefully and expressed criticisms about five Commissioners. Today you ask us to trust you; my reply to you is that you, rather, should trust Parliament and its judgments. Personal assurances, or promises of a reshuffle after the vote, are not enough. Political selections are made first, not afterwards. We have not changed our minds about the aim of building a strong relationship between the Commission and those who democratically represent the people of Europe. Show that you too have not changed your mind by making new selections today, not tomorrow. Otherwise, on behalf of the Italian delegation in the ALDE Group, I say that we will vote against this Commission.
– Madam President, Mr Barroso, I should like to rebut one assertion very strongly: our rejection of Mr Buttiglione has nothing to do with any desire on our part for a return to the days when people with certain views were banned from becoming civil servants; neither does it have anything to do with any desire to undermine citizens’ freedoms. The subjective freedom of religion is something that we would always defend as a constitutional right, but Mr Buttiglione has cast himself in the role of , an in the new Commission. He is acting on behalf of Mr Berlusconi to attack an enlightened Europe and, faced with such an attack, Mr Barroso, this Parliament has to defend itself. However, it is not just Mr Buttiglione whom we need to debate today. Let us take, for example, the Commissioners-designate Mr Kovács and Mr Dimas. As a Member of the Greens, and I do not want us to ignore what we have learned, 20 years since the first report of the Club of Rome and ten years, more than ten years, since the first conference on climate change in Rio, about the ecological ...
Madam President, for me, there are two reasons for voting against this proposed Commission.
The political composition is a clear step to the right for the EU. Free-market liberals and right of centre politicians dominate most key areas. It is therefore obvious that, as a socialist, I should vote against it.
It is also obvious that quite a few of those appointed are quite unsuitable for their tasks. During questioning in the committee, Mr Dimas, as a nominated Commissioner, showed that he lacked both the necessary knowledge of environmental policy and a vision of its future. There are similar problems in the energy area. The nominated Agricultural Commissioner is a landed property owner, and the candidate for competition issues has very strong links with large-scale industry. The person who is to protect the rights of women, homosexuals and refugees is opposed to equality, is homophobic and wishes to restrict the right of asylum. One wonders if it can get much worse.
– Madam President, Mr Berlusconi’s government has committed a grave sin, as Professor Buttiglione would say, by not confirming Mr Monti, a man trusted by the major powers. Mr Buttiglione has thus been attacked, as chance would have it, by the very politicians who in the last parliamentary term voted in a member of the Bilderberg Club as European Ombudsman and may be preparing to do so again.
In practice, however, the fact remains for us that this Commission seems to be entrenching the European superstate project, as sketched out by the new Constitution, which to us is unacceptable for the very same reasons that are put forward to support it: the rights to freedom and the rights of the regions, peoples and nations, which this project wants to overwhelm. We see it every day in the measures that are adopted: peoples and regions have their voices and even their languages, their minority languages, stifled. This is not the European project of which the founding fathers dreamt, this is not our story, and we therefore express our disapproval of this project.
Madam President, in the run-up to this debate we have seen left-wing and Liberal hysteria reach a crescendo. When put to the test, those who talk the most about human rights and freedom of speech have hypocritically displayed themselves as utterly intolerant in their virulent attacks on Commissioner-designate Buttiglione.
I regret that the President of this Parliament diminished his office by joining the left-wing herd in what, however it is dressed up, amounts to a denial of the Commission-designate's right of freedom of thought and speech. It is a sad commentary on moral probity in this House that one who dares to hold to moral rectitude is so relentlessly vilified. However, for me the defining issue is something else. It is that I will not endorse by my vote government by unelected placemen. I for one will not lend the veneer …
. – According to the proposals in the Constitutional Treaty accepted by the 25 governments, the Commission’s future president will be able to choose, in the case of each country, from three government-designated candidates. Nevertheless, this year not a single government has bothered, or rather was brave enough, to nominate several candidates. The elected president of the Commission had no opportunity to choose. He could select only from the few options put forward by Member States. Governments made their nominations in many ways: some sent to the Commission those they wanted to get rid of. However, there were wise governments, and fortunately, those that proposed their most talented politicians were in the majority, thus helping along the collective European issue. In the opinion of our group, those who have done particularly well were: Benita Ferrero-Waldner, Dalia Grybauskaite, Charlie McCreevy and those who gave a particularly weak performance were Ingrida Udre, László Kovács or Neelie Kroes.
It takes someone on the ball to forge a unified team from this motley crew: a European government that is able to halt the Commission’s loss of prestige that has been going on for years. President José Manuel Barroso has proved already as Prime Minister that he is strong and a true leader. I am sure that he will be capable of getting together a good Commission. The Group of the European People’s Party (Christian Democrats) and European Democrats will judge the work of the currently forming Commission according to what extent it will be able to create more unity, more cohesion and more competitiveness in the Union: to bring it closer to the citizens, to improve citizens’ standard of living and security, to help the joining up of the new Member States and to promote minority rights. He who seeks to indulge in short-term political personal interest threatens the stability of the Union’s institutions and plunges the big plan of the newly united Europe into crisis. If we were to look at our personal considerations, we would not support more candidates either. However, we are looking at the issues of a common Europe. The stake is high and I hope that the European Parliament will not fail.
In the Committee on Economic and Monetary Affairs, we have heard four candidate Commissioners, two men and two women. Although we have great respect for your attempt to get more women in the Commission, unfortunately, we do have some issues around the two ladies in this Commission and are still waiting for responses and reactions to those issues on a number of scores. With regard to Mrs Kroes, we in the Committee on Economic and Monetary Affairs asked you to publish the legal advice on the basis of which she has drawn up the code of conduct by means of which she intends to avoid conflicts of interest. She herself, during the hearings, agreed to it being published. Can you tell us why that has not yet been done?
A second question concerned clarification from you as to how you view the issues that she explains away in connection with her past dealings. Are you handling these matters yourself? Will you be setting up a working party for that purpose? How can you guarantee to us that no other conflicts of interest are involved and that those issues will be properly dealt with?
I would now like to turn to the other candidate, Mrs Udre. During the hearing, she indicated repeatedly that she cannot be blamed for the suspicion levelled at her party in connection with receiving anonymous donations. This is very difficult for us to judge. We have asked you to launch an inquiry, or have one launched, into the facts and to provide us with information about this and also with your assessment. That question, too, is still on the table, and we would like to see it resolved.
Mr President, first I would like to thank the Commissioners who willingly underwent the hearings process; it was a gruelling experience for all concerned. The process is far from perfect; there are certainly improvements that can be made, but the legitimacy of the process is accepted, not only by the Commission and the Parliament, but also by the Council. There are serious political consequences, and we are now preparing to draw our conclusions.
I have to say to President-designate Barroso that if we vote the Commission down, we will not be creating a constitutional crisis. The institutions are acting within their Treaty powers. We will be creating a political drama, but Parliament is breathing democracy into the constitutional settlement that we are to sign up to with so much pride in Rome on Friday. If the first Barroso team is rejected, we look forward to seeing the second Barroso team as soon as is practicable.
Madam President, I was worried and I remain worried. Of course you are not to blame for the envoys sent by the Pope, Mr Chirac, Mr Blair and Mr Schroeder, to name but a few. You are responsible, however, for awarding portfolios to your Commissioners. Some Commissioners-designate have scandalised Europe with their words. Others have convinced us of nothing else but the fact that they were the wrong people for the wrong job at the wrong time. Such was the case with Mr Dimas in environment, who refused to see the sword of Damocles above our heads. Climate change and the effects of wastefulness on our planet mean that we must find other ways of thinking than purely productivity-based economics and other ways of governing than pure liberalism. Sustainable ecological development is crucial, whether we like it or not. Inequality is on the rise, nature is being exploited, society is taking backward steps, health care is being ravaged, all the warning signs are on red alert and what your college proposes is to continue along the same inflammatory path. Given that our European dream is in danger of turning into a liberal nightmare, that our actions today are a crucial influence on tomorrow and that the citizens of Europe are demanding a more ambitious Europe, my answer is no, I cannot place my confidence in this team.
Madam President, ever larger groups of EU citizens view with disquiet the way in which the self-determination of the Member States is continually undermined. In spite of all the talk about subsidiarity, political power is progressively being transferred to the institutions of the European Union. Yet Mr Barroso points with pride to the fact that the Commissioners he is proposing are undisguised federalists from the right and from the socialists and liberals. They will campaign vigorously in favour of the draft Constitution, he promises.
For those of us who have been given democratic mandates in democratic elections to campaign against the centralisation and bureaucratisation of the European project and for those of us who have been given democratic mandates to reject the draft Constitution, this Commission is therefore unacceptable.
– Madam President, ladies and gentlemen, Mr Barroso, on behalf of the New Italian Socialist Party, which I represent in this Chamber together with Mr De Michelis, I confirm that your Commission has our vote. It is a Commission born, alas, amid countless arguments concerned more with national issues and hidden agendas than with problems of Community-wide scope and importance. We have confidence in you, Mr Barroso, and we look forward to policies that are equal to the new challenges Europe will have to face.
I am the youngest Member of this Parliament and, as a representative of my age group, I feel I am pinning on you the hopes and expectations of a new generation of Europeans. This generation has an appeal to make: now that we have created a monetary and financial Europe, let us make every effort to create a Europe of Europeans, a continent that at last has a single voice and a single heart but one that respects all its individualities, which form a common heritage and wealth that must be nurtured in every possible way.
Mr Barroso, we will back you, but we ask you to honour through your actions the trust we place in you and to make us always proud to be European citizens.
Mr President of the Commission, if I could make one wish today, it would be to say to you: let us get down to work!
I freely admit that I have been shocked by the views expressed by some people in your team during the hearings, and I wonder about the ability of certain others to fulfil their portfolios. This is most regrettable, given that your Commission is intrinsically a good one. More than 85% of your college was favourably received. Some Commissioners-designate are competent and know their portfolios well. Must the functioning of the European Union suffer as a consequence?
Mr Barroso, you have unfortunately fallen into the media trap of short sentences. You must take on board today the recommendations made by Parliament following the hearings. Your proposal to create a fundamental rights agency surprises me a little and does not reassure me greatly. The truth is that we create agencies when we do not exactly know how to address a problem. You therefore have a great responsibility and we expect you to make sure that this Commission is strong and that it respects Parliament, that it explains the Constitution, that it implements the Lisbon Strategy, that it pursues reforms leading to greater competitiveness, social cohesion and happiness for our citizens and that it addresses the Turkey issue objectively.
The ‘yes’ vote that we will give you is not one of blind trust, but one of common sense. If your team responds to these challenges, it will have our trust. Please be aware, however, that, as in any relationship, trust is subject to constant review. I wish you good luck.
Madam President, Mr President of the Commission, your Commission is of a liberal persuasion, and I deplore that. But leaving aside that political persuasion, you are committing an institutional error by ignoring the true nature of the European Union’s institutional triangle, just as your predecessors did.
Mr Santer fell because this Parliament had been too complicit, too indulgent for too long with regard to its natural ally, the Commission. Your direct predecessor, Mr Romano Prodi, arrived terrorised by this Parliament and wanted to ignore it for more than a year, until the day when he found himself powerless in the face of the European Council and was obliged once again to rely on the true power of this European Parliament.
Today, you want to set up a special dialogue with the Council, but the Council is not there to support you at a time when you are involved in this difficult dialogue with our institution. So you are saying to us: ‘it is too late to change Commissioners or remodel portfolios’. If, however, it is too late, then what real power does this European Parliament have? I hope we will demonstrate it tomorrow.
Finally, you are making a fundamental mistake, because one of the essential powers of your Commission is the one it will exercise in the field of competition. From this point of view, your candidate is weak and will weaken your Commission’s power as a whole. An example of this is the idea that because a person has been a company director they will be a good Commissioner. Well, Mr President of the Commission, I can tell you that all our experience, at national level and at European level, suggests quite the opposite. The post of Commissioner is a political post for which we need people capable of carrying out their duties with complete independence and with an acute sense of the European dimension and interest, and not any individual interest.
Madam President, the question is, in fact, whether or not a Commissioner can set aside his personal convictions when he is at work. As we are dealing with an area of policy that is very sensitive, namely civil rights, asylum policy, and immigration policy – an area of policy that will become more and more European in years to come, and so you need somebody on board who is the driving force behind that policy. Mr President of the Commission, or rather Mr President-designate of the Commission, you are implying, by the measures you have announced, that you do not have the right man for the job on your team. I still have my doubts. There are many reasons why I would like to vote in favour of your team, but there is one important reason why I hesitate to do so. I would therefore ask you to give me, before tomorrow lunchtime, arguments that will dispel my doubts.
Madam President, the French Sovereignists will vote against the Barroso Commission and we have plenty of reasons for doing so. Firstly, there is the fact that this Commission is an administrative college which has absolutely no need to be invested and which need answer to nobody other than the political body of the Council. Furthermore, this team seems particularly mediocre, starting with yourself, Mr Barroso, who owe your election to your great skill in playing the waiting game. Furthermore, the composition of your Commission reflects a true deference to the United States, since the more countries have followed the United States, particularly in relation to the Iraq crisis, the better represented they are.
In addition to this we have the choice of certain surprising characters: a Commissioner with very close links to multinational interests who is responsible for competition; an Ayatollah of the WTO and free trade who is responsible for commercial relations. It seems to me that Mr Buttiglione is the only one who can rise above the general mediocrity and that begs the question of what he will achieve amongst all these anti-Christians.
Finally, if there were to be one single reason, it would be this, the most simple reason: in our opinion, Europe would be much better if there were no Commission at all.
– Madam President, ladies and gentlemen, this debate at least shows that the European Parliament is becoming more political and has more political power than is apparent from the Treaties. This is a further sign that, in terms of the way Europe works in practice, Parliament is often ahead of constitutional developments and it takes time for the Treaties to catch up. That is why, Mr Barroso, the CDU-CSU Group – and I mean all of its 49 Members – want you to take office and want you to work closely with the European Parliament, more closely than is laid down in the Constitution.
Now the Socialists want to prevent you from taking office. They are clearly prepared to trigger a full-blown European crisis, even though the Chairman of the Socialist Group has taken the precaution of explaining that it would not be a crisis but a normal parliamentary act. The only problem is that it is so ‘normal’ that it has never happened before in Europe. And why? There is only one reason for this that will stick in the mind of the general public and that is the fact that a candidate for the post of Commissioner dared to express his religious convictions. And, because this is what it is actually all about, I should like, once more, to make our position clear. We are in fact under an obligation to respect the principle of non-discrimination. The state has no right to poke its nose into such matters. Nobody should be discriminated against on the basis of their sexual orientation or their gender, either. That is what is stated in the Charter and in the Constitution.
I thought this statement would have been greeted with applause; in any case, I can see heads nodding in agreement, and so I can tell you that what I just said was a quote. I quoted word for word what Mr Buttiglione said in the hearing. And that is what you are arguing about. It is laughable, ladies and gentlemen!
– Madam President, we will not, tomorrow, be able to vote in favour of the new Commission as it currently stands; there are too many question marks for that. There is one against the President, who unashamedly wishes to do as he pleases with this freely elected Parliament. There is another against Mr Buttiglione, who has drawn public attention and disqualified himself from the post of Commissioner for Justice and Home Affairs by making unspeakably discriminatory remarks, and there are many more.
I should like to single out Mrs Udre, the Latvian candidate. She is quoted as saying that the European Union as a whole is superfluous. At the hearing she praised improvements, but that is not enough. This Commissioner of all people, who is to be responsible for customs duties and tax, is not so very particular about money. The financing of her party is shrouded in mystery. There is compelling evidence of dubious relations with the Russian oil industry, which transports a large proportion of its oil to the West via Latvia, greasing many palms on the way.
What the public expects of us is that we approve members of the Commission only if they are beyond reproach. In this case it is personal integrity that is lacking, and, along with the other question marks, this is a further reason to reject the whole Commission.
– Mr Barroso, in July my colleague Mr Pannella and I declared our confidence in you but also suggested that you should add an agenda for democracy to your proposed agenda for peace and development.
Perhaps we had the gift of premonition, because today we are in fact discussing whether our Union is a parliamentary democracy or not, whether Parliament’s prerogatives are being upheld by the President of the Commission, who is the guardian of the Treaties. To us, this certainly does not seem to be the case.
It is not the Buttiglione affair that is at stake today but the Barroso affair, and that means the relationship between Commission, Parliament and Council. It is purely and simply the democracy of our European Union that is under discussion today. It is not an institutional crisis at all, but rather a mere political crisis which, I believe, may even have highly positive consequences. Mr Barroso, this Parliament and this parliamentary democracy are the essence of our European Union.
– Madam President, Mr President-designate, this debate is taking place on the eve of the signing of the first European Constitution, on the eve of a historic event for our Union of 500 million people. Tomorrow’s Europe must take a leading role in international politics, in a fair, mutually supportive and balanced relationship with the United States, as you said yourself in your speech.
That, Mr Barroso, is why we ask you to commit yourself to obtaining a seat for the European Union on the UN Security Council. We ask you to continue to make the Union play its part for peace in the Mediterranean, its face turned towards the south, towards the African continent. That is where future emergencies will lie; that is where we must seek solutions to problems; that is where we must act to address the urgent immigration question. The Europe that we need to develop within a framework of a balance of powers – between Council, Commission and Parliament – must also, however, be the homeland of rights, respect for people’s individuality, non-discrimination, subsidiarity, transparency and equal opportunities – in short, the homeland of freedom.
The Barroso Commission is perfectly capable of steering Europe towards these goals and of protecting the interests, rights and freedoms of the people. I agree with your choices, Mr Barroso, just as I also agree with the Italian Government’s choice in appointing Mr Buttiglione as a member of this Commission. He is a European politician who is pro-Europe and who, as the Italian Minister for Community Policies, has demonstrated that he upholds the interests of the Union. I must remind this Chamber that the majority of the Members who listened to Mr Buttiglione in committee came out in favour of him as a candidate Commissioner – a Commissioner who must now and in the future be judged by what he does and not by his religious beliefs. Judging him and the entire Commission on the basis of this one factor would be an anti-European decision, and doing so on the eve of the signing of the Constitution would be not only a grave political mistake but also a serious blow to the European institutions.
Mr President-designate, under my leadership the Italian delegation in the Group of the European People's Party (Christian Democrats) and European Democrats, places its trust in you and your Commission. We are sure that it will be a factor for change in the institutional framework. Good luck, Mr Barroso.
– Madam President, this is the first time such a political crisis has come about following the hearing of the Commissioners, especially in the Commission as a whole. This is an institutional confrontation between the three Community institutions, the European Parliament, the Council and the Commission. The crisis in question, of course, was started by the Council itself but I think that you, Mr Barroso, with your stand today and with what has been promised, will perpetuate this crisis, without having understood that, if the Commission continues on this course, you will end up becoming a punch bag between the European Parliament and the Council.
I should also like to say that this crisis is not present only in Buttiglione's policies and communications; it is also present in the poor performance of numerous Commissioners, such as those in charge of competition, agriculture and taxation, who were unable to convince the members of their committees of their perspectives and political commitments.
Madam President, the President-designate of the Commission called on Parliament to be responsible on this issue. I agree with him. But that does not necessarily go in your favour, Mr Barroso. We are not judging or voting here on the religious beliefs of anyone. We are judging your Commission's commitment to fighting for the basic values of the European Union and your Commissioners' ability to implement policies based on principles that they do not believe in and do not support. We are judging whether this Parliament has a decisive voice in Europe's political future, or whether we want it to be reduced to an advisory board within the Council.
Finally, we are judging your own respect for Parliament and your independence from individual governments. It is time to be serious, that is true. It is time to show citizens our commitment to democracy and our commitment to them, and thereby to strengthen Europe. Whatever happens, this will not be an institutional crisis; it will be a development of democracy.
Mr President of the Commission, on behalf of the Polish delegation in the Group of the European People’s Party (Christian Democrats) and European Democrats, I should like to pay tribute to the way in which you are performing your duties. We are paying close attention to your initial actions, and in our opinion these actions are convincing and demonstrate the will of the strong leader we need. We believe that under your Presidency the European Commission should place particular emphasis on three points. These are completing enlargement, standing by the principles of solidarity and cohesion, and developing the EU’s eastern dimension. The first challenge will be to involve the new Member States in all aspects of EU policy. Enlargement of the institutions has now taken place, but a great deal more work and time is needed for the new Member States to achieve full rights and equal treatment. Only then will it be possible to regard enlargement as being complete in the real sense of the word, and not merely in the institutional sense. The second task is to close the economic gap and to ensure social and economic cohesion within the EU, in the name of the principle of solidarity. Your most immediate challenge will be to convince the Council of the need to ensure the 2007-2013 Financial Perspective does provide for a correlation between the EU’s increasing number of tasks and competences and the funds necessary to implement them. ‘You cannot have more Europe for less money’, as you said before this House in July, and we expect you to remain true to these words. The current enlargement is very cheap, but attempts should not be made to make it even cheaper, thus depriving the EU’s poorest countries of the chance to overcome the development gap, a chance that was given to other countries. Your Commission’s goal should be to implement the Prodi Commission’s proposal for a budget based on 1.24% of gross domestic product. We also expect you to keep the promises you made to the House in this regard. The third issue is that of the EU’s eastern dimension and its new neighbourhood policy. We need a policy that is generous but not permissive, and one that is demanding and effective. We hope you will have confidence in us, and we intend to vote in favour of your Commission, including Mr Buttiglione. I thank you.
– Mr President of the Commission, you said that the Commissioner-designate Mr Buttiglione had been successful in one hearing and had failed in another. I fear that this is a further example of your not listening carefully to Parliament, because the letter from the Chairman of the Committee on Legal Affairs also definitely contained critical remarks. Personally, I very much regret the fact that Mr Buttiglione would not, or could not, take the opportunity of a second hearing in the Legal Affairs Committee, but he did clearly emphasise to that committee that his religious views were not in fact simply private views but principles that he wanted to guide his political actions. He would want to assess proposals that ran counter to his personal convictions and proposals from other Commissioners on the basis of his private ideas. Personally I am in no doubt that this goes beyond any definition of what private views are. I should also like to say that I am still waiting for an apology for the attacks on the Commissioner-designate Mr Špidla.
Madam President, Mr Barroso, you were appointed as Commission President after many meetings, negotiations and compromises behind the closed doors of the Council. That is not an ideal way to proceed.
The questioning of the remainder of the Commission is a way of democratising the whole of this process. The procedure is fully open and is followed with great interest by the media and the general public. It forces each Commissioner to reflect upon his or her visions and ideas. Many members of governments would not have survived such scrutiny.
Now, one of your Commissioners has been rejected for the first time. It is someone who would be in an extremely sensitive post, with responsibility for controversial issues concerned with discrimination, civil rights, refugees, police cooperation and the fight against terrorism. There are many of us who do not have confidence in the person who would be responsible for these issues, which would be at the centre of European debate.
Unlike the Eurosceptics in this House, we believe in a strong Commission. We want constructive cooperation with the Commission, but we cannot support a Commission with Mr Buttiglione still in this post. Replace him, and we shall support you.
In my opinion, Mr Barroso is a capable politician, a politician who can find new solutions and a politician who will shake up EU structures which have become rusty around the edges, particularly in economic terms. I therefore believe that he must be given a chance, and that his authority should not be undermined at the very outset. We should also not allow this House to become an arena for domestic political battles, and instead we should seek a constructive and positive solution, and not allow ourselves to be manoeuvred into a crisis. Mr Barroso will therefore have the support of the Czech delegation in the Group of the European People’s Party (Christian Democrats) and European Democrats.
I should further like to note that Mr Barroso spoke before this House as a guardian of the Treaties and as a guardian of the spirit of the European Treaties, and this is something which I welcome. I should also like to point out that the Treaties state clearly that any amendments to them must be agreed unanimously, and that this also, above all, applies to the European Constitution. It would require only a single state not to ratify this Constitution for it to be nullified. It is therefore unacceptable that various politicians should make statements to the effect that it is immaterial whether one, two or three states do not ratify the Constitution, and that its validity will anyway be unaffected, or even that any state which fails to ratify the Constitution will have to leave the European Union. I hope that the Commission will support clearly the position set out in the existing Treaties, that it will state its opposition to flexible interpretations of the Treaties and to statements such as those mentioned above, that it will signal clearly its preparedness for an alternative scenario in which the European Constitution does not enter into force, and that it will be willing to help find a solution to such a future scenario, not that I would wish to anticipate it.
I therefore hope that the Commission will act as a catalyst for constructive debate on the European Constitution, and that it will play a positive role in this debate.
Madam President, Mr President of the Commission, investing means having confidence. When we do not have confidence, we do not invest. So what are our reasons? I cannot condone your presence in the Azores. Since then we have found out that the war in Iraq was based on a lie and, to use an expression which has been used a lot, do not forget the Ten Commandments. To lie is a sin: with a grain of repentance on this issue, you could have earned a tiny bit of neutrality from quarters other than those which are supporting you today.
Secondly, the team: everything possible has been said about the team, or almost. You could have won a grain of confidence if you had changed part of it. You announce an agency, but you keep the money. That is of no use to anybody. Clemenceau, in France, used to say: ‘When I want to bury a problem, I create a commission’. I have the impression that we can already express our condolences. And then there is your orientation. You could have sent a small signal to the left of this House by saying: more public services in order to counterbalance competition; I will develop the services directive in order to prevent dumping; in the Lisbon strategy, I will introduce certain minimum social rights. Even with the Commission you propose, you could have made a few gestures. You have not done so, and you will therefore not have neutrality.
Madam President, we are not persecuting Mr Buttiglione, but trying to save European citizens from being led on justice issues by someone so eminently unsuitable. It is not only that he is prepared to implement his reactionary prejudices against women and gay people in public policy – and what signal is he sending to his eight female colleagues? – he also has a very poor record on asylum and immigration, security and the rule of law. You gave us a list of initiatives the Commission would take, but they are already in progress, or should be priorities in any case.
Mr Barroso, you say that it is impossible to change the portfolio at this stage. You are thereby showing complete contempt for this Parliament, since it is precisely what it has asked for. You need to stand up to the Council. I backed you in July because I thought you would be independent. I understand that Mr Blair is personally phoning around British Labour MEPs to try and twist their arms so that they do not vote against. He would be better using taxpayers' money on his phone bill telling his mate, Mr Berlusconi, to switch his candidate.
– Madam President, one of the basic conclusions which can be drawn from the recent hearings of the Commissioners-designate is that the role of our Parliament has been confirmed because, in previous similar proceedings, the Commissioners-designate were not subjected either to such substantial or to such extended and penetrating hearings. However, what is of decisive importance is the Commission's clear and honest intention to cooperate with the European Parliament. In this way, the two institutions will acquire a stronger role and a stronger place in the mind of the citizens.
Let us not beat about the bush. The basic criticism was with Mr Buttiglione. Of course, Mr Buttiglione used certain expressions which were unfortunate, but his letter of explanation and the President's personal guarantees have convinced me that Mr Buttiglione will not mix his religious or philosophical views with the exercise of policy. I personally believe that the new Commission will consist of people who are able to meet the challenges of the next five years, which is why we MEPs of the Greek New Democracy Party will vote in favour of it. Of course, our vote for the Commission will not give it ; on the contrary, we shall monitor their work closely, in order to safeguard a successful response to the challenges it has to face.
Mr President of the Commission, in June we Spanish Socialists offered you an opportunity. I must tell you that you have not taken it.
Furthermore, since we are talking about the Constitution, we should remember that the PPE asked that its approval be brought forward and that the results of the elections be taken into account. The PPE coalition received 36%, the Socialists, 27%. Precisely for that reason we gave you that opportunity. But there is another golden rule in the Constitution, and that is that Europe, Parliament and the Commission, operate in terms of the budget and codecision by absolute majority. And that must be the rule, and it cannot be resolved simply by means of telephone calls to the members of the Council.
Today, three months after being voted in, you are proposing a team to us and in three months time you will propose a programme. This will have to be dealt with in the future, but, in any event, you have said something important today: you promise to remodel your Commission if we vote for you. The problem is that, right now, we do not trust you after what happened in July.
With a view to the application of the Constitution and also for the sake of democracy, we are offering you the opportunity to take account of this Parliament’s constructive comments following a ‘no’ vote from this House.
Madam President, we Swedish Moderates are adopting a position on the Commission as a whole. We do not want to help bring about a situation in which voting in this House is on the basis of the private opinions or moral views of individual Commissioners.
We do not like the views of a number of the individual Commissioners. It surprises me a little that the Socialist Group in the European Parliament has not presented any criticism at all of the nominated Commissioner who has still been unwilling to repudiate the Prague invasion of 1968 and who knew nothing about his own political area.
We dislike some of the views expressed by individual Commissioners, but we assess the Commission as a whole, and largely in the light of the fact that we also think it only right that the individual countries should be able to nominate their Commissioners if European cooperation is to work. Our task would be a hopeless one as far as European cooperation is concerned if religious views and private moral opinions were to be presented at European level for judgment in this Parliament. Our task would also be a hopeless one if Parliament were to reject the candidates presented by the various countries’ governments.
We shall therefore support the Commission with President Barroso at its head, partly in view of the fact that there is now a long list of important tasks before us. There is the new Constitutional Treaty. We have to ensure the success of the enlargement that has now taken place and to negotiate successfully with new candidate countries, especially Turkey. The Lisbon process too has to succeed. We do not intend to conduct a discussion that leads to Europe’s failing to make this process succeed. We give Mr Barroso our support.
– Madam President, ladies and gentlemen, Mr Barroso, I am a journalist who has been prevented from continuing to do his job.
In Italy, the Prime Minister controls money, politics and television. I believe, however, that it is up to the Italians to put an end to this aberration, to turn the page and to put their country back on track for the future.
The Buttiglione affair, in contrast, is mostly up to you. First, because it did not arise out of prejudice or religious conflict but out of the Commissioner-designate’s own words and actions, which have revealed him to be totally unsuitable. He would also have appeared unsuitable to Jesus Christ and not just to homosexuals and women, since Jesus taught that only he who was without sin could cast the first stone. You are trapped by a diktat from the Italian Government which prevents you from finding a reasonable and dignified political solution. The shadow of a great many conflicts of interests hangs over your Commission. The conflict of interests of a government, however, is not just a shadow but rather a boulder, which is why I do not think that voting against you would be damaging to the Union. You could have avoided the situation but you did not, and so you end up by ripping up your promises of autonomy and independence from the national governments in this same Chamber where you made them, before this same Parliament that you had vowed to respect.
Madam President, I will be supporting the new Commission tomorrow at the vote in the European Parliament, but my heart is heavy. The success of the European project rests on tolerance of diversity and difference and, if necessary, agreeing to disagree. Issues of personal morality are not matters to be legislated for by the Commission, nor for us here; they are for our national governments and private individuals to decide.
While I have registered serious concerns about what I viewed as the reported lack of tolerance expressed by my former colleague Mr Buttiglione – a PPE-DE colleague for the last five years – in his statements on certain issues such as Baltic minorities, homosexuality and sinning, single mothers and fathers, I agree to support his candidature on balance. I accept his right to his strongly-held orthodox Catholic views. As a Catholic, I do not happen to share some of his very strong fundamental views on that matter, but we can agree to differ. That is what the whole principle of the European project is about.
I have strong reservations in relation to up to five of the Commissioners, but based on his curriculum vitae and experience, Mr Buttiglione has the ability and aptitude for the job of Commissioner. Could it be, Mr Barroso, that he is the right man in the wrong job? He has said that he will not change his principles or conscience for political convenience, and I would not expect him to do that, but it is going to be impossible for him in his particular portfolio, given the challenges that will be before him.
There are so many issues before us. You have our support, Mr Barroso. Generally, you have a very good line–up. I would much rather be talking about problems of conflict of interest in relation to the Commissioner-designate for Competition, or ineptitude in relation to the Commissioner-designate for Energy.
Madam President, I voted in favour of your appointment in July. I therefore regret the difficulty that we are experiencing in appointing the Commission that you are now proposing to us. You think that your strength comes from these strong-arm tactics with Parliament. You are mistaken. The problem is not only tomorrow’s vote. The problem is in ascertaining the political basis that will guide your term in office for the next five years. You think that you only need the Council’s support. You are mistaken. Look at how they have left you to your fate today. Your strength, and that of the Commission, comes from the confidence placed in you by both the Council and Parliament. Without Parliament’s solid support your Commission will always be a weak Commission.
In the next twenty-four hours, do what you have to do to win Parliament’s solid support. If you do not make the most of this opportunity, do not play the victim or dramatise the rejection of the Commission. Please take such a rejection not as a personal defeat but as a clear mandate to obtain from the Council a Commission that is worthy of Parliament’s support. The decision right now is yours, and yours only. You must decide if you want Parliament’s support, or if you want to remain a hostage of national government proposals and, in particular, of those of the Berlusconi government. Please make the right choice, and we will be fine. Thank you.
– Madam President, Mr President of the Commission, ladies and gentlemen, two things have become clear to me in this debate. Firstly, there is surely no doubt about the abilities of the President of the Commission, Mr Barroso. Secondly, in some cases we have got so carried away that we are no longer listening and are no longer capable of reading texts in full. We must therefore recognise that Mr Buttiglione stated that he is in favour of non-discrimination and in favour of compliance with the Charter, and that he draws a distinction between a moral code and a legal code to which I believe we could all subscribe.
I have further observed in this debate that the lack of technical knowledge that has been noted here in the case of a few Commissioners appears, in many cases, to be completely irrelevant, provided – perhaps – that they are of the right political hue. In any case this issue has been pushed right into the background in today’s debate. This brings me to the conclusion that there are a number of Members for whom this decision is a decision about values: political correctness instead of an attachment to values that stem from a religious conviction. This is, I believe, a statement that it is not proper for us, as a Parliament, to make. It is our job to judge the knowledge that these people have of their subject and not their personal religious beliefs. I believe that this is an important and decisive point that we should keep to the forefront of our minds. That is why I believe that we need to have a bit more tolerance and liberality, rather than being slaves to the same, fashionable opinion.
This is the point that we should keep in mind. And in the light of the fact that the Barroso Commission is actually giving ground to Parliament and doing good work on foreign policy, the Constitution, enlargement – which needs revitalising – the rights of the European Parliament and the Lisbon Process, I would make this appeal to my fellow Members: do not bring it down because of a difference of opinion over someone’s values.
Madam President, when we elected you in July as the Commission’s future president, we Socialists asked you some hard questions. Nowadays, there are fewer questions, there are more disillusioned, embittered statements and these statements are based on experience. There is nothing wrong with what you say, or with what you said today. For you know exactly what needs to be said in this House and with imposing self-assurance you listed the encyclopaedia of European values and fundamental rights. There is, nevertheless, a problem with your decisions, the harmony between words and deeds. When allocating the portfolios you wanted to please Europe’s most conservative elements. So far you have not shown very much of the promised flexibility and tolerance and there is no guarantee that your deputy Commissioner-designate will not turn against the results achieved so far in Europe. We prepared for the birth of the first Commission of the 25 like a celebration. You have one day left to replace the tension and distress with the joy of celebration. We too have a conscience, not only Mr Buttiglione. The responsibility is yours.
Madam President, I have been in this Parliament for some time and the honourable Members who know me are perfectly aware that I am not in favour of a complacent and docile Parliament which bows down to the Commission and the Council, but rather a Parliament which fulfils its responsibilities, which invests the Commission, rather than attacking it, which controls it democratically, which rejects, debates, ratifies and rectifies.
In order to exercise its competences responsibly, however, this Parliament must be demanding rather than complacent, it cannot resort to haughtiness nor act with the arrogance of a mandarin.
This means that if the Commission does not satisfy every one of our demands, we cannot simply refuse to invest it and send it out into the street. The Barroso Commission must be judged exclusively on its capacities and its competence, not on the personal, ethical or moral convictions of its members, because if we had followed that criterion, Madam President, we probably would not have been able to vote in favour of the President of the European Parliament. That is what is so great about our kind of tolerance, Madam President.
I would like to say to the few members of the Liberal Group who are still here that they taught us a lesson in sensitivity and responsibility in July when they voted in favour of the President of the Commission, despite having been left outside the pact which led to the election of a Socialist President for this House.
There are capable people in Mr Barroso’s Commission, former Members of this Parliament, who must be judged – I would insist – not on the basis of their personal opinions, but on their capacities and competence. I would therefore appeal to the members of the Liberal Group to consider their vote seriously, to reflect carefully and to consider the virtues of voting for this Commission. This is the best way to achieve the positive complicity which the President of the Commission has spoken about and which has led to the progress made by the European Union.
– Madam President, the vote for the European Commission is of particular institutional and political importance.
Unfortunately, the hearings have given rise to serious misgivings as regards the general political direction which the Commission will pursue in that, apart from a few shining exceptions, a strong neo-liberal perception prevailed, without any corresponding convincing social commitments.
Our misgivings also arose as a result of the hearings on the questions of competition, taxation and agriculture, which require additional clarification and specific political commitments. However, what was decisive in shaping our position was the hearing on the questions of security, justice and civil liberties. The statements made by Mr Buttiglione touched at the very heart of our values for the European society we wish to build, a society we want to be mutually supportive, tolerant and non-discriminatory.
Mr Barroso, our position is clear. Unless there is a material change in Mr Buttiglione's portfolio, we shall be obliged to vote against your Commission.
You referred to the danger of institutional crisis. However, the exercise of the jurisdiction of the European Parliament, a jurisdiction provided for by the Treaty itself, cannot under any circumstances cause a crisis. On the contrary, it is an expression of democratic institutional function. The ball, Mr Barroso, is now in your court. You still have the opportunity, you have the jurisdiction to find an institutional and political solution to the situation which has arisen.
Madam President, in common with you I have the honour and responsibility of taking part for the first time in the decision-making process regarding the European Commission of the enlarged European Union. I would like the European Parliament to perform this task with both dignity and credibility. I was happy to vote for the future President of the Commission, not because he is from the beautiful country of Portugal, but because he presented a vision worthy of support. Today he has reinforced that vision with a number of programme elements, with a clear desire for close collaboration with the European Parliament and also with the desire to lead the Commission in the spirit of the European Constitutional Agreement.
I am not interested in discussing today the outcome of the American elections or the fate of Berlusconi, nor should we be going right back to Adam and Eve. We should be concerned with the future of the European Union and the strength of its Commission. It is not our role to make judgements about the personal views of the candidates but to decide on the competence of the proposed Commission. We have more than enough challenges ahead of us for us to be playing little games.
I am not happy about much of what I have read about the hearings, either on the left or on the right. However, even if I did agree with the criticism, I cannot put the whole Commission at risk for the sake of one single majority vote in one of the committees for one of the candidates. If we adopt the practice of making judgements according to some ideological yardstick fuelled by one or two sentences, or quotes taken entirely out of context, we will have difficulty finding a candidate who would survive, as everyone has, at some time in their life, said something that could easily be the subject of long political debates. I will, of course, support a Commission which will operate in a collegial manner, based on the assurance of its President, and I wish it every success.
Mr President of the Commission, in its capacity as guardian of the Treaties, one of the tasks of your Commission will be to continue the process of EU enlargement. This process involves an assessment of whether a candidate country respects human rights and whether it is transparent and free from corruption. I have serious doubts as to whether your Commission will be able to carry out this task well. I therefore feel bound to ask whether a Commissioner who has clearly shown that he does not understand, or does not wish to understand, the European system of human rights of which we are so proud, can be entrusted with carrying out an assessment of the extent to which human rights are respected in Romania, Bulgaria, and maybe even in Turkey. I have a second question to put to you too, Mr Barroso. The formation of your Commission is also a lesson in European democracy, and a lesson that citizens throughout the European Union are observing closely. What kind of a message are you currently sending out to citizens? Why, that the opinion of the European Parliament need not be taken into account. Is this a positive message? Does it bring the European Union closer to its citizens? Is it the right kind of message to send out two days before the European Constitution is signed? Mr Barroso, please listen to what the European Parliament has to say, rather than fighting against it.
– Thank you. Ladies and gentlemen, may I have your attention for a moment before I give the floor to Mr Barroso. The formal sitting with the Queen of the Netherlands at 12 noon means that we will not be able to finish our debate, despite our efforts to be strict about time. The last three speakers will therefore take the floor after the formal sitting with the Queen of the Netherlands and after that we will begin the votes. I would crave your indulgence for this. Mr Barroso has the floor.
Madam President, I do not have time in ten minutes to respond to all the questions, but I will try to respond to the fundamental issues.
First of all, with regard to the doubts expressed about certain Commissioners, I went into detail at the meeting with the Conference of Presidents. In particular, in relation to the issue of independence in the competition portfolio, we will make public all the opinions of the legal services, which show that we can guarantee the independence of the Commissioner and the Commission on issues of competition. With regard to the accusations about the previous priority activities of one of the members of the Commission, despite what certain Members have requested, I cannot hold enquiries into the pasts of all the Commissioners-designate. It is not possible. I must take an objective view. You are well aware that, in political life, many of us are subject to unfounded accusations. I cannot accept a culture of intolerance, a culture of suspicion, simply because there are rumours or simply because there are attacks in our respective countries. Nevertheless, in the event that there is evidence of unacceptable practices, you may rest assured that I would have the means to act.
I now come to the fundamental issue on which I very much wish to express my feelings: the institutional question. Ladies and gentlemen, before becoming Prime Minister, I was leader of the opposition. I am also a parliamentarian, I have a great respect for all genuinely democratic parliaments and a great respect for your Parliament. The debate has shown, however, that, on more difficult issues, particularly on the issue of the portfolio of Mr Buttiglione, there was a division. It is true, it exists: some of you are asking me to replace Mr Buttiglione and others are asking me not to replace him. There has been no common position at your Conference of Presidents, quite the opposite. You have sent me letters from all the committees. On the subject of Mr Buttiglione, I have received two letters: one said that he deserved your support and the other, but for one vote, said that he did not deserve it. In these circumstances, I must find a balance. As far as we are concerned, you have the right to represent all the peoples of Europe, I know this and I respect it. I have the greatest respect for you. The European Union requires a difficult balance, however. The governments also have the right to represent the nation states and I myself, or the Commission once invested, must think of the general European interest.
I can tell you, in all honesty, that it was precisely by considering the general European interest, not the interest of any particular State or of any particular electorate, that I came to the conclusion that the best solution was, I believe, the one I have proposed to you. I have not given way entirely to those who wanted a shake-up, it is true, but I have gone a long way towards dealing with your concerns and I have given significant guarantees with regard to the substance, fundamental rights, civil liberties and non-discrimination. I believe I have been very clear and I can tell you that my Commission, if you place your trust in it, will be the most advanced Commission in terms of freedoms, civil rights and non-discrimination, as demonstrated by the composition of my Commission.
To be very frank, ladies and gentlemen, I expected certain criticisms, particularly from those of you who were opposed to my investiture from the outset. I expected ideological criticisms, but the only criticism of my Commission I did not expect was the accusation of a lack of commitment to human rights and non-discrimination. Our attachment to those values can be seen in the very composition of the Commission.
I must therefore ask for your trust, because I have sought a balance. It is necessary to seek a balance, not just the balance between the Council, the European Parliament and the Commission, but also a balance within this Parliament. Are the honourable Members who are critical of my choice sure that if I were to grant your request, the other side of the House would support the Commission? After all the consultations I have held, particularly with the leaders of the political groups represented here, I am convinced that any other approach could lead to a crisis. That crisis could be resolved, I am sure: in a democracy, all crises can be resolved. I would, however, ask you, ladies and gentlemen, whether it is normal for those amongst you who are most committed to Europe to be able to vote now alongside extremists who do not want Europe, members of the extreme right who are against Europe, people who are completely opposed to the advancement of our European project...
Do you not find it strange that populists, those who wage a constant battle against the credibility of our institutions, can vote against this Commission alongside committed Europeans, as most Members of this House are, I am sure?
So, ladies and gentlemen, I am committed to respecting the principles of institutional balance. I have made a great effort to deal with your legitimate concerns, but I must tell you, quite responsibly, that European culture is also a culture of tolerance and compromise. It is not a question of demanding everything you want from the other party.
I do not want a show-down with Parliament, because I am well aware that you represent the peoples of Europe, but what I can tell you is that we must move forward and meet each other halfway in terms of our concerns. That is what we must do. Some people were against the Commission from the outset and now they have found an opportunity to gain more support. I would, however, say to you, ladies and gentlemen, that if this Commission does not receive the necessary support, I honestly believe it would be difficult to talk of victory for the one side or defeat for the other. It would be a bad moment for the whole of Europe. I do not believe we would be able to commit ourselves truly to what we need to do in terms of the harmonisation of the Lisbon strategy, the debate on the financial perspectives, the cohesion of our Union, making a great success of this enlargement, putting ourselves on an equal footing with the United States or holding a debate with Russia at the summit planned for November. I believe that would be bad for Europe. I have therefore fulfilled my responsibility and I believe that everybody should now fulfil theirs. I can tell you in all honesty, however, that you can count on me to work with you, in a spirit of compromise. I appeal to you to show the same spirit of compromise for the good of Europe.
– Ladies and gentlemen, we will now suspend our debate for the formal sitting with the Queen of the Netherlands, after which the debate will resume with three further speakers.
Ladies and gentlemen, Your Majesty, it is a great honour for the European Parliament to welcome you to this sitting of our Parliament.
Your presence amongst us, Your Majesty, represents a significant milestone in relations between the European Parliament, the European Union and the Netherlands.
Over recent months we have witnessed the work your country has done during its Presidency-in-Office of the Council, which will last until the end of the year. The skill of the Dutch Presidency has shown us that the size of a country bears no relation to the quantity or the quality of the work it can do. You have done an immense amount of tireless work, taking a pragmatic view and always working in favour of the European Union and the values on which it is based.
Your Majesty, our institution is well aware of your personal work and your commitment to the least-favoured social classes. Your dedication to those who have little or nothing has always amazed us, and the love and profound respect your country feels for you and your family is testimony to the great work you do.
Your Majesty, it is a great honour for me to offer you the floor of the European Parliament.
Mr President, ladies and gentlemen, honourable Members, if we had to name one thing with which we identify most of all, it would probably be our mother tongue. It follows that all Member States value the fact that their language is recognised in the Union. Based on that achievement, I shall speak to you in Dutch today.
At the same time, I am convinced that cooperation in Europe will increasingly demand that we make concessions in this area. If we do not want to turn the Union into a Tower of Babel …
we will need to make an effort to understand each other the best we can. In a multilingual Europe, it is therefore of great importance for young people, in particular, to be encouraged to speak one or more foreign languages in order to be able to talk directly to their fellow Europeans. It is precisely in a unifying Europe that good communication – the direct contact between people – forms the best basis for mutual understanding.
In 1950, the Founding Fathers took the first initiative to set up the European Communities, which were the precursors of our Union. This idea appealed to the older generation, mainly, as a means of banishing war from our continent. To the younger generation, this was, above all, an inspiring ambition and a challenge.
When I was 23, I was asked to deliver a speech on this very topic in front of an international group of young people who felt connected with this European ideal. They subsequently urged me not to remain stuck in the rhetoric, but to encourage young people in other countries to think together about Europe’s future. We set out on this task with much enthusiasm. Europe then offered us a whole new perspective. We saw the opportunity of communicating with our contemporaries, establishing contacts and developing initiatives together across the borders. What had started with such prosaic concrete building blocks like coal and steel, grew into a movement which would raze Europe’s dividing walls to the ground, would keep the peace and would inject renewed resilience and energy into our continent, certainly not, as Robert Schuman stated, as a – a leap into the unknown – but as a leap into a joint future which, this time round, was clearly defined and anchored in treaties. We, the young people in those days, were delighted to take part in this and thus help shape our own future.
I made that speech at a , a European students’ congress, in Toulouse. When I re-read those words now, I recognise the enthusiasm in whose grip we were then. We admired the vision and courage of the Founding Fathers of the European Communities, but thought that the older generation was too much stuck in fine words and took too little action in order to actually establish European unity. During the final meeting at the congress, I stated ‘We should conclude that instead of common ambitions, it is only problems that are uniting Europe at the moment'.
Fortunately, 43 years down the line, those words are no longer true. European unity has taken shape in a convincing manner and has become part of our life. There is little trace, though, of the enthusiasm of those days. Many are now critical and, above all, concerned about the obstacles that are yet to be negotiated. Sometimes, delivering on promises appears more difficult than at first thought, and unanimity about the course to be followed does not always last. Fortunately, we can establish that the looming problems are often the direct result of swift progress that has been made with European unification.
Indeed, those in doubt overlook the many achievements that our countries have now made. The original idea – Europe’s unification – has taken off enormously, to an extent that would probably astound the great Founding Fathers back in the years following the catastrophic Second World War, despite their vision and ambitions. The Union has banned wars from its territory, has subordinated power to law, and has brought the participating countries unrivalled prosperity. Despite times of tardiness and misfortune, the unique European experiment has led to impressive results.
The Union now unifies 25 European nations. As the first Head of State to address your House since the accession of the new Member States, I should like to express a heartfelt word of welcome to their representatives in this Parliament.
Anyone who takes the European ideal to heart has looked forward to that moment. After all, your countries traditionally belong to Europe. Many have thrown off the yoke of years of oppression, which kept our continent divided in two camps. We have the deepest respect for the conviction and decisiveness with which they have done this. We also admire the untold efforts all countries have made to take the many and often far-reaching measures that were necessary to join the Union within a short space of time.
Their joining has made the European family a , an extended family, as it is termed so enchantingly in French. We expect a great deal from this enlargement. The major contribution of the new Member States could well be that they introduce in the Union the same fervour which they demonstrated when they liberated themselves from Soviet rule and when they made the impressive efforts in preparation for membership. The Union as a whole will almost certainly find power and a source of inspiration in this fervour and enthusiasm with which you begin this new chapter, in many cases with the help of the younger generation.
Anyone who joins a new family will always face problems of adjustment, certainly if the family is outside their own country. We in our family have some experience of this! In most cases, the greatest adjustment is required from the newcomer, even though it would be fairer if this task were spread over both parties. This also applies to the enlargement of our Community. The new members will need to make an effort to fit into what already exists in the Union, but the older members will equally need to show willingness to adapt. That is not only the fraternal attitude one may expect in these circles, it is also the quickest way of securing good cooperation.
The EU’s fundamental principle is that it is based on a Community of Law. The countries forming part of this, including those which were among Europe’s most powerful countries, have, in the interest of their common future, placed themselves under the authority of the law. This is a unique step in the history of Europe. This also entails respecting the rights of each individual citizen. This anchoring of the Union in the law is strikingly symbolised by its highest officials taking the oath in front of the entire European Court of Justice.
Our 25 countries are united – but ‘in diversity’. They value their own identities, their own languages and their own cultural heritage. That is the great distinguishing power of Europe, and it is in the interest of all of us to guard and preserve this carefully. The constant confrontation with other cultures makes us more aware of both our own culture and our common heritage. As a result, we are also in a stronger position to face the spirit of materialism and mass culture which is undeniably spreading across the world in increasingly threatening forms.
To be able to function effectively, the Union needs to have clear-cut powers in a number of areas. In other areas, where success is less dependent on the bundling of powers, it may prove useful, by way of counterweight, to leave more room for governments, local authorities and the citizens themselves to find their own solutions either at national level or at regional level. A good balance struck between central and delegated government can avoid the Union conjuring up the image of an all-encompassing bureaucracy that alienates people. If responsibilities are clear and are placed and carried where they best serve the Community, the citizens will have a better grasp of, and more respect for, the common interest.
Europe is not so much about meeting a final objective as it is about the process of getting there. To some, the progress of this process is too slow, while to others, it is too fast. Success often attracts counter forces. These should not discourage us but rather encourage us to persevere. Sometimes, it is about waiting for the right moment. Rome was not built in one day. The same is true of the edifice that was founded on the Treaty of Rome.
Our Union gains in strength if it opens itself up to countries that share our legal norms and commit to meeting the criteria. This awareness can be an encouragement to conduct the consultation with those wishing to join the Union in an open, fair and unbiased manner. If nations exert themselves to making the transition to the democratic form of government as effectively as possible, they deserve extra appreciation and support.
In three days’ time, the Constitutional Treaty will be signed in Rome. The preamble contains the solemn declaration that Europe wishes to continue to apply itself to establishing peace, justice and solidarity in the world. That is a far-reaching ambition and is an indication that this organised Europe feels affiliated with the ideal of an equally organised world. We respect and support the United Nations as a global structure propagating those self-same principles. Peace is the primary condition if any progress and development are to be achieved. Peace is vulnerable and requires intensive care. The EU countries that have managed to keep the peace within their boundaries are now supporting peace operations in other parts of the world and are sending their troops to those regions for that purpose. With the Constitutional Treaty, our countries are giving a clear signal that they are taking responsibility in respect of the rest of the world and will continue unabatedly in their efforts to fight poverty, inequality and injustice.
Ladies and gentlemen, honourable Members, there is on our continent a historical mental affinity, a feeling of togetherness which makes us Europeans. In the Treaties we have forged, we have each time described more clearly the civilisation we would like to live in. Our European institutions, including your Parliament, are the pillars of that civilisation. As you acquit yourselves of the challenging task to represent 450 million Europeans, I warmly wish you the inspiration that Europe requires of all of us today.
Thank you very much for your words, Your Majesty.
We now continue with the debate on the statement by Mr Barroso, President–elect of the Commission, presenting the College of Commissioners and their programme.
Mr President, we all know that the Commission is made up of a President and 24 Commissioners, from different political backgrounds and with different personal beliefs, yet it has the legitimacy of having been proposed by democratically-elected governments. It therefore comes as no surprise that each of us appraises each of these Commissioners differently. That appraisal cannot, however, be based on their personal convictions or religious beliefs. If this were one day the case, this House would no longer be a Parliament but a court of opinion with a morbid taste for censure.
Our appraisal must be based on the Commissioners’ skills, and at this point one should remember that in the hearings an 80% majority was in favour. At this time, what we must do is decide how Parliament will behave towards a Commission led by a strong President with a clear mission to ensure that the European project and the balance between the Member States will be safeguarded.
We have seen in this debate that President Barroso was attentive to what the Members of this House were saying, and acted accordingly. He has made commitments to this House, not least in the area of non-discrimination, and has received a letter from each of the Commissioners, and this makes him worthy of Parliament’s confidence. What remains to be seen is whether Parliament is attentive to President Barroso’s message and also acts accordingly.
It is understandable to vote against a Commission if one is not 100% in agreement with it. It is not understandable to vote against a Commission of 25 people if one disagrees with the religious beliefs of one of its members; that is intolerant. Mr Buttiglione was sincere when he expressed his beliefs, and I believe that he was sincere when he said that he would not mix his personal beliefs with his duties. Ladies and gentlemen, we must judge the Commission and its Commissioners by their acts. Consequently, to put a Commission in an untenable position before it has taken up its duties, due to the religious beliefs of one of its members, is tantamount to prejudice. We will be carrying out our duties responsibly, however, if we assess it during the course of its mandate.
Lastly, Mr President of the Commission, I do not know how tomorrow’s vote will go, but, coming from Portugal, I can tell you that you can count on our vote, and I hope that the Commission is not rejected because of 12 votes from the Portuguese left of this House.
Mr President, Commission President Barroso, half of Europe’s citizens are women: women who have been told that, in marriage, they are to be provided for and subordinated and that single mothers are worse mothers. Those are not the EU’s values, and they are unacceptable. The same values and rights also apply to the EU’s homosexuals. According to the UN and the EU, human rights are also women’s rights. In the same way, the Lisbon strategy affirms women’s right to employment and to equal wages for work of equal value. These are facts and not just words, as you said in your introduction.
The EU and the Commission must respect women for the sake of the EU and in the interests of an equal Europe with gender equality. You have not listened today, either, to ourselves as elected representatives of the people. More is the pity, Mr Barroso.
– Mr President, Mr Barroso has presented the Commission as a single whole, a collegiate body, which is quite right, and he ties his political approach to that.
The President of the Commission has accepted the governments’ nominations, but he has put his trust in his Commissioners because he, and he alone, is the guarantor of the programme: if Mr Barroso is the conductor of the orchestra, as Mr Cohn-Bendit says, it is he who must tune the instruments and tell us whether the musicians know how to play. Cultural arguments external to this Parliament and cultural intolerances that are foreign to this Parliament’s democracy must not be brought into this Chamber. A moralistic Europe, secularly fundamentalist in a way that Catholic culture never succeeded in being, is not part of the dream of Alcide De Gasperi or Robert Schuman, our forefathers, because it is an intolerant Europe.
Tomorrow’s vote will be a vote for the truth, ladies and gentlemen. Those who have no regard for the people, those who have no political or social tolerance, those who have no regard for the institutions, will vote ‘No’. Those who believe in a liberal, tolerant, even-handed, persuasive and institutional Europe, in which the relationship between Parliament and government is one of democratic control and not control by bureaucrats or the unions, will vote for Mr Barroso in order to strengthen the balance among the twenty-five countries.
In an interview released in Italy a few days ago, Jacques Delors said that the Commission is a collegiate body and does not provide for individual personalities. We, who always refer to what Mr Delors says, can on this occasion play our parliamentary role correctly by approving both the Commission as a whole and the commitment that its President has made before this House today.
– The debate is closed.
The vote on the approval of the Commission will take place tomorrow at 11 a.m.
Mr President, with your permission, I would like to raise a point of order. In his opening statement in the debate earlier on, Martin Schulz, Chairman of the Group of the Party of European Socialists, was being very condescending towards Her Royal Highness, Queen ....
– Mrs Kauppi, this is not a procedural matter.
– We shall now proceed to the vote.
It is clear that the amendments voted for or rejected have completely reversed the meaning of my report, since our Parliament believes it is not desirable for living beings to appear on the future notes of the European Union, that our difficulties are caused by excessively short working times in Europe and that, contrary to Article 2 of the Treaty, the Central Bank need not concern itself with sustainable growth. I would therefore urge that you vote ‘no’ to this report and if it is, unfortunately, adopted, which would send an immense signal about the future of Europe, I wish my name to be removed from the text.
– That concludes the vote.
We shall now proceed to the explanations of vote.
. I voted in favour of Mr Gargani’s report (A6-0012/2004) on the proposal for a directive of the European Parliament and of the Council on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community. I feel that the work begun by the Commission to simplify and clarify Community legislation is essential. I believe that this work is also highly valuable because it preserves in full the content of the codified acts; all it does is bring them together. It is crucial that Community legislation be made more accessible and easier for ordinary citizens to understand, as this will offer them new opportunities and the chance to enjoy the specific rights accorded to them.
. I share the Commission’s concern that, in order to make the EU more accessible to the general public, great emphasis should be placed on simplifying Community legislation. I believe that, in this way, ordinary citizens can be better informed as regards their duties and the rights they are accorded.
The dispersed nature of Community provisions, and the fact that many of them have been repeatedly amended down the years, makes it extremely difficult to identify the rules in force, a task that requires considerable analysis and can virtually only be done by people with legal training.
Consequently, and in order to ensure clarity and transparency in Community legislation, I believe that it is essential that Community legislation be codified, as provided for by the Commission in 1987 and by the Edinburgh European Council of 1992.
Accordingly, I endorse the aim of the proposal before us, which is intended to set about codifying Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community, replacing the previous dispersed legislative acts.
. I voted in favour of Mr Gargani’s report (A6-0011/2004) on the proposal for a Council directive introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (Codified version). I feel that the work begun by the Commission to simplify and clarify Community legislation is essential. I feel that this work is also highly valuable because it preserves in full the content of the codified acts; all it does is bring them together. The aim of the proposal before us is to codify Council Directive 95/70/EC of 22 December 1995, establishing minimum Community measures for controlling diseases affecting bivalve molluscs. The new directive will replace all of the legislation incorporated therein. It is crucial that Community legislation be made more accessible and easier for ordinary citizens to understand, as this will offer them new opportunities and the chance to enjoy the specific rights accorded to them.
. I wish to reiterate the opinion expressed by the Commission that simplifying Community legislation will result in an EU that is more accessible to its citizens, who will in turn become better informed as regards their duties and rights.
The dispersed nature of Community provisions, and the fact that many of them have been repeatedly amended down the years, makes it extremely difficult to identify the rules in force, a task that requires considerable analysis, and can virtually only be done by people with legal training.
Consequently, and in order to ensure clarity and transparency in Community legislation, I believe that it is essential that Community legislation be codified, as provided for by the Commission in 1987 and by the Edinburgh European Council of 1992.
Accordingly, as I did with proposal for a Directive 76/464/EEC, I endorse the aim of the proposal before us, which is intended to set about codifying Council Directive 95/70/EC of 22 December 1995, establishing minimum Community measures for controlling certain diseases affecting bivalve molluscs, replacing the currently isolated legislative acts incorporated therein.
We are voting in favour of the cooperation agreements with Russia, Ukraine, Georgia, Kyrgyzstan, Moldova, Kazakhstan, Uzbekistan, Azerbaijan and Armenia in accordance with this report.
The agreements should not be aimed at strengthening the EU’s foreign policy and the EU’s efforts to become a global player. The agreements should mainly emphasise economic development and respect for human rights.
. I voted in favour of Mr Brok’s report (A6-0023/2004) Partnership and Cooperation Agreements – on the proposals for Council and Commission Decisions on the conclusion of the Protocols to the Partnership and Cooperation Agreements between the European Communities and their Member States, of the one part, and Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Ukraine, Uzbekistan, on the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union. These Partnership and Cooperation Agreements (PCAs) are ‘mixed’ agreements that entered in force before the last EU enlargement. The aforementioned agreements therefore require the addition of a protocol enabling the accession of ten new Member States to them. The Council has authorised the Commission to begin negotiations with these countries, on behalf of the Community and its Member States, with the aim of concluding protocols for the Partnership and Cooperation Agreements.
. The purpose of this report is to resolve a problem that arose due to the absence of a response from the Council to the creation of a new Regulation in the area of aid to uprooted people in Latin America and Asia. Given that the current Regulation expires at the end of the year, it must be extended, as it provides assistance to some of the most vulnerable groups in the world – those forced to flee their homes due to armed conflict.
The aim of the assistance is to foster the voluntary return or integration of these groups into their host communities, either in their places of origin or to reconcile the parties to a conflict and to help uprooted people.
Although we voted in favour of the report, which aims to limit its implementation until the end of 2006, requiring a new global process and a Commission report on implementing the regulation, there are questions that must be brought to the fore:
- the little importance the Council attaches to the issues of aid and cooperation;
- the contradiction in the positions taken by the Commission, which, on the one hand, proposes to extend the Regulation indefinitely, yet, on the other hand, only provides funding for it until 2006;
- the Council and the Commission’s contradictions as regards aid for cooperation and development, the funding for which is often reduced by being transferred to support for reconstructing countries ...
We believe that the European Union’s policy in the area of development needs to be reviewed. We are well disposed to humanitarian aid and to support for people in situations that make them vulnerable. We are nonetheless of the view that individual EU Member States should decide about the forms to be taken by their different commitments in terms of aid. The United Nations is the international organisation through which the Member States have the opportunity to coordinate their aid efforts. We are opposed to extending the EU’s competence to ever more areas and do not believe that aid is an issue for the EU. We have therefore chosen to vote against the proposed report.
. I voted in favour of the report by Mrs Morgantini (A6-0018/2004) on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 2130/2001 on operations to aid uprooted people in Asian and Latin American developing countries. I feel that the work being done by the European Community to help uprooted people of Asian and Latin American developing countries is crucial. Regulation (EC) No 2130/2001, of 29 October 2001, provides assistance to some of the most vulnerable groups in the world – those forced to flee their homes due to armed conflict. This Regulation expires on 31 December 2004, and states that extending it depends on the possibilities for ‘integrating this Regulation within a single framework Regulation for Asia and Latin America’. This inconvenience may be averted by reducing the period of validity to two years – 2005 and 2006. I feel that this amendment is essential for the Community’s work with these communities to continue.
. I welcome the support of the Committee on Development for the Commission’s proposal aimed at extending the application of the existing Regulation on uprooted people – comprising refugees, displaced persons forced to take refuge outside their place of origin and former refugees or displaced persons – and ‘demobilised former soldiers’.
This instrument, which falls within the EU’s broadest policy on development assistance and aid, is extremely important and is so often the only hope, and the last hope, for thousands of people in particularly precarious situations.
I also welcome the trend in recent years towards gradually increasing appropriations. Experience has shown the significant help provided by this type of action in preventing conflict, in reconciling the parties to a conflict, or in helping uprooted people or demobilised former soldiers to recover their personal effects and their property rights, and often represents their last hope of a fresh start.
– We in the Group of the European People’s Party (Christian Democrats) and European Democrats have just voted in favour of the report as a whole. We would like to stress, however, that we voted against publishing the outcome of individual votes in the ECB. Despite this one vote against, we nevertheless approved the overall report. We are, however, against the publication of individual votes.
The choice of the Swedish people is that their country should not enter the third stage of Economic and Monetary Union and introduce the euro. In spite of this, we ought to have views on the work of the ECB when it comes to actions that also affect the countries outside the eurozone. The June List believes, however, that we should not adopt positions on the more specific proposals affecting the work of the ECB or the way it is set up, and we therefore choose not to adopt positions on the amendments before us.
We cannot however support paragraph 14, according to which Parliament wants to see increased propaganda for the euro. Nor do we wish to support paragraph 15, according to which Parliament wishes all the old, and also the new, Member States to adopt the euro. Sweden wishes to reserve the right to stay outside the eurozone. We wish to emphasise that it is especially important for new countries strictly to comply with the requirement that the public debt’s share of GDP should not exceed 60%. This requirement should not be applied as loosely as on previous occasions. That is important in terms of the whole EU’s financial stability.
I am voting against the report on the activities of the ECB. The report endorses the ECB's monetary policy, despite the fact that it is partly responsible for the lack of growth in Europe and for a situation unfavourable to employment.
In fact, the ECB has rejected any strategy likely to favour a euro-dollar parity more favourable to exports and industry, in particular with a view to preventing too significant a fall in the dollar. In a similar way, the ECB appears to have refused to tackle parities with currencies such as that of China. These parities hinder our exports and favour relocations (in many cases, this has more to do with the competitiveness of companies than do labour costs).
Its attitude makes it clear that the ECB does not have full employment as an objective. I regret that the draft Constitution does not in any way change the situation and allows complete independence to continue without balancing the objectives of price stability and employment.
In conclusion, nothing about the situation in the eurozone can justify this blank cheque for the ECB. Inflation has picked up – and whatever some people may have said, the introduction of the euro has unfortunately led to a rise in prices - exchange rates remain high and growth is weak.
I have just voted in favour of the report on the ECB, from which Mr Lipietz has removed his name. I was opposed to all of the amendments that would have led to its being watered down.
The ECB has done a very good job: it has maintained price stability and always safeguarded its independence. In so doing it has won the confidence of the public and thus overcome much opposition to the euro. We have reason to thank the former President, Wim Duisenberg: Jean-Claude Trichet is continuing where he left off.
As the independence of the ECB’s Executive Board must be preserved, I think it would be wrong to publish the results of roll-call votes. There is sufficient transparency because the public and Parliament are informed directly of its decisions on monetary policy. The quarterly ‘monetary dialogue’ with the Committee on Economic and Monetary Affairs and our visits to Frankfurt deserve to be given wider public exposure.
The ECB’s commitment to the Stability and Growth Pact is exemplary. It rightly points out that any patches of weak growth in the eurozone have not been caused by the Pact, which brings sustainable, inflation-free growth because of its insistence on sound budget management. The ‘intelligent new interpretation’ being advocated by the EU Commission is an unintelligent manipulation of the principles of the Pact and gives tax evaders an improper alibi.
. – The creation of the euro was identified in the mind of the workers with a wave of rises in the prices of basic consumer goods, with a harsh austerity policy and with rising unemployment and poverty for workers and benefits for employers.
The European Central Bank pioneered the pressure to squeeze wages, to reduce social spending and to change the insurance system for the benefit of private capital.
The European Central Bank's exclusive focus on the objective of price stability not only failed as regards basic consumer goods, it also contributed towards the emergence of worse working and living conditions for workers, more difficult access for small and medium-sized enterprises to the money market and the redistribution of wealth for the benefit of big business.
The single currency policy has proven to serve the united interests of big business and to exacerbate the significant differences which exist between national and local economies, putting the burden on the shoulders of the working and grass-roots classes.
We are and we always have been opposed to EMU because we support the workers' interests. Today, the 'vision' of the euro has turned into the nightmare of the grass-roots family, which is why we are voting against the annual report of the European Central Bank, which has helped to increase unemployment and the social problems which blight the lives of grass-roots families.
. I voted in favour of the report before us, because I believe, as the report says, that after five years, Economic and Monetary Union can thus far be considered an enormous success, thanks largely to the work of the European Central Bank and its predecessor, the European Monetary Institute. It should be acknowledged that this is due to the diligence of Member States – particularly Member States such as Portugal – that have made sterling efforts to comply with the Stability and Growth Pact. Nevertheless, also in accordance with the report, I recognise that the fragility of the European economy is not the result of its monetary policy, but is essentially due to the absence of structural reforms aimed at greater international and global competitiveness.
. The report before us, strengthened in the final version that was rejected by the rapporteur, portrays Economic and Monetary Union as a ‘success story’ and offers unconditional support to the monetary orthodoxy pursued by the European Central Bank. This is not a story that tells the truth as we understand it, and so we have rejected it.
People talk about the success of macroeconomic stability, yet there is proof that recent years have been characterised by slow economic growth and rising unemployment, and by the transfer of the workers’ productivity gains to the employers; there are still high levels of unemployment, poverty, social exclusion and salary inequality in the EU; restrictive monetary and fiscal policy have had a negative effect on economic growth and on employment, instead of helping economic recovery and combating unemployment.
The EU is a long way from being a homogenous economic area, given that considerable discrepancies still exist between Member States as regards the level of economic and regional development, of inflation and unemployment. These discrepancies have been exacerbated by the single monetary policy and the cost of economic adjustments has been passed on to salaries and jobs, to the workers and the people.
Let us also not forget the inflationary effects of the euro on essential items and on bank rates and commissions that are not subject to suitable scrutiny.
.  I endorse various comments made by the rapporteur in his appraisal of the activities of the European Central Bank (ECB). I agree that the ECB has been a factor in institutional and economic stability and that it has met the majority of its objectives. It seems, however, increasingly peaceful – particularly given the increasing importance accorded to this body – that its mandate also encompasses ‘specific support for the Lisbon objectives’. Accordingly, it is important that we pursue more actively monetary and currency policies that promote the objectives of full employment based on competitiveness, of support for investment, and of combating the effects on the market of extremely high oil prices.
Lastly, I should like to highlight the fair criticism made by the rapporteur regarding the fact that many banks still charge a commission on transfers and exchanges of cheques between countries in the Eurozone. Indeed, ‘as long as this is the case there will never be a ‘single currency’.
I regret that the rapporteur distanced himself from the adopted resolution during the final vote – and I find it strange that he left it until then to do so – because the adopted text does not differ a great deal from what had come from the committee concerned.
Mr President, in my opinion, the way in which Martin Schulz, Chairman of the Socialist Group in the European Parliament, set out to criticise the Dutch Presidency for not being present at the debate earlier on was most inappropriate. The fact that he directed his remarks at Her Royal Highness, Queen Beatrix, was most inappropriate on a day when we were having a ceremonial debate in the presence of Queen Beatrix. It is not appropriate for him to attempt, for political reasons, to attack the Dutch ...
– Mrs Kauppi, excuse me for interrupting you, but what you are saying is not procedural.
We will now move on to the next item, which is a joint debate on two reports on behalf of the Committee on Budgets on the draft general budget for 2005.
Firstly, the report (A6-0021/2004) by Mr Garriga Polledo on the draft general budget for 2005 (Section III);
and the report (A6-0020/2004) by Mrs Elisabet Jensen on the draft general budget for 2005 (Sections I, II, IV, V, VI, VII and VIII).
There is a long list of speakers for the debate on these items, and I should like to ask the rapporteur, Mr Garriga Polledo, to take the floor.
. Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, in the September part-session we said that the draft budget presented to us by the Council took an accounting approach rather than a political approach. On Thursday we will vote here in Parliament on a clearly political reading of the budget. It is political in that it reflects the political priorities on the basis of which the parliamentary groups and Members stood for the European elections on 13 June. And we must remember that it was Parliament – the honourable Members – who stood for those elections, not the Council. All the honourable Members have thereby made commitments to the electorate which include defending and promoting measures which I hope are reflected in the draft budget I am presenting for your approval.
It is also political in that it responds to one of the Council’s habitual strategies, which is to fund its own priorities before it funds Parliament’s. In other words, through the vote on Thursday we shall try to create an interinstitutional balance, and without that balance the European Union cannot function properly.
I would like, Mr President, to address a few words to the Commissioner, because today is her last day as a member of the European Commission. The Commissioner for Budgets always has a very difficult role to play between Parliament and the Council – two budgetary authorities which have no choice but to reach agreement, although on occasions it seems that agreement is a very long way off. The Commissioner is to a large extent responsible for the budgetary peace over recent years and I would, therefore, like to point out that, thanks to the agreements she and her team have presented at the last minute, we have managed to resolve certain complicated situations. I hope that she will be just as successful over the coming years in her new life beyond Brussels. In any event, I want you to know that it has been a pleasure for everybody involved in the budget to work with you.
The patience and negotiating skills of the outgoing Commissioner – and of the new one, let us hope – are going to be required for this first reading of the European Parliament, because it is very different from the first reading by the Council.
As rapporteur and a veteran member of the Committee on Budgets for ten years, I am perfectly able to distinguish between the limits of what may be required and those of political reality. But this House has positions on certain items it will not relinquish. The reality is that the European Parliament is defending its priorities at a time when the budgetary situation is very difficult and very restrictive.
In general terms, we accept the Commission's preliminary draft budget as amended by the competent committees, the political groups and individual Members who have proposed amendments. You are already aware that there has been a technical adjustment to the maximum limits of Headings 3, 4 and 5, which in themselves create an almost insoluble problem in terms of achieving the figures for the 2004 budget.
Mr Mulder – rapporteur for the 2004 budget – did a brilliant budgetary job. I am trying to do the same thing this year, although I am aware that the financial resources available to me are less than last year.
The Council has cut internal policies by EUR 55 million from the preliminary draft budget, creating an impossible margin of EUR 108 million. The amendments which the honourable Members have presented to this draft budget, in this Heading 3 alone, represent more than EUR 350 million. And every single amendment is perfectly justified.
The Council has cut external policies by EUR 129 million in comparison with the Commission’s preliminary draft budget, leaving a margin of 14 million, when the negative margin in committee was EUR 115 million and that already seriously jeopardised Parliament’s traditional external priorities.
The amendments to this Heading 4 represent more than EUR 400 million, and I must consider them, in part, because they fundamentally respond to the wishes expressed by two important parliamentary committees: the Committee on Development and the Committee on Foreign Affairs.
In Heading 5 – the heading in which agreement may, in principle, have seemed the easiest to reach – the Council took it upon itself to make cuts which reduced the administrative spending of the Commission and the other institutions to one and a half points below the amount provided for in the Commission's preliminary draft and it is very difficult – as the Commissioner well knows – to maintain an administrative budget calculated to the last penny, if another institution then comes along and reduces it.
Thank heavens that the Commission – and I would congratulate the Commissioner once again in this regard – has managed to make an additional effort to save without reducing efficiency. In any event, I would like to say that the European Parliament wishes to re-establish the administrative spending laid down in the preliminary draft budget.
Given these circumstances, we have had to establish a series of priorities. They are the following:
Firstly, the Lisbon strategy and its job creation and growth policies, because they are included in practically all the political programmes on the basis of which the honourable Members stood for election. At a time of difficult and weak economic growth in the European Union, it would be suicidal not to strengthen those policies which are aimed precisely at growth, development and job creation. We have therefore voted for amendments which increase these lines relating to the Lisbon strategy by EUR 80 million.
Secondly, communications strategy, in particular, because of the European elections and the low turnout at those elections, because of our enlargement and the need to explain the idea of the Union much better to the new citizens and because we are in the midst of a constitutional debate on the future of the European Union, this is another priority for Parliament and we have, therefore, presented an amendment to the tune of EUR 24 million.
Thirdly, strengthening security, the fight against terrorism and the consolidation of a European immigration and asylum strategy. I believe this is a priority for all of you and, unfortunately, there is no need to explain why it must be a priority for Parliament and the European Union in 2005.
Fourthly, another of our fundamental priorities is the consolidation of the European Union's external action, with a particular emphasis on combating disease and poverty and assistance for geographical regions. In this regard, we follow the principle that the European Union's new commitments cannot be achieved at the expense of Parliament's traditional priorities, or to put it another way, new commitments require new resources.
Fifthly, we want a very serious debate with the Council on the funding of the decentralised Agencies, which I shall analyse later.
I would like to emphasise the support received by the political groups in translating the priorities into budgetary amendments. From the other coordinators I have received nothing but support and positive suggestions. They have all sacrificed other priorities and they have all had to offer their colleagues complicated explanations of the decisions taken. And this is a message I would like to make very clear to the Commission and the Council: this first reading expresses a clear and unequivocal political compromise for the November negotiation. We are not going to vote for a second reading which abandons our priorities unilaterally. If there are going to be any sacrifices, they must be made by all the institutions, by all of them.
Let us now move on to the reading by headings, remembering that the vote the European Parliament will take on Thursday will be on the budget as a whole and that, as such, when it comes to the negotiation, we will take it to the three-way dialogues and to conciliation.
In Heading 1 – Agriculture – we have voted for EUR 50 779 million in commitment appropriations. Our reference has been the preliminary draft budget presented by the Commission, but we still have to provide the appropriations necessary to fulfil the Copenhagen criteria.
In subheading 1b) we have a political priority expressed by the Committee on Budgets and which, as such, will be included in the vote on Thursday. According to that, we raise the sum of EUR 57 million above the maximum limit of subheading 1b), the item which would go to the establishment and training of young farmers.
We have also increased appropriations on measures to eradicate animal diseases and food safety, because they are also Parliament’s priorities.
In Heading 2 we are going to vote for EUR 42 378 million in commitment appropriations. Payments are the essential in this category, the category in which the amendments we present on payments have the greatest impact. In order to prevent and absorb the RALs, which now amount, ladies and gentlemen, to EUR 122 000 million – which represent one budgetary year – we raise the draft preliminary budget in those lines in which the RALs double the annual commitments. In the other lines, we support the Commission’s requests for payments, which we hope the Council will take into consideration. We are therefore raising our request for payments to EUR 3 800 million.
In Heading 3 – Internal Policies – we are voting for EUR 9 012 million, we leave a zero margin and are voting for an amendment with asterisk. In any event – apart from the traditional horizontal amendments relating to performance facilities and improvements in execution – our fundamental intention in this heading is to hold very serious discussions with the Council on the funding of the Agencies.
Ladies and gentlemen, between 2000 and 2005 the number of decentralised Agencies has increased from 7 to 23 – this was Parliament’s idea; I remember the budgetary procedure during which we adopted it. The budgetary increase for the Agencies has risen from EUR 96 to 281 million and for the next 2005 budget we expect an increase of 20%. The number of staff posts for the Agencies has risen from 418 in 2000 to 2695. All of this has meant a reduction in the maximum limit for the heading of around EUR 134 million in order to fund other priorities. I cannot accept this situation and I intend to hold very serious negotiations with the Council.
For the purposes of the negotiation with this Parliament’s rapporteur for the Agencies – Mrs Haug – we have presented an amendment which affects all the Agencies and which represents a reduction of EUR 40 million, leaving the budget for them at the level of the 2004 budget. Our intention in this case is, firstly, to point out that the funding of any additional increase the Council intends for newly-established Agencies must be discussed with this Parliament, because with the financial straitjacket we are in, with the financial perspectives set from 2000 to 2006, this annual increase in the Agencies already has to be at the expense of Parliament’s priorities, and the Agencies are not Parliament’s only priority, although the Agencies do, of course, need to be funded and we are committed to that as well.
I would like to talk about pilot projects. We have already agreed on a package acceptable to the political groups. Some of them are extremely important, such as the pilot projects for small and medium-sized businesses, combating terrorism, nuclear arms reduction and conflict prevention. I believe we are producing a broad and ambitious package.
In a similar way, in terms of preparatory actions I would like to stress the parliamentary agreement on the voluntary return of immigrants, on aid in the fight against poverty-related diseases – for which we allocate EUR 10 million, which I believe constitutes significant financial support – and, furthermore, the new strategy we have employed of treating certain pilot projects as studies.
Finally, in Heading 4 we have voted for EUR 5 119 million – plus an amendment with asterisk. What is basically happening in Heading 4 is that we are once again faced with having to fund Iraq. This funding was not scheduled for 2005 and what is being proposed is that we fund it at the expense of Parliament’s traditional priorities, like the external policy voted for by Parliament this year, the previous year and in 2000. This is not acceptable either. Taking account, therefore, of the suggestions of the Committee on Development and the Committee on Foreign Affairs, we have requested that this heading be funded with the new resources provided for in the Interinstitutional Agreement in the additional sum of EUR 190 million. At the same time we call in to question – or we place within the same package – the common foreign and security policy, which is very important to this Parliament, but its funding must be considered within the general framework of what needs to be funded in Heading 4.
Mr President, we are presenting a proposal which I hope will be voted for by a large majority of our fellow Members on Thursday and which will provide us with a serious position for negotiating with the Council, because I would insist that what we are taking into consideration are the political priorities this Parliament has set itself.
Mr President, Minister, Commissioner, I wish firstly to say thank you to Commissioner Schreyer, who is taking part in her last budget reading today, and, in common with Mr Garriga, I find that quite sad. I can remember, when you started a little over five years ago, how relations were between Parliament and the Commission in the area of the budget. There was almost a chill in the air on entering a committee room to talk about budgetary matters, because relations were not good after the fall of the Santer Commission. There was quite a lot of mistrust between the Commission and Parliament, and many hard words were spoken. I think that, through your way of working, Mrs Schreyer, and through the way in which you have tackled things, you have made a very large contribution to rebuilding trust between Parliament and the Commission. You deserve thanks for that. I really do think there have been fantastic successes throughout these five years.
I must say something about the budgets for the other institutions. We together decided, Mr Garriga and I, to follow a strategy in which we tried to find as many funds as possible under expenditure heading five so that we might return many of the savings agreed by the Council and so be able to meet the desire for staff increases as a result of enlargement, staffing reform and changes to financial management.
If we look at the budgets for the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions, the Ombudsman and the European Data Protection Supervisor, the budget that we are now presenting, and that was adopted in the Committee on Budgets, has increased by EUR 10 million in respect of the preliminary budget from the Council. We have, then, returned close on two thirds of the Council’s savings, and that in actual fact makes it possible for all the institutions to implement the desired staff appointments as a result of enlargement and staffing reform and the reform of financial management. I am pleased that, in dialogue with the institutions, a solution has successfully been found that can satisfy everybody, or at least I hope it can, and I would thank you for your constructive work in this process.
I think it was especially unfair that the Council’s savings hit the budgets for the Ombudsman and the Data Protection Supervisor. These are small new institutions which are in the process of development, and I feel that the solution we have found in the Committee on Budgets is a reasonable result for these two institutions.
On the other hand, we have only a very modest margin below the ceiling for the administrative expenditure. We have, in a way, almost used up the margin. I understand that new statistics from Eurostat show that wages will increase less than we had originally expected in 2005. When we reach the budget figures during second reading, the pressure on the administrative expenditure will therefore be less than we had at first believed, so we may perhaps, in spite of everything, find a margin.
We have also, in different institutions, investigated the possibility of whether, through accelerated payments this year, we might help create some leeway in the budget for next year. Last but not least, the institutions should of course continually ensure that administration takes place as efficiently and inexpensively as possible so that financial surpluses are prevented through cooperation between the institutions.
Where Parliament’s budget is concerned, we have kept this down to 20% of administrative expenditure, that is to say 20% of the money under expenditure heading five. That level seems quite reasonable in relation to needs. I nonetheless wish to emphasise that, in recent years, it has been possible, within our budget – that is to say, within the 20% – for Parliament to expend quite a significant amount on buildings, thereby saving ourselves rent in future years’ budgets. There is a clear desire in the Committee on Budgets for us, in connection with such investments, to obtain increased transparency in Parliament’s budget. We are in the process of having two new buildings constructed in connection with Parliament’s building in Brussels. These two new buildings will cost more than EUR 300 million, and it must be assumed that the contractual negotiations are now at last progressing quickly enough for it to be possible, both this year and in 2005, to pay off a portion of this sum.
There is still the hope that it will soon be possible for a statute of members, which will guarantee MEPs uniform financial conditions, to be adopted for Parliament. The fact remains, however, that, even if a statute of members is adopted very quickly, it will take some time getting the new system to operate in practice. It is uncertain to how many MEPs a statute of members will apply at first, for there will obviously be a number of transitional arrangements. We have therefore thought it most sensible not to state an actual amount for what the statute of members might cost in 2005. A figure with what is called a ‘p.m.’ () is quoted.
In the 2005 budget, EUR 17.5 million has, moreover, been appropriated to increasing the remuneration paid to MEPs’ secretariats. At the moment, some investigative committee work is under way in which we are looking at whether our rules can be written out in a clearer and more easily understandable way, and we in the Committee on Budgets have entered the amount for increasing the secretariats’ remuneration in the reserve while we await an actual decision from the Bureau.
An amount has also been appropriated from Parliament’s budget to a campaign concerning the new Constitutional Treaty. It is not a campaign in the sense that we have to go out and engage in propaganda, but Parliament’s leaders have felt that we in the European Parliament have a quite specific duty to ensure that the population of the EU is informed about what this Treaty really contains and is given a knowledge it can use as a basis for the votes that are to take place in the individual countries. It will be the national governments and national parties that do the information work with a view to the actual campaigns prior to the votes. It was felt that we have a special obligation, and that is something with which, in a way, I agree. We have a special obligation to provide information about what is contained in the new Constitutional Treaty, and that is what the amount appropriated from the budget is to be used for.
In its agreement, Parliament’s Committee on Budgets maintained the gentlemen’s agreement with the Council. We, for our part, do not interfere in the Council’s budget, and the Council does not, for its part, interfere in ours. In the course of our negotiations, amendments were, however, tabled that, in actual fact, cut into the Council’s budget for administration of the common foreign and security policy and, at the same time, cut into Parliament’s budget, namely that for the buildings reserve. The proposal was not accepted by the Committee on Budgets, but was retabled here in plenary. However much sympathy I may have for the intention behind the proposal, I did not, as rapporteur, recommend or support it. The intention behind this proposal is, of course, to press the Council to bring about greater transparency in the administration of the common foreign and security policy. It is, to a large extent, the growing expenditure in this field that has led to a rate of increase of almost 5% in the Council’s budget for 2005, while the budgets of the other institutions have increased by a little over 3%. I very much agree that we should ensure transparency and also ensure that no items are entered in this part of the Council’s budget that should properly be part of the action expenditure. I would therefore repeat my appeal to the Council to keep a tighter rein on the budget and to ensure greater transparency. I must emphasise that, from Parliament’s point of view, the expenditure on the common foreign and security policy does not form part of the gentlemen’s agreement. It is obviously an area that we shall discuss further over the next few years. In turn, we in Parliament shall, of course, also keep an eye on our administrative expenditure and continually look to see whether there is scope for savings and increases in efficiency. That is something I believe we owe our taxpayers.
. – Mr President, I would like to begin by congratulating the general rapporteur for the budget, Mr Garriga Polledo, on the excellent work he has done and his tireless quest for an always difficult consensus in the field of foreign policy. As in previous years, it has not been easy, as he himself has pointed out.
It has not been easy because we have once again had to deal with the funding of new priorities on the basis of the same resources and at the expense of the European Union's traditional foreign action priorities – and I am referring of course to the Balkans, to the policy of neighbourliness, to CFSP actions, to action in the Mediterranean, the Middle East, Latin America and Asia.
We therefore hope, Mr President, that a solution can be found to these difficulties which arise every year by revising the financial perspectives so that we do not have to resolve these situations every financial year ‘from hand to mouth’.
We therefore fully support the rapporteur's approach of obtaining EUR 190 million in extra funding – and I would like to add that the Committee on Foreign Affairs has asked the Commission to present a report on the application of the democratic clause – and at the same time to intensify action in the field of cooperation with the United Nations.
Mr President, I would also like to repeat Parliament’s demand that the Commission consider creating a bi-regional solidarity fund between the European Union and Latin America which would not involve additional sums.
I would also like to join the other Members in offering Commissioner Schreyer our best wishes in the next stage of her life, while not forgetting that Commissioners leave but officials remain. I do not wish to recall the climate of the discussion we have held this morning in Parliament, but I would like to ask you to be very attentive, to take into consideration and not forget the decisions and priorities established by this Parliament as an arm of the Budgetary Authority.
Mr President, I too wish to thank Mr Garriga Polledo for his extremely competent work on the budget in a difficult situation. I also wish to express my satisfaction at the fact that, during the last five years, the Commission has appreciably improved reporting on activities in the development area, which is the area with which we work in the committee that I am representing in the House today. A lot remains to be done, especially on developing measurements of results, but progress has undoubtedly been made.
There is considerable agreement in the committee I represent as to the need for the EU, in its external activities, to give maximum attention to the issues of poverty and the millennium objectives. If this is to be possible, a larger proportion of the budget must, however, give priority to efforts in countries with low incomes. At present, only slightly more than 40% of the money ends up in those countries.
We have therefore proposed changes to the distribution and, of course, also additions to the Council’s proposals, both to strengthen efforts to combat HIV, malaria and TB, and specifically to allocate more aid to Asia, the region in which far and away the largest number of poor people live. We also propose a new budget item totalling EUR 10 million to enable us to be proactive in efficiently tackling diseases other than HIV, malaria and TB that claim many millions of lives each year, especially among children.
These proposals can only be put into practice if use can be made of the flexibility mechanism. We have no objections whatsoever to contributing to the reconstruction in Iraq. On the contrary. We cannot, however, accept its impairing our long-term efforts to combat poverty.
Since the Committee on Budgets’ proposals were presented, I have, finally, tabled three amendments at the request of the Committee on Development. They do not involve more money, but are about moving a number of budget items from Title 19 of the budget, External Relations, to Title 21, Development Cooperation. We do not understand why efforts to combat poverty in Asia and Latin America should be given a different heading and position in the budget than corresponding efforts in Africa. The budget should reflect political objectives and not the Commission’s organisational structure. I hope our demands are supported, not only at first, but also at second, reading.
. Mr President, the Committee on International Trade's demands are very modest and we are pleased that the Committee on Budgets has agreed to the two key demands that we made. First we objected to the Council's reductions from the preliminary draft budget in terms of staffing for DG Trade. Given the extent of the talks taking place at WTO level, the number of disputes that now go before the WTO disputes panel and the need to open further external offices of the European Union, we thought that to cut the DG Trade's budget was unacceptable. I am pleased to say that the Committee on Budgets agreed with us and through the global amendment has restored those cuts.
The second issue that the Committee on International Trade had concerns about was the need to have a parliamentary forum to follow the work of the WTO. Again we wanted to make sure there was a budget line to finance that parliamentary forum and again the Committee on Budgets agreed with us. So the Committee on International Trade is very happy that the Committee on Budgets has approved, in their entirety, both the amendments we put forward. I hope now that this House will back the Committee on Budgets and that the Council will accept the amendments made by Parliament.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, respecting Parliament’s desired political guidelines is an almost impossible task every year.
For 2005, it was completely impossible, as it has been in other years, because, despite the agreement on the financial perspectives in force, the Council’s priorities mean not providing the resources our ambitions require. Respecting our priorities has, therefore, more to do with squaring the books than with reality.
That has led the Socialist Group in the European Parliament to follow the strategy proposed by our rapporteur, Mr Garriga Polledo, whom I thank. This strategy consists of prioritising the policies decided on by Parliament, while calling on the Council to fulfil its commitments in terms of the operation of the agencies, just as for Heading V and the Union’s external policies, where the aid promised for Iran can be funded without difficulty from the sums available from the flexibility instrument of more than EUR 450 million. Only this strategy has allowed us to produce a budget which reflects the very reasonable orientations established by the Socialist Group for the European Union in 2005. With regard to Heading I, we are aware that we are only consulted and, with regard to Headings II and V, which do not raise any great problems today, we have followed the rapporteur.
Nevertheless, by providing this draft budget with such reduced funding and distributing money in a random manner, the Council is expecting us to abandon what we hold most dear in terms of European integration: solidarity. By that I mean solidarity between the peoples of Europe, but also solidarity between Europe and the rest of the world. Without the involvement of the European Parliament, we would have had to choose between the geographical regions benefiting from the Union’s development policy. This is contrary to how we European Socialists view the geographical scope of the Union’s cooperation. We cannot create a hierarchy of suffering, hunger or oppression. We must act in any region we can, and provide ourselves with the necessary resources to do so.
That is why, when we voted in committee, all the lines dedicated to cooperation were reinforced, regardless of geography. Similarly, we have reinforced the budgetary lines dedicated to the Lisbon strategy, for SMEs, employment and social dialogue. We believe that solidarity means prioritising growth and employment, because solidarity means sharing the fruits of growth.
Finally, ladies and gentlemen, our last priority is inspired by European solidarity and consists of making the European Union’s information policy one of our fundamental policies. For the Union to be able to continue its actions, it is urgent that people understand the work it does. Our priority is to make the European Union’s intentions clear and visible. In our societies faced with violence and the spectre of recession, and witnessing the war in Iraq and in the world, the Union must be seen as a model for economic growth based on solidarity. This is the main requirement if we are to combat terrorism and continue to bring peace. Our budget, which we are presenting and on which we will vote on Thursday, must respect our priorities and be our main tool for implementing our political project.
Finally, I do not wish to end without thanking our Commissioner, Mrs Schreyer, most warmly for the all the work she has done over the last five years. Like Mrs Jensen, I must acknowledge everything she has contributed to the budgetary procedure, to its renewal and modernisation. Mrs Schreyer, on behalf of my group, I would like thank you most warmly for what you have done together with us, the European Parliament, over the last five years, and wish you every success in continuing your work of pursuing our Union’s greatest possible democratic well-being.
.  Mr President, I should like to echo the words of thanks, not only to Commissioner Schreyer, but also to our rapporteur, Mr Garriga. There were times when he enabled me to keep my good temper. The Committee on Budgets has wanted to simplify matters on a number of scores, which has been at the expense of some amendments tabled by us on the Committee on Employment and Social Affairs. Indeed, the Committee on Budgets has divided all the proposed amendments, that is to say, it has voted on the amendments pertaining to agencies and subsequently on everything related to Lisbon, the information strategy and pilot projects. That means that in this vote takes as its starting point the obligations and payments for 2004. That is not straightforward, because no consideration has been given to the fact that ten new Member States have joined and that for those ten new Member States new activities need to be developed. For example, Bilbao has been given additional tasks relating to small and medium-sized enterprises, and it is not easy to keep these within the budget of 2004. We at the Committee on Employment and Social Affairs are therefore not happy with the failure to adopt some of our changes to certain items. We do hope that the amendments tabled by the members of the Socialist Group in the area of social affairs, including our own amendments, will as yet be adopted. Indeed, I would very much like to be able to join with Mr Ferber, tomorrow, or the day after tomorrow, in once again raising a glass to our future successful cooperation.
With regard to the technical bureau and information that the employees’ organisations have tabled by way of a proposal, we hope to reach agreement again. I would like to thank Mr Ferber, as well as the rapporteur, at this stage for the way in which they are meeting us halfway.
Mr President, Commissioner, ladies and gentlemen, the Environment Committee is a committee with significant legislative powers, but it is also a committee with a very small budget, and the only financial instrument for the environment, the LIFE Programme, has had its funding cut yet again in the 2005 budget compared with 2004. We are actually very thrifty. Expenditure under the environment heading is not even 0.25% of the European budget, that is, less than a quarter of 1%. In addition, it is our impression that the Environment DG has insufficient staff to implement the policies that we want. The same applies, incidentally, to the Health and Consumer Protection DG. And when we hear the word ‘health’ of course we all immediately think ‘tobacco’. That is clear.
We spend more than EUR 950 million on subsidies to tobacco growers. That is more than five and a half times as much as the entire environment budget. However, we allocate only EUR 14 million to developing alternatives for tobacco growers. This has to change!
.  Mr President, Commissioner, ladies and gentlemen, I am glad that this debate on the future of the European Union is happening today, for the future is always about money and where it is invested, and I believe that we are going the right way about investing in the Lisbon agenda, having allocated EUR 92 million to preparatory measures and pilot projects, and EUR 49 million to the financial environment, concentrating on the economic divide in the border regions. I believe that it is the latest developments – the crisis in the motor industry, the rise in energy prices – that demonstrate the necessity of our gearing the European Budget up for growth, and appropriate communication also has a part to play in this. Over the next five years, we will be devoting much attention to the theme of information policy. We have to do a much better job of explaining Europe. In the run-up to the elections, we could see that there were various elements strategically ganging up on the European Union and on democracy in Europe. I believe that we have the task of explaining to the public what goes on in this place and how important Europe’s position in the world will be for us in the future.
It is for that reason, too, that we are committed to the infopoints, to the campaign for Europe’s future, to the Carrefours, to Prince, to all these important things, in order to bring Europe closer to its citizens and to explain it. We all see the ‘Intelligent Energy for Europe’ programme as being very important too. With energy prices in mind, I hope that we will add more in future. In this House, we should even now be starting to get our technical infrastructure, whether it be information and communication technology or the Internet and television up to the very latest state of the art and trying to become the most modern parliament in the world.
.  Thank you, Commissioner Schreyer, ladies and gentlemen. I, too, will gladly do my bit towards our becoming the most modern parliament in the world, even though my contribution, in the Committee on Internal Market and Consumer Protection, will be a modest one. In considering the Budget, we set clear priorities, particularly with regard to the Lisbon agenda. Concrete initiatives to push forward the Lisbon agenda, including in this Budget procedure, are more important than a constant succession of statements, whether by the Heads of State and Government, or sometimes by us ourselves, that cost those who make them nothing.
We still regard the internal market as being at the heart of our competition strategy, and, seeing as there has been no change in the obstacles to it, we have proposed allocating funds to the holding of another forum on the internal market in order to discuss the various minor obstacles remaining in the internal market with those who are affected by them, thus enabling us to fashion forward-looking legislative instruments to deal with them.
We in the Internal Market Committee also regard the eastward enlargement as potentially crucial in promoting growth, prosperity and employment, but we do of course also see that there are still difficulties involved in getting economies to grow together across borders. For that reason, we are proposing a pilot project for the formation of clusters in the border regions, through which strategic alliances can be forged. We also regard the internal market for consumers as still having considerable potential for enhancing our competitiveness and have, to this end, allocated funds for the fields of food safety and the combating of diseases in animals.
I myself would also like to extend warm thanks to Commissioner Schreyer for her cooperation. It is a fact of life that those responsible for the Budget may make a lot of enemies and annoy a lot of people, but they also make some friends. When it comes to the border regions, though, they have become friends, as has the rapporteur on our Budget, Mr Garriga Polledo, and for that many thanks.
. – Mr President, Commissioner, we too in the Committee on Transport and Tourism would like to thank Commissioner Schreyer for the work she has done. The same is true of us as of the other committees: sometimes our expectations are greater than the funds available to us, and that is why, rather than setting new priorities, we have tried at least to allocate the necessary funds to what has been agreed jointly by the Council, the Commission and Parliament, so that the public can have confidence that what you announce will then be done.
I want to give three examples of this, and one thing they relate to is safety and the environment. Frequent reference has been made to the agencies in this debate. We do not take a sympathetic view, when, for example, the three partners come to a clear consensus on policies on railway safety, safety in the air and the combating of marine pollution, and then along comes the Council and reduces the funds for these to nothing. When that happens, we are no longer talking in terms of technical decisions about finance, but about policy decisions on the Budget. I think the indications from the Transport Committee have been very clear, namely that we have to make the funds available at least for our shared policy objectives, particularly when it is the environment and safety that are at stake. We are familiar with the problems of transport, which affect us internationally, nationally, and also locally. The public expect more than just crisis management; they expect signs, and a sustainable policy in these fields.
Secondly – and I regard this as having been very important – we also give priority to the trans-European networks. We must not forget that there are now 25 of us, rather than 15. We were realistic in our estimates of the expenditure authorisations, bearing in mind the current situation and the Commission’s depiction of it. Although we know that there is no point in providing money in excess of the projects currently being tackled, we also want to send a message to the effect that we aspire to planning, in future, a trans-European network including the 25 countries and more besides, and the new countries, who are represented in this House, expect the same priorities to be set.
Mobility and transport fall between the economy, safety and the environment and affect all the citizens who want to live together in Europe. For that reason I would like to see good financial provision made for these well-known priorities.
. – Mr President, Commissioner, ladies and gentlemen, speaking on behalf of the Regional Policy Committee, I too would like to express my gratitude – both to the rapporteur and to the Commissioner – for the good cooperation over the past five years. As far as Structural Funds and regional policy are concerned, there are three prominent aspects of the 2005 Budget procedure to be noted.
The first is that 2005 is the first complete financial year for the Europe of Twenty-Five. Secondly, and in consequence of that, it is only right that the overall funds available in the preliminary draft Budget for regional policy were increased, the payment appropriations to a greater extent than the commitment appropriations, where the increase was more modest. Thirdly, the way in which the funds have been appropriated makes it clear that, in the case of eight new Member States, there is a continuing transition from the pre-accession instruments to support being given from the Cohesion Fund.
The Council has made cuts in the preliminary draft Budget that we regard as unacceptable. In the Budget procedure, the Committee on Regional Development has done no more than avail itself of its right to use amendments as a means of restoring the amounts cut by the Council – with reference, of course, to the Budget expenditure as a whole. To sum up, every one of the amendments we called for and adopted provides only for the restoration of the Budget line to what it was in the preliminary draft Budget, thereby preventing the regional policy budget from being cut.
. Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking the rapporteur, Mr Garriga Polledo, for his work, since he has shown great sensitivity towards the issue of agriculture in the budget for next year, and also the members of the Committee on Budgets and the Committee on Agriculture because, amongst all of them, they have cooperated and their work has helped to make the agricultural part of the budget for next year magnificent.
The amendments have moved in the general direction for the agricultural budget of re-establishing the draft preliminary budget presented by the Commission, because the Council had cut it in an arbitrary manner, using saving as their only criterion and without taking account of the different agricultural items.
I am pleased with the increase in aid to young European farmers and I would like to point out once again that the average age of a European farmer is over 50 and that henceforth this is the biggest problem facing European agriculture.
Furthermore, I wish to reject the proposed cut to aid for tobacco, reminding all of you that this issue has already been debated in this House and that we decided on a cut of 50% from 2010 and that from 2006 the cut should begin in a modulated fashion from a minimum of 40%, and the debate was therefore settled at that point, to the satisfaction of the opponents of tobacco cultivation. I therefore do not believe we should return to this issue during the current budgetary debate.
In addition, I also believe there is no place for Amendment No 285, which opposes aid to cattle rearing, because there is no legal basis for combating cattle rearing and this would therefore create discrimination. If we want to open a debate on that, it will have to be about bull-fighting: this aid is not for Spain’s national fiesta.
Furthermore, with regard to the cuts to aid for exports, and particularly for exports of beef, I believe that the COM is still open and the Doha round will tell us what the solution must be when it closes. This is not, therefore, the time.
. Mr President, I too would like to thank the general rapporteur for the budget and I must point out that the majority of our amendments have been accepted by the Committee on Budgets.
What have been the essential objectives of the opinion of the Committee on Fisheries? Firstly, to reincorporate the appropriations unjustifiably cut by the Council from the draft preliminary budget presented by the Commission in relation to two important issues: international fisheries agreements in relation to cuts of payments from the financial instrument for fisheries guidance. Secondly, there has been an amendment, also accepted by the Committee on Budgets, relating to the new Community agency for fisheries control, in which this Parliament has shown great interest and which requires a contribution so that it can be implemented urgently.
I would like to insist on two amendments, which have been rejected by the Committee on Budgets, and which I would like to present once again. They are Amendments Nos 98 and 99. The first, relating to the regional advisory councils, and the second, relating to the increase in aid for improving scientific information.
Mr President, the fisheries advisory councils have been the great innovation of the reform and the only instrument we have for ensuring the participation of the sector in the decision-making process. This Parliament's objective is for all the councils provided for in the Community legislation to be operational during next year and in order to achieve this, we need an increase of some EUR 500 000.
In the second case, relating to improving scientific information, neither the Council nor the Commission have provided for an increase on last year. Neither does the Sixth Framework Research Programme provide for anything. We believe that a budget of EUR 1.5 million for this issue is not too much to ask.
Mr President, I believe that we, unlike other committees, have only proposed an increase of EUR 3 million compared to the preliminary draft budget; I would therefore ask you to support the amendments of the Committee on Fisheries.
. – Mr President, Commissioner Schreyer, speaking as rapporteur for the Committee on Culture and Education, I would like to start by stressing that our Budget policy over the coming years should reflect our identity as a continent of art, culture and cultural diversity, in which we, as Europeans, take such pride. For that reason, it is not fortuitous that all the members of the Culture Committee took the view that we had to reject the Council’s reduction in funds for cultural policy, for there can be no credible cultural policy in a Europe of 25 Member States if the funds for it are cut in 2005, the first year in which there is a single Budget for all of them. For that reason members of the Culture Committee, from whatever political groups they came, demanded above all the restoration of the Commission’s Budget estimates for town twinning and information policy, in order to gain the public’s acceptance, as also for the youth programmes. These in particular are the areas affecting the public. We should do something to show that, in the cultural field too, we are prepared to take up the cudgels for this wonderful Europe of ours.
. – Mr President, ladies and gentlemen, the Committee on Legal Affairs, too, is one of those with small demands to make on the Budget, for our share in it, on the management of which we are consulted, is probably in the order of a few thousandths of the whole.
The point to which I want to draw attention is extraordinarily significant, quite simply because it is the only one, and it is that the Legal Affairs Committee’s remit includes the European Court of Justice and the Court of First Instance. The public often complain that proceedings in them often take a very long time and that decisions are taken only at a very late stage in them; this often happens when they deal with matters of great public importance.
Let me make it quite clear that the reason for this is not to be found with the judges but elsewhere, namely in the inadequate capacity for translating documentation and forms. If we were, by means of this Budget, to succeed in making an appropriate contribution to adapting the ECJ’s equipment to current circumstances and requirements, that would be a great triumph, and one that would benefit the many members of the European public who have recourse to the law to resolve their disputes. Finally, there is no doubt that the ECJ plays an outstanding part in the further development and integration of Europe, and so I think it appropriate that it should be properly equipped to enable it to do justice to its task.
If this Budget helps to do this, we in the Legal Affairs Committee will be content, for then an essential objective will have been achieved. Even if not everything can be completed this year, it will be a step in the right direction if there is continuous development towards this end. That concludes my statement on behalf of the Legal Affairs Committee.
Mr President, Commissioner, Minister, on behalf of the Committee on Civil Liberties, I would like to begin by thanking the members of the Committee on Budgets and in particular the general rapporteur, our friend Mr Garriga Polledo, for having supported and approved the majority of the amendments presented by our committee. I would like to highlight four of them.
Firstly, following the Fourniret affair, which has recently shaken Belgium and France, we have provided for a new budgetary line to allow the Commission to make proposals with a view to organising the interconnection of national registers of criminal convictions for crimes such as paedophilia, sexual assault and serious crimes committed by repeat offenders.
Secondly, with regard to the visa information system, commonly know as the VIS, we have put most of the appropriations in reserve, and they will not be released until the Commission has presented a second proposal precisely defining the architecture and functioning of the VIS system itself, as it has said it will. This is a delicate area in terms of the protection of personal information.
Thirdly, with regard to the Agency for the management of external borders, we have placed all the appropriations in reserve. It is not that we question the importance of that agency and the need to make it operational as quickly as possible, quite the opposite, but we shall release the appropriations in reserve when the Council has made the decision on the final headquarters of the agency. We call on the Council to give its opinion before the end of this year. If this is a strategic agency, it cannot be content with a provisional headquarters with all the costs and operational inconvenience that would entail.
Fourthly, we have also put in reserve most of the appropriations requested for the line relating to the rights of passengers. We all know the differences of opinion between Parliament and the Commission on this, with regard to the level of protection for the personal information which airlines must communicate to the American customs authorities. The Commission has promised on several occasions that the current passive system for communicating data, the PULL system, would be replaced with an active system, the PUSH system. So far, the Commission has done nothing. The appropriations will be released when the Commission has fulfilled its commitments.
I must end by mentioning a final amendment which the Committee on Budgets has unfortunately not retained, to my regret. It concerns the Commission's desire to launch a preparatory action in the field of managing the return of immigrants who are not authorised to remain in Union territory. Of course it is desirable and urgent to organise better cooperation amongst the Member States in this field, but it must be done according to rules, and in a preparatory action there are no rules. In accordance with Declaration 5, annexed to the Treaty of Nice, the Heads of State or Government have formally been calling on the Council to rule on this issue since 1 May 2004, pursuant to the procedure laid down in Article 251, that is to say, qualified majority and codecision. The Council has done nothing, ignoring the will of the Heads of Government and the rights of Parliament. I would like the Council’s institutional infringement to be penalised, in accordance with Amendment No 146 presented by the Committee on Civil Liberties.
Mr President, Commissioner, Minister, how can the views of the Committee on Constitutional Affairs be summed up in sixty seconds? It is very simple. First of all, we wanted to re-establish what the Council had taken away: I am referring in particular to the budget lines relating to the information relays or the Jean Monnet action programme. It was, however, when we came to the Prince programme in particular that the Committee on Constitutional Affairs had to pinch itself to see if it had really understood the figures before its eyes. We were amazed to discover that the Commission had divided the sum for 2004 by three at a time when we are about to enter the decisive stage in the public debate on the Constitution. Was it really possible that it had escaped the Commission’s attention that a debate on the Constitutional Treaty was going to start on 18 June? The Council, however, had no such excuse, since the Council knew in the summer that a draft Constitution was on the table and that it was essential that it be debated. That is why our committee is not content simply with re-establishing this budget line, but wishes to multiply the figure proposed by the Commission by five, raising it to seven and a half million. Democracy does not have a price but it does have a cost, and I hope that the Council will finally understand that.
As my fellow Members have done, I would like to end by congratulating our Commissioner, Mrs Schreyer, on the excellent work she has done over the last five years with this Parliament, and on another more personal note, I would like to express my hope, my dear Michaele, that tomorrow, on the turn of a vote, your mandate will be extended by a few weeks.
. – Mr President, I too wish to thank the Commissioner for having, over recent years, supported the Committee on Women’s Rights in its endeavour to advance gender budgeting. As our committee does not have that many Budget lines to administer, this horizontal policy is of particular importance to us. I have to say, however, that I agree with Mr Prodi’s assessment that successes have not been conclusive everywhere. As with the Lisbon strategy, we have given gender budgeting and gender mainstreaming a fixed place in the Structural Funds, but, at the end of the day, only 6% goes to gender-centred projects. Hence it has been our great concern that the amendments should be used to achieve progress in this area by laying down minimum margins in the major programmes, in MEDA, in the major cooperation programmes, including those with other countries, in aid for Afghanistan and for Iraq. It is regrettable that the Committee on Budgets was unwilling to go down this road; it stated that part of these sums was to be used for gender-centred projects, but actually lacked the courage for this. If we really want change, minimum rates must be laid down. I think more debate on this is called for, and we need to muster the courage to do this.
Where the Committee on Women’s Rights does have competences is in the field of gender mainstreaming under the Framework Programme, but it is again and again becoming apparent to us that we lack reliable data on how EU funds are spent on women and on men. It is therefore very important that we should get the gender institute started. Although the Council has voted in favour of the idea, the whole thing is meant to be run in a budget-neutral way, in other words, it is not allowed to cost anything, and women are allowed to do as they like if it does not. That is not acceptable, so what we want is to introduce at least a token entry for the gender institute.
I would also like to mention a project from the DAPHNE programme, that being the European Year against Violence against Women. Many approaches have been made to the Commission seeking its support for this, but if you want something done, you do it yourself, so let us declare the ‘Year against Violence’!
.  Mr President, ladies and gentlemen, my first speech to this House as a member of the European Commission five years ago was, of course, about the 2000 Budget. It was a Budget for only 15 Member States, for a Union of only 375 million people. It was in that Budget that pre-accession aid was adopted for the first time, from which funds flowed to six states with which negotiations were in progress.
What I expect to be my last speech to this House has to do with the first Budget for a European Union with 25 Member States. That sums up the historic change that we have brought about in those five years. Not one day goes past when I do not rejoice that we have managed to overcome the division of Europe, and that now, here in Strasbourg and in Brussels, policies can be made for a Union of 450 million people. What a great development!
The European Budget has also become steadily more important and an important tool for European policy. For that reason, it must be solid; it must be developed within a reliable framework; it must be set out transparently and implemented efficiently. I am glad that, in these five years, we have managed to reform and modernise the Budget procedure as a whole – not only in drawing up a now more political Budget, but also in structuring one that is activity-based.
The Budget itself has become more political. The new Budget Regulation and the reformed accounting system were major feats of strength on the part of all the institutions together – Parliament, Commission, Council, and the Court of Auditors as well. I would like to extend very, very warm thanks for these great shared efforts and for this very efficient cooperation, particularly of course to the members of the Committee on Budgets, of the Committee on Budgetary Control, and to the members of the Council’s Budget Committee.
It was another feat of strength on the part of the Budget Committee to package, process and prioritise the many amendments tabled by Members to the Budget for 2005, and I compliment the rapporteur, Mr Garriga Polledo, who has drafted this report and the many amendments to it with the sure-footedness of one who is very experienced in budgeting. Congratulations on this achievement!
My compliments also to the new chairman of the Committee on Budgets. It is always a very difficult task to take over such an important and difficult task in the midst of a Budget procedure. The committee under your chairmanship is also a very fine one, with very fine members.
Over recent years, Budgets have been at their lowest in the recent history of their kind in the European Union. As Commissioner for the Budget, I am very proud of the fact, for it shows that we are working in strict accordance with the principles of budgetary discipline, but the relative reduction in recent years’ budgets was intended to make room for the taking on of new tasks, in particular of expenditure destined for the new Member States, which they will indeed receive.
Agenda 2000, the current Financial Perspective, made provision for this. The Financial Perspective makes corresponding provision for the 2005 Budget to have an upper limit of EUR 119 billion in commitment appropriations, equivalent to 1.14% of the gross national income of the Union of Fifteen, and we always have to remind ourselves of that when considering what the Financial Perspective should be like in the future. According to all the institutions – the Council, Parliament and the Commission – the 2005 Budget requires at least EUR 116 billion in commitment appropriations. The three institutions’ proposals for commitment appropriations differ only very slightly. Why is this so? It is, of course, because there is very little room for manoeuvre, as so much was laid down both by Agenda 2000 and in the accession treaties.
There is, however, a great disparity in the estimates of the actual amount to be spent or paid next year. It does, of course, depend on what is being estimated, and on how much is to be taken up. We have to be serious about ensuring that voting commitment appropriations actually results in the money being paid out in succeeding years, and so the Commission cannot in fact support the cuts that the Council has proposed in this area. We are grateful to your House for insisting that at least the funds we proposed must be reinstated, and indeed, for proposing an increase in them.
We are talking specifically here about the take-up of funds from the Structural Funds. All the parties concerned have joined together over recent years in making an effort to improve implementation, and now we have succeeded, in that, this year, take-up of funds is much improved in comparison with what it had been in the past. For this year, then, we have applied for an additional EUR 2 billion as means of payment for the Structural Funds, as there is demand for them on the part of the Member States. We can therefore safely work on the assumption that implementation will work very well next year too.
Let me move on to personnel issues and to administrative expenditure. 2005 will be the second year of the enlarged EU, and the Commission is asking for a second of additional staff in order to be able to handle the greater requirements of an enlarged Union. Mrs Jensen noted that the Council is awarding itself a far greater increase in administrative expenditure than it is allowing to the other institutions. To you too, Mrs Jensen, I would like to express my congratulations on your work; being the rapporteur for all the other institutions makes all kinds of demands on you.
I wish to thank your House for accepting the 700 posts that the Commission had requested, but you can well imagine that I am not equally enthusiastic to learn that you are saying that 150 of them should be put in reserve in the first instance. It goes without saying that it is one of Parliament’s important duties to constantly monitor what is done with these posts and whether the right priorities are being set for their use, but I would like to argue in favour of the imposition of conditions on the release of the reserve that can actually be met in future. We do of course know that the whole recruitment process will take time.
I would also, on behalf of the Prodi Commission, like to thank Parliament for always having approved the increases in posts for which we asked, for you are of course aware that increased expectations cannot be met without the resources to do so being in place.
Throughout all these years, it was the foreign policy section of the Budget that was under the greatest pressure; this was partly in consequence of events around the world and also because the European Union has actually started to take more joint responsibility, and the resources have to be provided for it to do so. This was in part facilitated only by drawing on the flexibility reserve. Likewise, in 2005, it is highly probable that we will find it impossible to manage the foreign policy budget without having recourse to funds from the flexibility reserve.
The letter of amendment that you have received from the Commission in respect of the 2005 Budget frees up funds in the foreign policy sphere and in the foreign budget, and so we are able to propose that support grants for Croatia be made in future out of Category 7, as accession negotiations with Croatia are to begin next year. We have also proposed that economic aid to the Turkish Cypriot community be funded from the category for pre-accession aid. It is gratifying to learn that the Council has now decided to treat this financial package as additional. I would ask your House to treat this proposal as a matter of great urgency and endorse the aid that we are proposing for the Turkish part of Cyprus. In so doing, we should also be aiming to help both communities to arrive at a final solution to the division of Cyprus and to overcome it.
In response to a request from the Council, the Commission also proposes, as part of the 2005 Budget, the continuation of the PEACE programme for Northern Ireland for another two years. Although this, too, is a sensible course of action, let me observe, as regards the last three points I have mentioned, that it was always the Council that made the request, and always had very good reasons of policy for doing so. I must remind you, though, that resolutions at lofty summits, right though they are in policy terms, must always be followed by Budget resolutions laboriously hammered out on the down-to-earth environment of the Budget.
In comparison with the current year, we will see the greatest increase in the 2005 Budget in the agricultural budget, which will rise from EUR 44 billion to EUR 50 billion next year. There are important and good reasons for this. Firstly, this will be the first time that the Budget includes direct grants to farmers in the new Member States. Secondly, the exchange rate is higher than it was. Thirdly, there have been agricultural reforms decided on by the Council, which have resulted in increased – rather than reduced – outgoings. Taking everything into consideration, then, the agricultural budget will next year require 0.48% of each Member State’s gross national income, and nearly 45% of the total European Budget.
Although this structure, with its bias towards the agricultural sector, has its own history and sound reasoning behind it, we have to ask ourselves the simple question as to whether this structure is appropriate to the challenges of the future, or whether we need to set other priorities for the future and for the next Financial Perspective. One of these priorities will of course be to achieve the Lisbon targets, and all must be called on to help do this. Targets have been set, they have been agreed to by all, and either we take seriously these targets that have been set or we do not. If, though, we take them seriously, more must in future be made available from the European Budget for such investments in the future as research, education and innovation. This is a quite crucial challenge.
It is apparent from some of the debates among the Member States at Council level that the Member States are advocating a future reduction of the Budget to 1% of gross national income, expressed as commitment appropriations, which would mean that the absolute level for the 2005 Budget would be perpetuated in the future. If, at the same time, agricultural expenditure were to be included in this area on a permanent basis, it would mean that little of the structure would change in future, but the European Union will not be capable of mastering the tasks and challenges of the future with a structure from the past. A change is therefore needed.
Before you lie difficult negotiations; there have been others in the past, but what must be given attention is the discrepancy between what the European public have been promised and what is actually done later; it must not be allowed to grow, or else Europe will be a cause of frustration and disappointment. We are all endeavouring to ensure that this does not happen, and that the European Budget will instead have a structure appropriate to the demands of the future.
I now hope that the European Parliament, the European Council and the future Commission will take very wise decisions, not only in relation to the Budget for 2005, but also, and in particular, to the next Financial Perspective. I hope that the cooperation between Parliament and the Commission in matters relating to the Budget will continue to be as good as it has been over the last five years.
.  Mr President, Commissioner, Minister, ladies and gentlemen, the Group of the European People’s Party (Christian Democrats) and European Democrats stands for transparency and maximum efficiency in the use of European Union budgetary funds.
The PPE-DE Group considers the Council’s approach, which implements reductions of 1.5% in the expenditure of other European Union institutions but does not apply the same reduction to its own budget, to be unjustified. Our group supports austerity measures with respect to administrative expenditure and supports maximum efficiency in the use of European Union budgetary funds, and the elimination of wasteful expenditure and of duplication of functions between European Union institutions. We consider that such an approach should be applied to all European Union institutions, including the Council and the European Parliament. That is why the PPE-DE Group has, for example, repeatedly moved motions calling for a reduction of the European Parliament’s expenditure to below the traditional ceiling of 20% of total administrative expenditure.
Of course, the enlargement of the European Union has caused the European Union’s budgetary expenditure to increase. The PPE-DE Group is in favour of providing the means necessary for satisfying the requirements arising from the enlargement of the European Union. That also applies to administrative expenses and new staff posts. However, the PPE-DE Group considers the creation of new posts to be permissible only on submission of a clear and comprehensive justification of the need for such posts. The same principle applies to supplementary budget requests connected to the introduction of the new Financial Regulation and the new Staff Regulations in the European Union.
The proportion of total expenditure that is represented by administrative expenses is one of the indicators in evaluating the effectiveness of the policies implemented by the European Union. An unwieldy and costly administration reduces that effectiveness. Our task and that of all other European institutions is to strive to increase the effectiveness of the policies implemented by the European Union.
I call on fellow Members of the European Parliament to support the PPE-DE Group’s stance in voting on the 2005 budget for the other institutions of the European Union and to remember that we also bear on our shoulders responsibility to ensure the most efficient use of European Union taxpayers’ money.
.  Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, let me start by expressing my high regard for the work done by the outgoing Commissioner. Over the past five years, I have been able, as spokesman of my group, to work closely with her, and I can say that I have the greatest respect for her and for the work she has done, for hers is not an easy portfolio, and she has not always had the steady support of those around her; on the contrary, she has often had to make a very great effort, and that is why we respect her so highly.
Let me also pay tribute to my two fellow-Members who are now this House’s rapporteurs – Mr Salvador Garriga Polledo, and Mrs Anne Jensen in particular, who took over the work of rapporteur only a month ago. Making such a good job of it without preparation is remarkable in itself, and so every respect to her.
The Budget before us is not some sort of abstract entity with nothing but figures floating around in it; on the contrary, it reflects the sort of policies we want to make and on which we have decided; it reflects how we want the European Union to further develop, and what we want it to be like. At the same time, we must always bear in mind that it is the taxpayer’s money that we are spending, and we are obliged to be very careful in what we do with it. It can, I think, be said that this House has, over recent years, been a very careful steward of the European taxpayers’ resources. If the impression is communicated every year during the Budget debate that Parliament wants more to be spent while the Council, representing the governments, always wants to cut outgoings, that amounts only to fake frugality on the part of the Council. This, I believe, is where we have to ensure that the funds we need to make the policies that we want to happen are actually available. Let me clarify that by using two or three examples. Over past years, we have again and again seen the categories narrowed down. It has just been said that Category 4 has become more and more restrictive. Commissioner Schreyer rightly pointed out that Category 4 used to include not only foreign policy, but also Afghanistan, Iraq and the Balkans as well. All these things were to be paid for using the same funds. The Council wanted more to be spent on its common foreign and security policy, but the things we wanted, it cut – such things, for example, as funds that would have been made available for democratisation or for conflict prevention. That is just not on! You cannot fund what you are promising for the future with money for promises made in the past; it merely baffles the public, who no longer have any clear idea of what the European Union actually stands for. This we will not go along with, and we will keep on telling uncomfortable truths.
In the other field, that of internal policy, which has also just been mentioned, we have created several extra agencies. These agencies exist to perform administrative tasks, but they are introduced into a portfolio with which we want to make internal policies, environmental policy, policies on research, development, and education. All these things are crammed in on top. Additional tasks are transferred and the whole thing is rubber-stamped by the Council, which then comes to us and tells us that we must be more careful with money! We will tighten our belts, even in this Budget procedure. We will look to see exactly what we need. In this Budget procedure, then, we will take up our positions, exert our influence successfully, and make it clear to the public that what we have announced in the past we will stick to and make happen. There will be no blank cheques handed out, neither in the 2005 Budget procedure, nor when it comes to the future funding of the European Union. You can expect this House to stand firm; we will tell people what is needed and also where we can make savings.
,. Mr President, I first of all wish to congratulate our rapporteurs for the budget, Mrs Jensen and Mr Garriga Polledo, for their excellent work in shaping this year’s draft budget.
It has been a weighty and onerous task, but both rapporteurs have carried it out extremely well. I also wish to thank the new Chairman of the Committee on Budgets, Mr Lewandowski, for his skilful leadership of the committee. I would like to say a special thank you, however, to Commissioner Schreyer for the outstanding degree of cooperation she has shown, not just this year, but across the whole five-year period of the last Parliamentary term. Under your leadership, the EU budgets have been produced and the legal basis for them revised. The structure of the budget has been amended, the Financial Regulation and the rules for its implementation have been revised, and the accounts system is being reformed as we speak. I would like to thank her warmly for her excellent level of cooperation and wish her every success for the future.
The EU budget for 2005 aims to foster economic growth. The special areas of focus in the committee’s proposal are the enhancement of economic cohesion and the creation of employment, and we believe they are the correct ones. One aim is to safeguard EU agriculture prior to the massive reform which will take place. Accordingly, the committee has restored approximately one billion euros of the cuts that the Council had made. It is particularly important to reduce transportation of livestock step by step, and to this end the committee has set aside 10% of the appropriations for further research. The committee has proposed an additional EUR 40 million for the prevention of animal diseases. This has been one of my group’s main areas of focus. The Structural Funds are an important instrument for job creation, and so it was right of the committee to endorse the sum of EUR 3.8 billion in payment appropriations. In this way, we can speed up the implementation of programmes, and at the same time reduce outstanding commitments, which have grown to a sum equivalent to approximately two years of appropriations. This is a threat to structural policy in the years to come.
The promotion of entrepreneurial activity has been a particular area of focus. It has been crucial to validate the relevant budget headings and to strengthen support for small and medium-sized businesses as well as research and training programmes. My group backs these proposals. Likewise, the areas of focus are in harmony with the new financial perspectives, as these also aim to enhance EU competitiveness by endorsing these items of expenditure. The proposal before us, possibly in amended form, will be Parliament’s first chance to present its view of next year’s budget. Hopefully, the budget will be approved, by December, in a positive spirit.
. – Mr President, Commissioner, I too welcome this opportunity to reiterate the warm gratitude of the Group of the Greens/European Free Alliance to Commissioner Schreyer for the work she has done. I would like to add, with reference to Green policy on women, that I am very proud and glad that you have represented us in this allegedly tough area of politics in recent years, and with such courage and decisiveness, such openness to dialogue and such competence. That was a tremendous success for us Greens, and also for the European Union as a whole. In that I take pride, and I wish you all the best for the future.
You have also been courageous enough to raise the question of for how long budget policy can be structured in the way it is. In the very same way as the rapporteur, Mr Garriga Polledo, you have today made it clear that budget policy is pre-eminently a political task, that not only do we have to handle columns of figures, but we also have to express the priorities of what we are endeavouring to do politically and hence also our political self-conception in Europe.
Let me start by emphasising that we generally endorse the broad outlines of what our rapporteur, Mr Garriga Polledo, has said, and by following a number of the previous speakers in illustrating this by reference to a number of policy areas. Things are improving in the field of structural policy, which is being better implemented, and which is about solidarity and real cohesion in Europe, and about reducing the differences in standards of living. Now that it is working better, it is self-evident that we must allocate more money to it.
Mr Walter has just pointed out that, as an increase in their number was what we wanted, the Council must be willing to make new funds available to the new agencies, for we cannot allow the policy of decentralised agencies to result in a price war in European politics.
The third point I would like to highlight – and on this I very much agree with many of the positions expressed by the specialist committees – is that we have to attach greater importance to information policy. Only if we communicate what we are trying to do to people where they actually are, and only if we are really pro-active in promoting the Constitution over the coming months, will we be able to win the people of Europe over to the European project, which makes political sense. A majority in our group supports precisely this approach, which involves making work on Europe more transparent and going into battle for Europe’s cause.
You then spoke about foreign policy; here, too, we take the view that we must press on with the reconstruction of Iraq with real determination. That will not, however, be possible with the present structure of the Budget, so we will have to make use of the flexibility instrument.
I would also like to stress something that Mr Garriga Polledo said, that this House and the Committee on Budgets possess the political will to counteract terrorism, the fundamentalism that strengthens it, and totalitarian thinking. Whilst endorsing this approach in principle, we do believe that we absolutely need to fight for specific measures that really make sense.
Finally, let me observe that everyone in this House is constantly talking about the Lisbon strategy. We, too, think this right and proper, but it is evident that some Members are talking about different aspects of it. We are convinced in our heart of hearts that growth policy may not be separated from sustainable growth. Green thinking and measures to protect the environment can add up, too. That, and not reverting to the mindset of the 1960s by again treating the economy and the environment as separate, is the truly modern policy for the economy and for innovation. With that in mind, I hope that we will be able to arrive at compromises with the members of the other groups in the forthcoming discussions.
, . Mr President, Commissioner, I too had something positive to say about Commissioner Schreyer’s five-year term of office, but I cannot find anything to add to what has already been said here today, and I will therefore simply say thank you, on behalf of my group, to Commissioner Schreyer.
Regarding next year’s budget, it has to be said that our group’s opinion of it varies considerably. Many of the representatives of countries classified as net contributors support the Council’s stringent 1% line. The majority of our group, however, think the budget is too stringent, as the priorities highlighted by Parliament are not being implemented, especially in the area of external relations. Of the priorities set out by the rapporteur for the Commission’s budget, we support the idea of highlighting the importance of the Lisbon Strategy, but we regret that the large parliamentary groups were unwilling to increase funding in areas relating to employment and social welfare. Business is setting the terms for the way we proceed to too great an extent.
There are two aspects to consider with regard to increasing appropriations for information. More money is being proposed for campaigns in favour of the new Constitution of the European Union. It is our experience that both the Commission and Parliament are channelling these funds for purposes of propaganda, and are trying to influence the final result of the referenda in the Member States. Money set aside for information on the EU is all too often used for persuasive advertising, without presenting all the sides of an issue. This is not justified, especially as far as the issue of the Constitution is concerned, as that currently falls exclusively within the competence of the Member States, and not at all within that of the Community institutions.
The national parties in our group do not constitute a common European political party. Not all parties on the left wish to restrict their freedom of action with some sort of rigid party line or enforced solidarity at Union level. Some members of our group therefore take a dim view of parliamentary funds being spent on supporting European political parties. There would seem to be more sympathy for increasing funding for the salaries of assistants. We await with interest the negotiations between Parliament and the Council for the second reading of the budget. The margins that are now being created are not sufficient to cover the priorities of both the Council and Parliament, and both have to make compromises on their objectives. Our group will adopt a final position on the draft budget when we see the outcome of the talks that are now commencing.
.   Mr President, ladies and gentlemen, there are two particularly important reasons why we believe the EU budget for 2005 to be unsatisfactory and why we will vote against it. The first is of a formal and political nature. The draft budget for 2005 was drawn up at a time when it was assumed that Poland and nine other countries would become EU Member States, yet the draft was not discussed or drawn up with these countries. In Polish politics there is a principle according to which ‘nothing about us without us’ should ever be done. A failure to hold consultations demonstrates a lack of equality and a lack of respect for one’s partner. The second reason relates to substance. There are two issues upon which the EU should focus. These are firstly, the enlargement to include ten new countries, and, secondly, the slow-down in economic growth within the EU, particularly in comparison with South-Eastern Asia and the United States. The new Member States are characterised by low levels of wealth, backward economic structures, a lack of capital and extremely high levels of unemployment. The acceptance of these countries into the European Union should act as a catalyst for a change in EU economic policy to ensure that the backwardness I referred to is eliminated as quickly as possible. The draft 2005 budget is not a good response to this challenge, as it only represents 1.03% of countries’ GDP, and the amount by which budget expenditure will grow will not be much greater than the contributions paid in by the new Member States. As in previous years, a budget surplus can be anticipated, because it is likely that not all the money in the Structural Funds will be spent. This will mean that the new Member States, instead of receiving more from the budget than they pay in, will become net payers. I called for the 2004 budget surplus of EUR 5470 million to be earmarked for a fund to modernise the new Member States, but this did not happen. The Structural Funds will be increased, but only by a small amount. This is too slow a tempo, in view of the fact that consumption levels in the new Member States are often ten times lower than those in the old Member States. A little over EUR 1.4 billion is to be earmarked for direct aid to farmers in the new Member States. In a situation such as that in Poland, where the EU imposed significant restrictions on the majority of producers, aid cannot compensate for these losses. If it wishes to overcome its problems, the EU must understand that investment in the new Member States would be the most effective form of investment. If there is not such investment, the whole of the EU will face increasing economic and social problems, which is not what we want. I thank you.
.   Thank you, Mr President. I should like to add my voice to those thanking Mrs Schreyer for her many years of work on the EU budget. I should also like to say on behalf of the Union for Europe of the Nations Group that in principle we accept the strategy whereby Parliament reinstates the budget figures suggested by the Commission and reduced by the Council. The majority of the members of the UEN Group would of course gladly see a more striking increase in these figures, in particular those under Heading 2, but as a Polish pop song says, ‘when you don’t have what you love, you should love what you have’. We welcome the increase in funding for implementation of the Lisbon Strategy and for information policy. At the same time, however, we would like to stress that funding for information campaigns relating to the referendums on the Constitutional Treaty must not be spent merely on propaganda for the Treaty. An equal amount must be spent on critical media coverage. We must respect public opinion in our countries, and public opinion is very divided on this issue. We welcome the reinstatement of funding for programmes under the budget line covering TACIS and MEDA, which are of particular interest to our group. We are, however, concerned at the ambiguous position adopted by the Committee on Budgets with regard to our amendment. This amendment relates to a ban on the provision of Community aid to projects in third countries that could result in the carrying out of forced abortions, sterilisation or female circumcision. It is an amendment aimed at protecting human rights. In order to ensure that the right to choose is a genuine right, and not a mere mockery of the phrase, we call for this House to vote in favour of our amendment, Amendment No 5. This does not, of course, change the fact that in principle the UEN Group supports the draft 2005 budget in the version put forward by the Committee on Budgets, and will vote in favour of this draft at its first reading. At the same time, however, we hope that in future years the EU budget will be increased in order to allow the EU to achieve the ambitious tasks it has set itself. We have in mind in particular the rapid development, or development demands, of the new Member States, given that the development of these countries, and the acceleration of their development, will be to the benefit of the EU as a whole.
Mr President, ladies and gentlemen, we are talking about dividing up the cake but less has been said about how the size of the cake was arrived at. It is worth remembering that approximately 90% of the budgetary resources comes from the base of gross national income and from resources derived from income from Value Added Tax, and that these resources are closely related to the pace of economic growth.
Yesterday the President of the European Central Bank, Jean-Claude Trichet, stated that 2003 was accompanied by sluggish growth of just 0.5% of GDP. He also stated that, at present, the world economy is recording its strongest growth in the last 30 years, and that the European Union should be exploiting this positive global environment.
The draft budget plan totally fails to respond to these realities, however. In 2004, a provisional growth of 7.9% in the amounts of commitments paid is expected in relation to 2003. This is based on the latest figures, taking into account trends in July or August. In comparison with this, and in spite of the advised favourable growth environment, the draft European Union budget allows for an increase of just 5.4% compared to 2003, which means that the year on year growth in funds paid out should be 30% lower than in 2004. Moreover, unlike the budget for 2004, the EU budget for 2005 now has to reflect a full year’s membership of the ten new Member States. From this point of view, the starting-point parameters as set by the Council and in principle accepted by the Commission are, from the developmental point of view, both cosy and restrictive, and will present considerable problems in the implementation of the basic structural, regional and solidarity policies of the EU. Thank you.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, let me join in the gratitude expressed for the five years we have been able to spend working with the Commissioner. Back at the beginning, when we had negotiations and Agenda 2000, those years were not easy. Nor were they easy when it came to bringing together the various aspirations and drawing up a single European Budget. Let me very warmly thank you for your cooperation, which has been marked by a high degree of trust, and I of course wish you speedy resumption of your work at the Free University of Berlin in the winter semester, in other words that, if a new Commission takes office tomorrow, the burden of European labours will be lifted from your shoulders and you will again be able to completely devote yourself to your research.
Let me also thank both the rapporteurs, who have managed, under conditions that have not exactly been easy, to put together a very decent package. That is what we have to discuss among ourselves today – where it is that Europe can become visible, where we can create added European value that gives people visible evidence of where our priorities lie, and where Europe makes a contribution to progress.
Turning to the Lisbon strategy, let me say quite plainly that I find myself wondering whether this strategy for establishing a competitive economy throughout Europe is just a matter of redistribution by way of the European Budget, or whether certain Member States have particular tasks to perform; I am thinking in particular, Commissioner, of the country from which both you and I come and in which your party shares in the responsibilities of government. Might we not do much more for Europe’s competitiveness if structures were to be broken up, thereby helping to create real growth?
It should not, therefore, be said only that Lisbon means using the European Budget as a roundabout way of distributing more money among the people. We have to begin by making the necessary reforms possible at ground level. There have already been many proposals relating to this from both Lisbon and the German Government, and I would like to see them put into practice.
To move on to the Budget, though, the past five years have seen the administrative apparatus of the European Union expand as never before, something that has to do not only with enlargement, but also with the Council’s inventiveness in extending administration in the shape of the agencies. Like Mr Walter, I wonder whether we are paying for all this out of the policy sections of the budget, where it does not belong in the first place, or whether the Council is at last willing to include it under the heading of administrative expenditure?
When it comes to foreign policy, I am fed up with the foreign ministers wandering the earth doling out money, and us then being supposed, again and again, to give the new priorities budgetary form, a task which is far from simple. That, too, has been mentioned, and, as the old priorities have become irrelevant, we have opted for a tough approach to the Budget, and I hope we will get out of the Council some sensible results that will help, not only to make this Europe of ours visible, but also to make savings where it really is possible to do so.
Mr President, I would like to express my agreement with the criticisms already made and, above all, the criticisms of the Council's budgetary irresponsibility. At the time when this House was approving the current financial perspectives, we were perfectly aware that certain headings were insufficient to cover the needs we already knew about in 1999.
Heading 4, ‘External Actions’ is an excellent example. It was created without sufficient resources, without the resources necessary to implement the aid to Kosovo, and every year the Union has committed itself to special interventions in certain parts of the world, as Mr Ferber has also pointed out: Kosovo, the former Yugoslavian republics, Afghanistan, and, recently, Iraq.
Nothing was provided for in the figures in May 1999, and unexpected revisions have been required every year. This Parliament has had to accept some of the cuts to its traditional policies proposed by the Council. After five budgetary years, these cuts amount to a very significant sum for a development aid policy which is diminishing in relative terms, while we are constantly saying that we want a Europe which is open to the world.
Despite the fact that our Parliament was able to increase the Berlin figures for administrative spending in Category 5, we have been faced with budgetary restrictions which I believe have led to increased inefficiency in the Commission's work. Nevertheless, the Council does not hesitate to call for austerity in administrative spending, while awarding itself substantial annual increases.
This year, the problems which were already becoming obvious in Heading 3, ‘Internal Actions’, have finally come to a head. I am not going to repeat what has been said here about the Agencies; we completely and utterly agree with this, but we want the resources necessary to fund them. Furthermore, over this period we have used the so-called flexibility instrument, even going as far as to revise the ceiling of Heading 2. None of this is good enough, ladies and gentlemen of the Council. Of course there should be budgetary discipline and rigour, but what you have been doing over the last five years is not an example of rigour but rather of shoddiness.
Reducing spending by hundreds of millions of euros is not, in this case, a saving, but rather a short-sighted exercise in accountancy. You create new priorities but, in order to put them into practice, you sacrifice some of the existing priorities, based on the principle of not exceeding a certain spending limit. This is not politics, but accountancy. And I believe that politicians can provide more solutions to the problems faced by our society than accountants and I say this with every respect for accountants.
In relation to the new financial perspectives, I hope that the Council will change its attitude, that it will take a wider view and realise that the Union’s budgetary policy faces much more important challenges than keeping spending below a particular percentage of gross domestic product, which would appear to be the only objective the Council is actually sure of.
Commissioner Schreyer, I would naturally like to join in all the thanks for your good work and wish you good luck.
Mr President, I too should like to start by thanking Mrs Schreyer for the work she has done, and I should like to thank her particularly for the open-minded attitude she has always adopted to this House. I have always enjoyed good relations with her, especially when I was rapporteur for this year’s budget. I should also like to thank Mr Garriga. I am very pleased that he has adopted for this year a number of initiatives that I took last year. In this connection, I should immediately add another comment about the Commission, because in the letter of amendment for next year’s agricultural budget, two initiatives have been included with regard to the quality of agricultural products and the future funding of infectious animal diseases. I think that we need to investigate at any rate how this will take shape.
Looking back on the past few years, my slogan has always been that we need to be careful with European money. When I consider the level of the European budget of the past few years, that is quite clearly what we have done. We should not break the financial perspectives if that proves unwarranted, but I should add immediately that the Council did make it particularly difficult for us. What is the use of creating new agencies every year if the necessary funding is not available? Moreover, the self-same Council has difficulty reaching a decision as to the location of those agencies. Sometimes they appear in the most bizarre places in Europe and are accommodated elsewhere temporarily. All of that costs money. Removal costs are to be covered and everything is to be funded from the programmes that appeal to Parliament. I do not believe that to be the right attitude, and so I welcome the fact that we are thrashing this issue out properly. It is unacceptable for one branch of the budgetary authority to take unilateral decisions that have financial implications, without indicating how these should be funded in future.
With regard to Heading 3, there is one component of which I am still strongly in favour, and that is investment support, provided by the European Investment Fund in Luxembourg, to fund small and medium-sized enterprises. I think that we should give as many opportunities as possible to SMEs, to private enterprise, particularly in the new Member States, because some of them still lack a sound and healthy banking sector. That is why it is a good thing that this year again, an amendment has been adopted in the budget at first reading in order to give back-up in areas such as these.
As for Heading 4, this year’s Budget is again a very tight one. Just as we did last year, I think it is inevitable that we will again have recourse to the flexibility reserve.
Mr President, Commissioner Schreyer has done a good job, and she well deserves the respect of this House. I think we would be able to do another five years’ worth of work together, were it not for the reshuffling of the Commission’s membership, something that I very much regret.
You have left us a little legacy in the form of your speech on the scope and structure of the future Budget. In essence I agree with you, and I am very grateful for the way in which you contradicted your own country’s government’s ideas about a shrinking budget. If new policies are moved to the European level, money for them cannot be refused.
You said – and here I must be cautious – that the agricultural budget is substantial. It is, but we must resist the tendency to use this Budget as a quarry for the new tasks that are to come. What we want is a change of direction, and you talked about the Lisbon targets and economic development. I see rural areas as part of this too. You talk about research, education and innovation; they are needed in rural areas too. Let me remind you that, when the EU was enlarged, a proposal of this House’s Committee on Agriculture was adopted to grant the funds collected for the pro-hectare bonuses as structural aid for rural areas. Nothing has been done about that, and I think we will have a repeat of this argument when, in future, Turkey’s accession is on the agenda. It is important that we invest in our own rural areas, where money gains added value, and the added value should remain in those countries. It might be said that this often makes more sense than investing in certain major industrial projects.
I believe that we must – and will – take account of this in the structure of budgets in medium-term financial planning. I hope that the House agrees with me in this. It is unfortunate that our work together is coming to an end. As a result of the redeployment of the mandatory funds, we have rather more responsibility for the agricultural budget. I hope that we can bring about change in line with what Parliament wants. Many thanks for your efforts, Commissioner Schreyer.
Thank you, Mr President. Ladies and gentlemen, I am sure that I am not alone in thinking that one of the most important tasks and goals for the enlarged European Union of 25 Member States is unquestionably social cohesion on as wide a scale as possible, in order to guarantee living and working conditions.
As it stands, however, the draft budget for 2005 is not conducive to ensuring a balance between economic and social development. Its aim is rather to achieve a greater degree of balance and solidarity between the Member States and to guarantee equal opportunities on the labour market and in the social sphere.
Not only does the draft budget fail to reach the possible ceiling of 1.27% of the EU’s gross national product, it will not even reach 1%, as in recent years. In my opinion, however, it is not the budget which poses the most serious problem, but rather the planned cuts to the structural funds set aside for retraining programmes, the cuts to the fight against social exclusion, the cuts to education and to support for NGOs working in the social sector. In contrast, expenditure on the common foreign and security policy will rise.
In my opinion, the European Union must not give priority to the goal of a neoliberal market economy and to strengthening its military potential, but must instead concentrate on goals relating to improving the quality of life. Many of the social problems experienced by citizens of the new Member States are in part due to the fulfilment of economic demands the European Union made of these Member States. It would, therefore, only be fair to reward their efforts and their trust in the European Union. I do not believe that the budget accomplishes this task, and I will therefore have to vote against it. I thank you.
Mr President, I represent a party that entered Parliament this year. We do not believe that we can approve the 2005 budget. We believe that the expenditure is too high, with the commitments amounting to 1.14% of gross domestic income. This budget should form the basis for future financial planning, and we believe that it could have been more restrictive. There are many areas in which savings could have been made. That being said, we of course have nothing against re-prioritising within the framework set up by the Commission and the Council. There are many instances of re-prioritising for which there are good reasons.
We naturally think, however, that it is important for strict limits to be placed upon agricultural subsidies. As Mrs Schreyer said, these constitute 55% of the budget, and that is quite unreasonable. I know that it is not in accordance with the Treaty, but our development proposal involves, of course, reducing agricultural subsidies considerably and instead using the money for new initiatives.
We argue in favour of a percentage of gross domestic income as our objective. This is not a block on reform, but a demand for re-prioritisation. Nor do we think that the Lisbon strategy should be the basis for trying to procure significantly increased expenditure by the EU. We believe, in accordance with the subsidiarity principle, that growth is a supremely national issue that is not promoted by increased EU expenditure and taxes. That is not the route to increased growth.
We therefore reject the very cornerstone of the thinking behind the budget. I shall not go into all the details of the re-prioritising. All that must be discussed. We need a much clearer link between those who propose expenditure and those who have responsibility for arranging the funding and collecting taxpayers’ money. To me, it seems as if Parliament is pushing for expenditure without accepting the political responsibility for demanding further tax revenue. In the long term, it is not a good division of labour to have one body that proposes expenditure and another whose task it is to obtain the money. That is from where the tensions arise.
Mr President, I should like to add my thanks for the Commissioner's excellent work over the past five years and to wish him well in his future career.
The European Union clearly has to prioritise its budgetary commitments. It recently brought out proposals to increase cooperation within the Union on international terrorism and organised crime. That means an increase in the justice and home affairs budget. The European Union is in a strong position to promote cooperation on asylum and immigration and to promote judicial and police cooperation. That also appears to be the view of the EU justice ministers, who are meeting today to put in place enhanced EU programmes to better coordinate EU asylum policies. The budget in these fields is going to increase next year and in the 2007–2013 financial perspective.
I should also like to emphasise my support for the agriculture budget, particularly in view of the fact that we have sold the mid-term review to our farmers and they expect that commitment to be honoured.
EU governments are also committed to playing a key role in the reconstruction of Iraq; the EU made a five-year commitment at the donors' conference in 2003 and will be at the forefront in providing financial assistance to the new Iraqi administration. The budget for next year is going to have to take account of these commitments. Although there have been differences within the European Union as to how best to deal with Iraq, we are all agreed now that the European Union must remain at the forefront of this reconstruction effort. The Iraqi people have suffered too much. We must work together to ensure that their quality of life is dramatically improved, sooner rather than later.
Mr President, I should like to express my emphatic agreement with the broad thrust of what was said by the previous speaker but one, Mr Wohlin. I believe that in continuing to waste billions, the EU, which was meant to act as a shield for Europe, is – to put it mildly – committing an extremely serious error. Yet the budget is also full of clever little hidden nooks and crannies, a fact known by few better than by most of those now listening to this debate. I should like to single out just two of these. Firstly, the measures planned in relation to the implementation of the Statute for Political Parties, a great many aspects of which must be described as problematic in terms of democratic politics. This is equivalent to acting by stealth, and, to quote Professor von Arnim, a researcher into political parties, to an undercover source of funding that may be turned on at any time at the taxpayer’s cost. If we continue in this manner there will be adverse consequences for the European project. The same is true of the increase in secretarial allowances for Members of this House, a proposal which is currently only being cleverly held in reserve, but which has nonetheless again been established as a goal. It is of course necessary for us to be able to carry out our work here well, but not in such a way that beneficiaries can make easy money and party officials can receive a great deal of money on repeated occasions without contributing anything to the Parliament, a phenomenon which has been proven to occur.
Mr President, Mrs Schreyer, the task faced firstly by the Committee on Budgets, and today by this House as a whole, in setting out a position on the draft budget for 2005 is an extremely difficult one. On the one hand, our room for manoeuvre is extremely limited. This is normal towards the end of a Financial Perspective, when new tasks appear for which no provision was made earlier, and funds are eaten up by these tasks. I am not referring to enlargement or cohesion, but primarily to aid for Iraq, new tasks in the field of security and defence policy and the ever-increasing number of agencies. On the other hand, the newly-formed Parliament urgently needs to reassert its priorities and make good on its electoral promises. It must also stand by the position assumed by this House in the past, namely to exert democratic control over the flow of funds within the European Union. On this occasion, Parliament’s traditional strategy, whereby the Commission proposals are reinstated in place of the Council’s traditional and extremely mechanical cuts, has proved inadequate in the face of such a challenge. The votes held in the Committee on Budgets have revealed an offensive strategy endorsed by Mr Garriga, according to which Parliament expresses itself clearly and creates room for manoeuvre before the second round, or the second reading, in order to defend its traditional priorities. These priorities include those mentioned many times in today’s debate, such as the Lisbon Strategy, information policy, development aid for rural areas, which does not necessarily mean the creation of jobs in agriculture, and the fight against terrorism. This time the priorities did not leave much room for new initiatives by the new Member States, something that needs to change in future years. It should be stressed that this strategy gained the strong support of various forces within the Committee on Budgets. The real test of whether inter-party solidarity of this kind can be sustained during the remaining rounds of the 2005 budget battle will, however, come during the vote on Thursday. As an MEP from Gdansk, the birthplace of the Solidarity Movement, I await this vote with hope, and the reason for this is obvious. The strong position the House has adopted this time will have a far-reaching impact on future annual budgets, but above all on the 2007-2013 Financial Perspective. With regard to very many words of thanks addressed to Mrs Schreyer again today, there will presently be a further occasion to thank her during our last joint meeting of the Committee on Budgets, which will begin shortly. Many thanks.
– Mr President, ladies and gentlemen, Commissioner, I too thank you kindly. There are many clouds chasing across the skies of Europe now, just as, with enlargement complete and the Constitutional Treaty about to be signed, we should be acting with renewed vigour. There is a persistent miserliness in certain Member States with regard to the European project, which also shows itself in the matter of resources, an essential condition if our objectives are to be supported with adequate means.
The Barroso Commission looks as though it will be a poor ally in this battle and, in this area as well, Parliament must become the main champion of the institutions’ credibility and win back the confidence of the people. Essentially, we have supported the strategy of our rapporteurs, Mr Garriga Polledo and Mrs Jensen, in order to restore some coherence to our statements and to honour the principal commitments we made to our electors. The most important of these is the commitment to relaunch the growth and competitiveness strategy. We have done a good job in the Committee on Budgets, one that ought to be supported further.
I know that a difficult stage in the negotiations is about to begin, and there will be an outcry because we have cut the funding to the agencies, for instance. Who was it, though, that really cut the funding to the agencies? We in Parliament, or the Council, which forces us into making these choices through its penny-pinching miserliness? The same is true for the cohesion policy and external policies: according to the Council, the cost of the reconstruction of Iraq should be borne by the Union’s normal programmes. We have to stand united, ladies and gentlemen. I agree with Mr Lewandowski’s appeal: on Thursday Parliament can vote by a large majority at first reading to ensure a successful outcome for the credibility of our institution.
Mr President, I would like to draw your attention to the fact that the European Bureau for Lesser–Used Languages is running short of funds. We have also been informed that no funding can be allocated for the parliamentary use of stateless languages. Why has the Ebner report, which was intended to improve real language plurality in Europe and the development of lesser–used and minority languages in the EU, not yet been implemented?
This morning we listened to the Queen of the Netherlands talking about the use of one's mother tongue as a right in a multilingual Europe. What will happen to some mother tongues which have been forgotten by the EU? I am referring to Catalan, my mother tongue and that of nine million Europeans. Is there any other parliament in the world where the president and first vice-president are not able to speak in their own mother tongue?
Should the Union be more efficient as regards its budget? With apologies to interpreters and translators, if Europe is not in favour of real language plurality, we should save money by using only one official language: English.
Mr President, Commissioner, it has already been said that the European Union has set itself the goal of becoming the world’s most economically competitive region by 2010. This, however, presupposes the elimination of the far-reaching differences between the Member States and within regions in the Member States. If the Gothenburg Strategy is to be taken seriously, this involves not merely economic issues, but also the attainment of a balanced relationship between economic development, social development and environmental development, whilst adhering to the principle of equality. After all, the European Union is not merely a project to create an internal market, but also a project based on solidarity! I therefore find it entirely incomprehensible that despite the increased number of tasks incumbent upon the enlarged European Union, a fact referred to in many wise speeches by all kinds of government representatives, funding is now to be limited to 1% of gross domestic product, with the budget at an even lower level. This means that there is no chance at all of us ever putting this idea into practice. I should therefore also like to say to the Council that this kind of behaviour is opportunistic. You make grand proclamations, but when it comes to actually implementing these policies, you backtrack. This is in no way acceptable!
Furthermore, if we now agree to these proposals, we will already have prejudiced the outcome of the 2007-2013 Budget debate. Once we have chosen to go down this road, it is unlikely that we will ever have an opportunity to say that enough is enough, and that we no longer wish to go along with such a policy. We must therefore respond to this Council proposal with a categorical ‘no’, in order to provide ourselves with the opportunity to achieve a sensible relationship between the Member States with regard to development in various policy areas. Thought must be given to what we want to achieve and which policies we wish to implement before money is made available, rather than the other way round.
Mr President, after reading the reports on the proposed budget for 2005, I cannot help but wish that they could also be read by those useful idiots back home, upon whom the British Government so often relies, who keep telling us that the EU is not about creating a giant single State. I should like them to count how many times the word 'integration' appears in the text.
Let me concentrate on one issue. I am heartily sickened to read the passages about how many millions are to be aside for bodies that are – to quote the jargon – 'active at European level' or 'information relays'. They are to receive huge handouts, which they call 'Community subsidies for organisations working to advance the idea of Europe'. I will cut through all the jargon and tell you precisely what they are talking about: brainwashing!
The European Union is a self-perpetuating political bureaucracy. In its quite unprecedented fashion it can arbitrarily allocate vast amounts of taxpayers' money towards the establishment of chairs in universities and to bankrolling educational institutions with deeply worrying titles, such as 'the College of Europe' or 'the European University Institute', and dozens of others.
In total, there is a financial envelope of EUR 77 million over 3 years in this brainwashing budget. This budget is a gross misuse of public money. A large slice of the money it encompasses will be used to brainwash the public into thinking that the European Union is wonderful and that 'integration' really is a nice word. There is nothing nice about misleading people. In my country this is known as leading them down the garden path. We should reject this budget.
In relation to the Budget, Mr President, we are concerned about the positions of the new prospective Commissioner for the Budget, Mrs Grybauskaite, who is apparently announcing the death of the common agricultural policy; that is a warning for the French farmers. Our Parliament's Committee on Budgets is, however, partly responsible, since it practises a form of clientelism which leads to a dramatic increase in the Community budget of 11.72% in payment appropriations compared to 2004. This is particularly shocking at a time when France, in order to comply with the 3% deficit imposed by the Stability and Growth Pact, is having to tighten its belt and raise taxes. The irresponsibility of our Parliament will lead to an increase in France's contribution to the Community budget of more than a billion euros. EUR 17 billion in total, equivalent to 110 billion francs. The French taxpayer, who is already subject to some of the highest taxes in Europe, will not appreciate this, just as they do not appreciate that France finances Turkey’s pre-accession to the European Union to the tune of EUR 47 million. Europe risks becoming a financial bottomless pit, and we do not want to fall into it.
Mr President, I should like to respond to Mr Gollnisch’s claim that France is the largest contributor to the European Union; it is in fact my own country. As far as the agricultural component is concerned, I have to say that 40% is allocated to France, and in my country, 60% of the farmers and market gardeners have to make do without any European contribution. I too fight for French agriculture, but he should get his facts right.
I am strongly opposed to the Council’s course of action with regard to agricultural spending. The sweeping reform of 2004 – now listen to this, Mr Gollnisch – is putting incomes, especially those of European farmers, under enormous pressure. In some cases, incomes are being halved. That is also why I object strongly to excessive cutbacks in the agricultural budget, particularly in export contributions. I am pleased that the Commission intends to put this right to some extent, and I am also pleased with the rapporteur’s commitment, for he has, in the area of agriculture in any event, shown his good nature and his willingness to revert back to the Commission’s first initiative and to rectify this digression on the part of the Council of Ministers.
If I may now turn to fisheries, I should like to urge Parliament to act on the Committee on Fisheries’ proposals and establish regional fishery councils. At present, there is a yawning chasm between what is happening in Brussels and what fishermen are experiencing. These regional fishery councils could bridge the gap between what is happening in Brussels and how this should be applied in practice. It follows that Parliament has every reason to cooperate and to try to actually build that bridge. I am also pleased that the rapporteur is in any event prepared, despite his critical stance towards agencies, to equip and furnish the European Maritime Agency. That is of the essence if we want to offer more maritime safety to our coastal communities.
My last point concerns animal diseases. I know that there are fresh proposals to carry out more detailed research. As far as I am concerned, the research stage is over and I am pleased with the initiatives by the Dutch Presidency, both at Parliamentary level in November and also via the Council in December, to organise two large conferences in order to achieve better European policy with regard to protection against animal diseases, such as, at the moment, avian flu in Thailand and in Asia. Such an approach packs far more punch than filling the coffers of yet another research fund, because, although we have by now acquired a great deal of knowledge, we still have not summoned the political decisiveness in order to effectively deal with the risks of infectious animal diseases.
Mr President, I too would like to congratulate both the rapporteurs, and especially Mrs Jensen, who took on responsibility for her report halfway through the year.
Speaking for the Socialist Group, we support Mrs Jensen's approach and believe that the amendments represent a satisfactory compromise between the Commission's proposals and the Council's cuts in the draft budget. In particular, I endorse fully the reinstatement of the PDB for the Ombudsman's budget, and also for funding for an objective information campaign on the constitutional treaty. It is important that our citizens are able to make informed decisions based on facts. As regards the secretarial allowance, if we are to improve it, it is essential we have in place an assistant's statute. That is why the funding for this stays in reserve.
I have been following the budget for over five years and the issue I have always focused on is transparency. The budgetary cycle each year is a repetition of the same exercise whereby the Commission proposes X, the Council then cuts it to Y and Parliament comes up with Z. This process is flawed and does not always lead to the most efficient and effective use of resources. I believe the problems arise because we have no opportunity to appreciate the behind the Council's decisions to increase the budget lines or decrease them. These decisions are taken behind closed doors.
If the Council is serious in wanting Parliament to support its approach, then it needs to make these decisions in the public arena. Over the years, I have tried to improve our budgeting process, especially in relation to the way other institutions come up with and propose their budgets, by encouraging them to take on Activity Based Budgeting, ABB. I have to say that I am deeply disappointed that none of the other institutions have made reasonable efforts to adopt this method. I believe that since the Commission has implemented ABB, its budgeting has improved with greater transparency.
Having said that, there is considerable room for improvement even with the Commission. What is urgently needed there is greater openness and a thorough evaluation of programmes, of successes and failures, to ensure that when programmes are re-targeted or re-evaluated, this is done on the basis of independent evaluation. There are areas where the Commission is still failing to match policy priorities with an adequate level of resources. For example, my particular hobbyhorse is poverty eradication.
It is not just the Commission and the Council that need to demonstrate greater transparency: it would benefit Parliament too. In the last few years, we have seen the emergence of horizontal amendments. Of course they simplify voting procedures, but they also create two problems. Firstly, they blur the decisions taken by COBU and, secondly, the result is that fewer and fewer people are involved in decision-making, both within Parliament and within the political groups.
We have a unique opportunity to address these issues, namely in our deliberations on the next financial perspectives. We have the chance not just to look at the figures and headings, but also to make our internal processes clearer and simpler. The budget process is not just for the anoraks like myself and others who are sitting around here, everyone in this House is accountable to European citizens for the decisions this House makes on the budget.
Finally, I call on the Council, the Commission, Parliament and the other institutions to take this opportunity to take radical action so that future budgets are simple and transparent. I would also like to add my thanks to Commissioner Schreyer. I would like to thank her for all her work in this area and wish her all the best for the future.
Mr President, like other speakers in this debate, I should like to congratulate both rapporteurs. It is never an easy matter to represent this House on budgetary matters, whether in relation to the Commission's or Parliament's budget. My congratulations go out to them. Of course, we are not at the end of the budget procedure but already in this big, first public debate we have come a considerable way.
I should like quickly to cover a matter that we hold dear in my political group – the question of value for money. I should like to underline what Commission Schreyer referred to this afternoon, which is not often mentioned: we have a budget, a very strictly managed budget. In 1992, if I remember correctly, it covered 1.1% GDP and is now under 1% GDP, with savings in the running of the agriculture budget, for example.
However, we have to keep particular lines in focus. Mr Titford mentioned the question of funding cultural organisations. We have asked for one of those lines to be in reserve precisely so that we can make sure that the funding goes to organisations that actually exist. But I would remind Mr Titford that even taking the amount of money that he referred to, it is less than 0.01% of the overall budget. Therefore, to refuse to accept the budget on that basis is not really valid. I would have been more convinced if he had taken up the issue of funding for Iraq where, as a political group last year, we asked for EUR 500m to be put in, but everyone threw up their arms and said that we would not be able to find that sum of money. But we have found it because other lines have been able to be pilfered for it.
It is always nice to be right in retrospect, but I would agree with Mrs Dührkop that when funding a budget, we should clearly set the priorities that we wish to set as between the Commission, the Council and the European Parliament, so that we do not find other objectives submerged within a broader political will. This will be highly necessary when we come to set the next financial perspective: we must not be found wanting in this particular area of external policy.
Secondly, linked to the matter of the financial perspective is one of the questions that we put down on the approval of posts. We would like to see whether there are going to be amendments available for the financial regulation to enable us to make sure that monies allocated are properly spent. Therefore, we would like those amendments available to us before we come to final decisions on the financial perspective next year.
Lastly, we have often pioneered the idea of interinstitutional cooperation. I know that you have done your best, Commissioner, while in office. But I believe that those of us in this House should remember that when we ask the Commission to apply codes of conduct to high-level officials, to the way in which Commissioners run their offices and so on, we should not ask the Commission to apply standards that we ourselves refuse to apply. Therefore, if we ask for a code of conduct we will have to apply it ourselves in the future to retain credibility.
Ladies and gentlemen, much has already been said on the strategy adopted this year by this House with regard to the 2005 Budget. It has also been said that the decentralised agencies play an important role for us in negotiations with the Council. Once again, I should like to make it very clear to everyone that we are not opposed to the agencies; indeed quite the opposite is true, as we believe that most of them make an outstanding contribution to our common European concern. Yet we must be aware of the fact that in recent years the rate at which agencies are established has accelerated considerably. Whereas in 1990 there were only three agencies, in 1995 six and in 2000 seven, and there will be 23 as soon as 2005. We have always supported the Commission’s intention to concentrate on its core competencies and transfer certain areas to the agencies, but we want this to occur in a focused manner and under extremely strict political and budgetary control. The Council is always in favour of creating new agencies, and since the Member States have been represented on agencies’ management boards this has been particularly true, above all in the case of agencies which implement European legislation. In the preliminary draft budget for 2005 EUR 281 303 million is earmarked for agencies, EUR 53.7 million more than in the 2004 financial year. We must, however, bear in mind that all but four agencies are funded under Heading 3, internal policies, where very little money remains. We are therefore left with only two options; either we provide the funding earmarked for the agencies without complaint, and cut funding in other priority budget lines in order to find the money to do so; or we negotiate with the Council in order to increase funding under Heading 3 by the missing EUR 54 million. The latter is exactly what we want to happen.
I should now like to address Mrs Schreyer once again, and to thank her, as have all the previous speakers. All the men who have spoken before this House know how to pay compliments much better than I am able to, yet, as you are aware, my thanks are sincere, as Mrs Schreyer has persuaded her fellow Commissioners to put forward proposals which are genuinely forward-looking. In fact, they are so forward-looking that I do not believe that it will be possible to implement them during my time as a Member of this House. You are aware of the proposals to which I am referring, which include the general correction mechanism and the own resources report, with the ‘window to the future’ of an income system intended to undergo successive amendments. This was an extremely courageous feat, and one which none of your predecessors achieved, in any case not the two men who were your immediate predecessors. I would like to offer you my heartfelt thanks for this. Mrs Schreyer, women can do it!
– Mr President, ladies and gentlemen, the Council has essentially absorbed all the basic competences of the common foreign policy and of European defence and security policy. It has basically created a mini-budget under the absolute control of the Council, fully integrated into the operational spending of the Council which, on the basis of the gentlemen's agreement, we in Parliament are hardly even allowed to touch. They are taking crucial responsibilities and powers of financial control away from us and holding up the gentlemen's agreement in order to stave off our reaction. For example, the account of the new counter-terrorism coordinator is not audited by the European Parliament, but comes directly under the Council's expenditure. The same applies to the account of the representative for the non-proliferation of weapons of mass destruction and the FADO programme. Even in its explanatory statement on the budget, the Council itself boasts that its General Secretariat has acquired a new, more dynamic, more flexible profile, a development of which, I repeat, the Council boasts, even adding that it will be demanding new terms for the benefit of the Council. So the Council is building up this separate mini-budget, thereby creating its own separate bureaucracy on foreign affairs.
Our question therefore should be: do we want a European Parliament which exercises policy on behalf of Europe or a European Parliament which rubber stamps the funding of policies exercised by intergovernmental institutions? Do we want a European Parliament involved in codecision, as provided for in the new Constitution, or a European Parliament which everyone takes for granted and takes no notice of? If this is what we want, we know what we have to do. Absolutely nothing. If we want to be taken notice of and to represent the Union, then we must send the message out in every direction that we are here and that our role is not cosmetic.
– Mr President, I, too, should like to express my appreciation for the work done by our rapporteurs, Mr Garriga and Mrs Jensen. I should also particularly like to join in the congratulations expressed to Commissioner Schreyer on the excellent work she has done, which, most importantly, has not, contrary to what we have heard in this House, led to an astronomical increase in the budget – far from it – and which has succeeded in meeting many of our objectives and maintaining considerable budgetary discipline. Whether we say goodbye this week, or put off this goodbye for a little longer, I should like to express my sincere gratitude to you, Mrs Schreyer, and to wish you much happiness for the future.
I should also like to say to you, ladies and gentlemen, that the in-coming Commissioner – although we do not yet know when she will take up her post – has given us guarantees that she will carry on the work that is already under way and has given some signals as regards her commitment that I feel are most welcome and that make me think that we will continue along the same path that we have thus far been following. In relation to the Financial Perspectives, we must ensure that the hand-over takes place smoothly, and we must resist the temptation to debate everything all over again and start from scratch. This would have a damaging effect on the defence of our interests and on European integration. Consequently, ladies and gentlemen, I cannot stress enough how important this point is. Let us continue the work that we have developed thus far with a new Commission, but without ever forgetting all that we have constructed together. Thank you very much.
Mr President, if you ask our constituents what they want from Europe, they will probably tell us to do less. But they will also tell us that what we do, we must do better. Commissioner, if you ask them what sort of things they want us to do, they say 'the things that protect us, the things that help us'. Nowhere is that more true than in the areas of public health: in terms of the safety of medicines; in terms of food safety; and in terms of protection from diseases and health emergencies. That is why I want to follow what Mrs Haug said about these agencies. Some agencies are crucial to our citizens, and we are not providing them with sufficient funding to do the job we expect from them.
The first of these I would pick out is the European Medicines Evaluation Agency, where new drugs – orphan drugs, pharmacovigilance, herbal medicines and so on – are piled on top of its initial responsibilities, but the funding is static. I ask the House to support the amendment on orphan drugs that Mrs Haug has tabled on behalf of the Environment Committee, and to look very carefully at funding for the future in that area.
The second example is the European Food Safety Authority, which is expected to move to Parma. It is also being expected to take on new responsibilities, not least in terms of health claims with regard to nutrient profiling and so on. We are not funding that adequately either. That can fall flat on its face, and if does so, then public confidence is lost. That is true of both the bodies I have mentioned.
The third example is that of our new 'baby', the European Centre for Disease Prevention and Control, which is being set up in Stockholm. In Stockholm, it has already been found that costs are higher than anticipated. The value of the Krona has shot up against the euro, and the costs of employment and premises are both having an impact. As a result it will not be possible to implement the expected recruitment policies. I ask that this should be looked into as well, because if we do not protect people from health emergencies and from the dramatic increase in health threats, the public will not thank us. If we wish to pay for this – and we should – then we need to look at the budget for subsidies for tobacco–growing. That would pay for all those agencies. Moreover, if we removed these subsidies, we would also remove a health threat.
– Mr President, I too should like to start by warmly thanking our rapporteurs, Mr Garriga and Mrs Jensen, for their excellent work.
The 2005 budget is of particular importance. It is the first Union budget following enlargement, while in 2005 we shall be half way through the Lisbon strategy timetable.
Unfortunately, the first reading by the Council was governed by a cutback rationale. The Council displayed inconsistency between the objectives it has set and the resources which it ultimately decided to use in order to achieve them. The question arises of the political reliability of the Council, when it decides to cut EUR 3 billion from payment appropriations for the structural funds at a time when the European Commission and the Commissioner responsible have repeatedly stressed to us that implementation of these programmes is expected to intensify in 2005.
The question arises of the political reliability of the Council, when it makes significant cuts to crucial Lisbon strategy policies. The question of political reliability arises when we are currently debating the new financial framework of the Union for 2007-2013 and the impression is created that the symbolic 1% ceiling is concealed behind the Council's cutbacks.
Ladies and gentlemen, at the first reading on Thursday, the European Parliament must support the restoration of the appropriations for structural policies, in accordance with the strategy which we also followed in the Committee on Budgets, with a sense of responsibility towards the citizens of Europe and towards the objectives which we have set.
We consider it necessary to reinforce policies which aim at sustainable development and employment. We aim to strengthen social Europe and to give serious support to small and medium-sized enterprises. We really need to use the first reading as part of our effort, by December, to make the 2005 budget a reliable development resource which will safeguard the smooth integration of the new Member States, the reduction in differences within the Union and the efficient implementation of European policies.
In closing, I too should like to warmly thank the Commissioner, Mrs Schreyer, for her work and to wish her all the best in her future political career.
Thank you, Mrs Xenogiannakopoulou. As that was the final speaker, the debate is now closed. The vote will take place on Thursday. The sitting is now adjourned, and will resume at 6 p.m. with Question Time. I thank you.
The next item is Question Time, during which we will examine questions to the Commission (B6-0017/2004).
A missing children’s web site linked to a global network has just been launched in Ireland. Similar web sites have also been set up in the USA, Brazil, Argentina, Chile, South Africa, Malaysia, Costa Rica, Mexico, Canada and Australia and, at EU level, apart from Ireland, in Belgium, Great Britain, Italy, the Netherlands and Spain.
Can the Commission indicate if EU support is available for such web sites and, if so, why are so few EU Member States participating in this global network? What steps can it take to ensure that every Member State has its own web site and becomes actively involved in the activities of the network which enables the public to come forward with information on unsolved cases of missing children?
. Let me say at the outset that the Commission very much appreciates the work of the International Centre for Missing and Exploited Children. I greatly welcome the fact that six Member States of the European Union are connected with this global network on missing children, which has been set up on an American initiative.
Existing funding programmes, especially AGIS and Daphne, and previously STOP – which has now expired – continuously addressed the issues of child-trafficking, sexual exploitation of children, child pornography, violence against children in general and, in this context, the issue of missing children also. In particular, both STOP and Daphne have been used to support financially the Childoscope project of the Belgian organisation Child Focus, and also the Institute for International Research on Criminal Policy of the University of Ghent, in line with the Council resolution of 2001 on the contribution of civil society to finding missing and sexually exploited children.
Programmes, such as AGIS and Daphne, however, focus on cooperation among EU Member States. The global network on missing children, on the other hand, is a worldwide initiative and is not limited to the Member States of the Union. In principle, the creation of websites in the EU Member States that could be used to search out and find missing children could be an appropriate subject for funding using one of the relevant funding programmes. The Commission can only encourage relevant governmental administrations and civil society organisations in the Member States to set up websites in the framework of the global network on missing children and submit appropriate project proposals for the relevant programmes.
I thank the Commissioner for his answer. We all know that speed is of the essence in finding missing children, not only through the Internet which, when properly used, can be a powerful tool in finding people as quickly as possible, but also through the mobile phone networks.
I have two questions to put to the Commission. Firstly, do we know how many missing children there are in the enlarged European Union? Secondly, I would like to ask the Commission whether it would undertake through its 2005 work programme an initiative to establish a missing children website in all European Union Member States?
. In reply to the first question, I am afraid the only thing we can do is to make intelligent if rather gloomy guesses about the number. It is very difficult to be precise and the accession of ten new Member States to the European Union does not make it any easier to give a general figure. Whatever the figure is, it is far too high.
That is therefore a strong argument for us to develop the website proposal which the honourable Member has mentioned. I will make certain that my successors – I hope, my successors! – in the European Commission are made aware of his proposal and take it seriously. This is a very worrying problem and we should, as the honourable Member has said, use every possible resource, including modern technology, to try to cope with it.
It is now clear that, despite the EU Foreign Ministers' agreement to accept Burma's (Myanmar) participation at the ASEM Summit, there has been no improvement in the human rights situation in that country and that Aung San Suu Kyi has not been freed.
EU Foreign Ministers have consequently declared they will step up measures against the Burmese military leadership. What specific measures have been planned or put in place to ensure that the Burmese regime will now release Aung San Suu Kyi and fulfil the other demands made at the Gymnich meeting in Tullamore, Ireland? How does the Commission intend to implement these measures and the proposal to strengthen European aid to the people of Burma?
. Following the abject failure of the Burmese military regime to fulfil the Tullamore conditions to which the question refers, the European Union on 11 October agreed to adopt further targeted measures against the Burmese military regime.
The additional measures agreed by the Council are designed to apply both direct political pressure and indirect economic pressure on the Burmese military regime. To apply direct political pressure and to sharpen the international isolation of the military regime, the Council has agreed to expand the EU-wide travel ban on senior Burmese military officers and their families. Under the new rules all Burmese military officers of the rank of brigadier-general and above will be barred from entering the European Union.
To apply indirect economic pressure, the Council has agreed to adopt new measures prohibiting new investment in listed Burmese state-owned enterprises. Under these new measures, it would also be forbidden to provide loans or credits to Burmese state-owned enterprises.
The Commission realises that the new measures, though they further isolate the military regime, cannot force it to carry out the actions demanded by the European Union at Tullamore. However, we believe that this increased pressure will significantly increase the costs to the regime of not complying with European Union demands.
Perhaps I could add one point about assistance. At the moment, as the honourable Member will know, assistance from the Community budget is restricted to basic humanitarian aid and health care, and it is delivered through UN agencies and non-governmental agencies active inside Burma and close to the country's borders in Thailand and Bangladesh. The Commission is currently discussing with the Member States, but also with UN agencies and other donor organisations, the means which will allow us to optimise and expand our assistance from the budget to the Burmese people.
I should like to ask the Commissioner if he could expand on the remark he made on the Council taking decisions regarding investment in state–owned companies. This relates to specifically named companies. I understand that Total has recently done a deal with the Myanmar Oil and Gas Exploration Company. Is that deal affected by the Council's decision? If not, why not, if we are serious about exerting serious economic pressure?
Lastly I should like to ask the Commissioner whether he would agree that this matter should now be raised within the UN Security Council.
. The financial sanctions politically agreed by the Council will be implemented by a Council resolution, which is directly applicable in the Member States and is binding for economic operators. Off the cuff, I cannot give the honourable Member details of all the companies that are, or will be, covered by the proposals, but I can certainly ensure that we correspond with him on the particular company that he has in mind.
I do not want to hide a couple of points from Parliament. Firstly, in applying sanctions against named companies, you have to be careful that you are not obliging companies to break existing contractual arrangements or deny payments for goods they have received. It is always a trickier business to apply financial or economic sanctions than it sounds when one addresses the issue rhetorically. However, the point the honourable Member makes about the crucial importance of the energy sector in Burma is one we have to take account of.
The other thing that I would like to say very frankly to the honourable Member is that there are limits to the extent to which we can apply pressure and achieve the desired outcome. Like, I am sure, every Member in this Parliament, I would like to see Aung San Suu Kyi released from house arrest. I would like to see her and the NLD able to play a full part in the political life of Burma and Burma itself released from the trap of impoverishment and totalitarianism in which it at present finds itself.
It is also the case that Aung San Suu Kyi's husband taught at a university with which I am now intimately associated, so it is a case that I have followed with huge interest and concern.
My own judgement is that, a little like the case of Zimbabwe, it is more difficult to achieve the desired outcome if neighbouring countries and regional organisations do not cooperate in achieving a desired human rights objective. I hope that, in this case, ASEAN will act rather more vigorously in the future than it has in the recent past. The situation in Burma is horrendous, and we must do everything we can to achieve some improvement.
I do not have another question, I simply wanted to remind the Commissioner that there was a second part to my original question, i.e. whether the matter would be brought up in the Security Council.
. It remains the case that the Commission is not represented in the Security Council and I imagine that will continue even during the lifetime of the next Commission, distinguished though it doubtless will be.
My own personal view is that it would help to raise this question regularly in the Security Council. Whether that position would be shared by say, China, or some other Member States of the United Nations, I am not sure. But if I may make a point about two countries which have a strong relationship with Burma, China and India, I think they should both recognise that Burma is a destabilising force in their region and the sooner they work with others to help achieve a more democratic regime there, the better off the whole region will be.
Can I tempt my right honourable friend to agree that this House was right, and the foreign ministers were wrong, over the decision to permit Burma to attend the ASEM Summit? I should also like to ask him whether he would agree that banning the senior generals and others from entering the EU is only as successful as the policies of individual Member States. We have not seen a very effective policy on Zimbabwe, for instance.
Lastly, I ask the Commissioner to concur that although Aung San Suu Kyi – whose house arrest is unreasonable – is a crucial player in the Burma affair, we must accept that many others are also languishing in prison, including many members of the Burmese parliament.
. Of course, the last point which the honourable Member made is entirely correct. The focus is understandably on Aung San Suu Kyi, both because of her record and because of her international status. She has been garlanded – alas, – for the extraordinary heroism she has shown over the years. There are, as she would say, very many who have been persecuted along with her, whom we also need to take account of, and that includes most of the leadership of the NLD.
Secondly, the honourable Member is entirely correct that the effectiveness of any sanctions – and certainly of travel bans – is entirely dependent on the extent to which Member States implement those sanctions. He might not be surprised to hear me say that, during the last five years, I have sometimes seen a little distance opening up between what people advocate at European level and what happens in the Member States. That is unfortunate.
On his first question, we know Parliament took a more vigorous view of ASEM and Burmese participation in the Council. I am not, at this late hour, going to pick an argument with the Council, even when it is not present. I think it was understandably concerned that we should not allow the ASEM process, which has been reasonably valuable over the years, to be taken hostage by our concerns over Burma. It is possible to take a different view on that. At least we were able to ensure that Burma's human rights record was discussed in plenary session in ASEM and to toughen up the sanctions regime against Burma in the Council. It was a difficult matter of judgment and I can understand why Parliament has its own view, but I hope Parliament will understand that the Council did not take the view it did because of pusillanimity.
Thank you, Commissioner, for the commitment you have made during your term of office to trying to ensure a better situation for the suffering people of Burma.
I just wanted to follow up on the last common position, where there is a distinct lack of clarity regarding the lists of companies. What exactly is meant by the measures that have been put in place? Having said that – and it is clear from your response earlier on, Commissioner, that we are not going to get much more clarity on this – could we have an assurance from you that the Commission will look very closely and on a regular basis at the list of companies affected, and will update the list regularly, having monitored very carefully what will be necessary if this is going to be effective in any way?
. My experience over the years, not only in the case of Burma but also in other cases, has been that when the Commission is asked to police a sanctions regime it does so as diligently as possible. The diligence with which we pursue these policies is not always as popular with some Member States as it might be. Sanctions can be sometimes a rather Pavlovian foreign policy reaction: what is important is to examine the credibility of sanctions and to ensure that, where you put them in place, you apply them as rigorously as possible.
I was unable to give the honourable Member who asked the first question all the information he would have liked, but I have tried – as I am sure that my successors will try – to be as open on this as possible. It is perfectly legitimate for Parliament to want to be absolutely clear about these matters: about what is being done in the name of human rights policy in Burma and about how we are trying to make a success of an objective which we presumably all share both in principle and in practice. That is, to secure the release of an extraordinarily brave woman and those who, with her, have fought not just for democracy, better human rights and civil liberties in Burma but also for a better deal for an extremely talented people who have been impoverished by totalitarianism.
In view of the forthcoming review of the Financial Regulation, does the Commission plan to submit a proposal to simplify procurement procedures in the external action field, in particular in connection with military and non-military crisis management operations?
. First it should be stated that operations having military or defence implications cannot be financed from the Community budget – I have spent too long looking at the provisions of Article 28(3) – and are therefore financed on an intergovernmental basis.
As regards the financing of non-military crisis management operations, the rules referred to in the question are laid down not only in the Financial Regulation, but also in its implementing rules. The implementing rules already offer simplified procurement procedures for crisis situations in external relations, such as the use of negotiated procedures. It should be recalled that such simplified procedures constitute derogations from the normal procedures. Moreover, Parliament monitors their use by the Commission and a special report on their use is presented every year to the budgetary authority.
Arrangements for crisis management operations under the CFSP are currently being reviewed in the light of the functional needs of these operations, which it should be possible to accommodate within the existing framework of rules. For the longer term, the Financial Regulation provides for a review every three years, or whenever necessary. The Commission undertook to report on its experiences after the first two years of application of these new rules, that is, by the spring of 2005. This review will cover both the Financial Regulation and its implementing rules in order to see if, in the light of experience, any modifications to the rules are necessary, including the procurement rules for external actions in general and for crisis management operations in particular. I hope that is relatively clear.
Commissioner, although I do of course agree with you that military operations are excluded from funding under the EU budget, my question relates to the police operation in Bosnia and Herzegovina. According to reports I have received, there have been long delays in the arrival of equipment in the country, with six to eight months passing between the requirements being determined and the equipment actually arriving. The European Union has decided that it wishes to provide itself with instruments to ensure that crises, especially those in neighbouring countries, are overcome rapidly. Yet we are surely failing to achieve our aims if equipment arrives only when the crisis is already over. I should therefore like to urge the Commission – perhaps jointly with this House – to re-examine this procedure.
. I have some sympathy with what the honourable Member says in relation to both Bosnia and Macedonia. At present, each time there is a crisis-management operation, all the necessary supplies and equipment have to be procured from scratch. However, the contracting, which obviously takes some time, cannot begin until the head of mission has been appointed and has engaged his own staff. Therefore we have to find some way to allow the procurement to begin before the crisis-management operation is formally adopted so that the supplies are available as soon as the operation starts, or very shortly thereafter. We could obviously provide technical assistance with this preparatory work, but I am sure this is one of the factors that will be taken into account in the review of the implementing rules which I mentioned earlier. In my experience it is not always possible for us to operate as rapidly as we would like, and that is because of the rules which have been put in place, usually with good reasons – greater transparency, proper budgetary procedure, etc. Unfortunately, when people draw up those rules they do not always think about the real world in which we have to operate.
The next item is the second part of Question Time, during which the Commissioners present at this sitting will answer questions. I should like to welcome Commissioner Verheugen and to begin with Question No 37 by Mr Ferber, on EU membership for Turkey and its consequences for the population.
Are the Turkish-speaking members of the population in the countries bordering Turkey and in the Turkic Republics of Central Asia automatically entitled to Turkish nationality if they reside in Turkey?
.  Madam President, the answer to Mr Ferber’s question is in the negative; there is no such automatic entitlement.
In that case I shall ask the following question; in your proposal on the opening of negotiations with Turkey, provision was made for a comprehensive suspension of one of the four fundamental freedoms of the internal market. Do you believe that this will stand up to scrutiny by the European Court of Justice?
.  I am unable to reply to that question, as I do not know the answer.
During his recent trip to Turkey Commissioner Verheugen was confronted with complaints about cases of torture alleged to still be taking place in Turkish prisons. The human rights organisation Human Rights Watch also commented in a recent report that, whilst such practices have decreased in number, they still continue in Turkey.
At a press conference on 23 September Commissioner Verheugen announced that a group sent by the Commission to investigate had come to the conclusion that there were no grounds for accusing Turkey of systematic violation of the rights of prisoners.
Were the Commission observers able to visit prisons unannounced as they chose?
Does the Commission envisage sending observers regularly if the number of complaints does not fall
.  Mr Claeys, only a few days ago the Commission reported in detail on the situation in Turkey with regard to torture and ill-treatment, and I should therefore like to refer you to the Commission’s regular report published on 6 October 2004, which includes the outcome of the visit to which you referred. During this visit, Commission representatives met representatives from five human rights organisations and from two organisations in the field of forensic medicine, as well as government representatives and representatives from the police, gendarmerie and judicial institutions. The Commission came to the conclusion that further efforts had been made to step up measures against torture and ill-treatment, with the provisions of the new Penal Code playing an important role in this connection.
Custody procedures have been brought into line with European standards, although prison officers do not always inform detainees of their rights.
The authorities have announced a zero-tolerance policy against torture, and punishments have already been handed out to a large number of torturers. The Commission emphasises that there continues to be a large number of cases of ill-treatment and presumably also of torture in Turkey, and that it is now a case of eradicating these practices entirely. Further efforts must be made in this regard by the Turkish Government.
With regard to Turkey’s progress towards accession, the Commission stresses in its recommendation that reform processes and the fight against torture and ill-treatment, which are to be extended, must also be consolidated, and that the Commission will continue to monitor this process closely.
Madam President, Commissioner, my question was, in fact, whether the Commission intends in future to send investigation teams to Turkey as soon as there are complaints about incidents of torture in that country. I think that the Commissioner will have to agree with me that Turkey is a very special candidate Member State. Today, there was an article in the German newspaper stating that in Germany alone, more than 11 000 refugees have arrived since the beginning of 2003 asking for asylum on political grounds. How is this possible? Either Turkey is democratic – and political refugees do not exist – or there is a real problem.
.  Mr Claeys, the two questions you have asked are very different ones. The answer to the first is a clear ‘yes’. The Commission will continue to take all necessary measures, firstly to help Turkey in its fight against torture and ill-treatment, and secondly in order to monitor current developments. Special missions will of course also be sent to Turkey in the event that this is necessary. I should also like to make one further point; the sources to which you refer in your question, Mr Claeys, and which speak of systematic torture in Turkey, come from a political camp which you would not normally use as a reference source, and one which is diametrically opposed to your political position. You would not normally associate yourself with views that come from this part of the political spectrum. I am merely pointing this out for your information.
With regard to the second question, as a candidate country Turkey naturally undertakes to comply fully with the political criteria, as do all candidate countries. Ensuring that this does in fact happen in future is regarded by the Commission as its most important task in relation to Turkey.
With the strategic decision of the European Commission to begin official negotiations with Turkey regarding its membership, and in view of contradictory reports on the subject, what impact will the potential accession of Turkey in 2014-2015 have on the funds for the ten newly admitted Member States, particularly in the context of the common agricultural policy as well as on regional policy?
.  Mr Czarnecki, one can, at present, do no more than speculate on this issue. The Financial Perspective put forward by the Prodi Commission, which covers the period until 2013, does not earmark any funds for a potential accession by Turkey. This means that it is impossible to comment on the way in which the potential costs of such an accession might be distributed. There is no way in which detailed comments can be made on this issue at present, as Turkey cannot be expected to join the EU for another 12 to 15 years. During this period both the European Union and Turkey will experience economic developments which are as yet unknown to us, the budget of the European Union may undergo far-reaching changes of which we are unaware, and expenditure on related policies may also change. As a basic principle, it will be possible for any matters which require regulation to be regulated under the Accession Treaty, including matters relating to costs. Turkey’s accession will not cost more than the Member States and the Community budget are prepared to spend at that point in time.
Thank you, Madam President. Mr Verheugen, I should like to take this opportunity to thank you for your personal contribution to the recent EU enlargement, involving my country, Poland, amongst others. I should also like to thank you for providing us with an extremely important piece of information, namely that Turkey may join the EU in 2019, but no earlier. I have an additional question to put to you, Mr Verheugen. Do you believe that EU funding will tend to be used mostly to eliminate differences between Turkish regions and European regions or mostly to support Turkish agriculture?
.  Mr Czarnecki, firstly I should like to extend my sincere thanks for the compliment. As in the case of Poland, the elimination of regional disparities will of course also be an important factor if Turkey ever joins the EU. At present, however, it is still entirely impossible to comment on the financial implications this will have. I should merely like to point out that there is an upper ceiling for resource transfers into the new Member States, as well as into the old ones, which is set at 4% of gross national product. This means that the transfer of unlimited quantities of money is impossible. In fact this 4% ceiling has never been reached for the large Member States such as Spain, Italy or Poland, and it never will be. It is therefore reasonably safe to assume that, when the time comes, it will not be a question of comparing Turkey with Estonia or Lithuania, but rather with Spain or Poland, and this means figures of a very different order.
What measures is the Commission taking to improve the operational capability of the administration and justice system in Romania and Bulgaria?
.  This is a very complex issue, Mr Posselt. The Commission attaches great importance to the ongoing reforms of public administration and the judiciary in both countries. Not only must these reforms ensure that both countries are able to meet the conditions for membership, but they must also, above all, guarantee that after accession both countries are able to honour their commitments effectively as Member States.
Signs of concrete progress have recently emerged in Romania, for example the formal adoption of a strategy to accelerate reform of public administration, the 2003 strategy on reform of the judiciary and the adoption of three fundamental laws for judicial reform in June 2004. Romania still needs to ensure, however, that these measures are implemented successfully.
A strategy was adopted in Bulgaria over a year ago on reform of the public administration, not least as a result of a great deal of pressure on my part, and in general the country is making good progress with its implementation. I must make it clear, however, that major efforts are still required in order to make improvements to the organisation of work, to the administrative capacity necessary for implementation of the and in particular to the management structures of the Bulgarian administration.
With regard to the judiciary, Bulgaria is continuing to make progress in implementing the 2001 strategy on judicial reform, even though there have been delays in certain areas. The Commission is closely monitoring developments in this field, and has supported these reforms by means of pre-accession assistance and close cooperation with other donors, including the Member States.
Reforms of public administration and the judiciary are among the absolute priorities to be supported in the framework of PHARE multi-annual programming for 2004-2006. In addition, informal committees on reforms of the public administration and judiciary will be set up in order to conduct a structured dialogue with both countries on these issues and to monitor and support the extension of operative capacities in both fields.
Thank you, Commissioner. Following the summer holidays I received a huge number of enquiries from people living in my electoral district relating to this issue, in particular with regard to the extremely slow progress of border controls at the borders between Bulgaria and Romania and between Bulgaria and Turkey, with such controls often being halted entirely for hours at a time and the delays lasting for up to twelve hours. The issue of corruption was also raised in a great many of these complaints. As these complaints have raised the specific issues of border controls and corruption, I should like to ask you for your views on both of these.
.  Mr Posselt, I am of course also aware of these complaints, and indeed some of the complaints we receive are probably the same. The Commission looks into all of them. As far as border controls are concerned, we are working with both countries to improve the system, albeit not always successfully, as is apparent, and in fact the programmes are not yet complete. Overall, however, we believe that there has been an improvement.
With regard to corruption, you know that I have made very frequent reference to the issue in this House, and that all our progress reports call on Romania and Bulgaria to take firmer, more transparent and more decisive action in the fight against it. Although there are signs of progress in both countries, overall I should like to make it clear that I am not yet satisfied with the progress made in the fight against corruption in either of them. During the talks I held with both regions this stood at the top of the list of issues where the Commission expects to see significant improvements. In any case, I should like to make it clear that, before any possible accession by Romania and Bulgaria, they need to have effective legislation and effective institutions in place to fight corruption.
Five Greek regions have been included in the Community action to address the effects of enlargement in regions of the Member States having borders with applicant countries. Given that the Commission itself has taken the view that Macedonia (Western, Central and Eastern) and Thrace are in by far the most difficult position, according to the criteria of income, the strength of the labour market, infrastructures and human resources, will the Commission give its assessment so far of the use of Community financial resources for these regions?
Which direction will Community action take after 2006 in view of the expected accession of Bulgaria and Romania and the beginning of EU-Turkey accession negotiations (it should be noted that Greece has borders with all three applicant countries)? What provision has been made for transborder infrastructures with a view to promoting the integration of the area?
.  The contribution made by the Commission under the Structural Funds to the development of the northern regions of Greece consists not only in the implementation of operative programmes in individual sectors, but also in the running of the INTERREG programmes within the framework of Community initiatives. These programmes provide for the funding of measures to promote cross-border, transnational and transregional cooperation in the regions of EU Member States. The European Union provides cofinancing for structural policy measures in the Greek regions under the third Community Support Framework for Greece, which covers the period from 2000 to 2006, and programmes have been agreed for the regions of Western, Central and Eastern Macedonia and Thrace, the aim of which is to promote development and structural adjustment. A planned total of EUR 2.7 billion in public funding is to be allocated to measures in the three regions in question, with EUR 2 billion, or 75%, being provided under the Structural Funds.
Although extremely good progress has been made with measures to improve local infrastructure, delays have unfortunately been experienced with measures to improve the performance of the local economy and the labour market and with those to promote use of human potential, due to the difficulty of implementing these measures. In many cases, the actual implementation of these extremely complex and ambitious programmes remains too demanding a task for the authorities responsible.
In addition to these sources of funding, the above-mentioned regions also receive significant amounts of funding via the operative programmes implemented throughout the country under the Community Support Framework for Greece, and over 65% of Structural Funds earmarked for Greece flow through these horizontal programmes. The northern regions are also involved in a number of cross-border programmes, which include firstly the EUR 46.6 million INTERREG programme for Greece and Turkey, which was approved in late 2003, although no measures have yet been implemented under it.
The second of these programmes is the cross-border INTERREG/PHARE programme for Greece and Bulgaria, for which EUR 254 million have been earmarked. A large number of projects have begun under this programme, including measures in the field of transport infrastructure.
Thirdly, the northern regions are involved in INTERREG/CARDS for Greece and Albania, as well as INTERREG/CARDS for Greece and the former Yugoslav Republic of Macedonia. EUR 126 million are earmarked for the programme with Albania, as well as EUR 103 million for that with the former Yugoslav Republic of Macedonia, and several programmes are underway, including those relating to economic development and employment. The INTERREG/CARDS programmes are likely to be converted shortly into Neighbourhood Programmes in order to promote and strengthen cooperation between Greece and Albania and between Greece and the former Yugoslav Republic of Macedonia.
Pre-accession assistance for Turkey will begin with the 2004 programme, and includes a component for cross-border cooperation between Turkey and Greece, with annual funding of around EUR 2 million at present. The project’s aim is to improve cross-border cooperation between Greece and Turkey at a local level and to support the development of the economic potential of border regions. It is expected that funding for these measures will be increased in future years.
One of the focuses of the PHARE programme for cross-border cooperation between Bulgaria and Greece, which currently receives EUR 20 million in funding annually, has been infrastructure, and in particular the rehabilitation of regional roads with access to the two existing border crossings. There are also plans for the cofinancing of three new border crossings with approach roads, of which one is nearing completion. To date over two thirds of programme funds have been allocated to this priority.
Environmental issues are second on the list of priorities, and after Bulgaria and Romania join the EU cross-border cooperation between Greece and Bulgaria will be promoted under INTERREG on both sides of the border.
– Madam President, following the transition to the Europe of the 25, the definition of border regions has surely also changed.
My question is clear: will we have a differentiated extension and extension in time of the scope of this truly useful Community action?
Moreover, the Commission itself has confirmed that the Greek regions in question face very serious problems according to criteria of income, the strength of the labour market and human resources.
Madam President, in conclusion I should like congratulate Commissioner Verheugen most warmly on the significant contribution he has made to the enlargement of the European Union.
.  Thank you, Mr Papastamkos, for your kind words of appreciation. I should like to try once again to explain this in my own words. There are three different programmes covering the north of Greece, including firstly those relating to cross-border cooperation with Bulgaria, a future Member State. As soon as Bulgaria joins the EU, this programme will be discontinued and replaced by a normal INTERREG programme at the border between Bulgaria and Greece, as is usually the case between Member States. This does not, however, mean that less money will be provided; it will merely be a different programme. Greece also has a joint programme with the neighbouring countries of Albania and the former Yugoslav Republic of Macedonia, which are not yet candidate countries. Provision has therefore been made here for another programme, and the Commission is planning to combine these instruments into a single Neighbourhood Programme in order to simplify matters. This programme will run for the whole of the next Financial Perspective. It is not my impression that a lower level of funding is to be expected at this border, indeed rather the opposite, in view of the high priority accorded to the Western Balkans in our strategic considerations. Thirdly, programmes exist in relation to the border with the candidate country Turkey, and more funding will be made available for this border region as part of the intensive cooperation with Turkey, which is only in its initial stages.
Overall, it can be said that purely technical alterations will be made to certain aspects of the situation in the Greek border regions, but that there is no reason to expect that funding will be reduced; in fact, it is more likely that the opposite will be true.
Question No 44 will be answered in writing.
In the spring of 2004, Advocate-General Phillipe Leger of the Court of Justice declared the Swedish State monopoly on pharmacies to be contrary to EU competition principles. Final judgment in the Hanner case is expected during the year but, usually, the Court of Justice adheres to the opinion of the Advocate-General.
In the light of this opinion concerning pharmacies, what is the Commission's view of the future for the Swedish State monopoly on the sale of alcoholic beverages, Systembolaget?
. – Madam President, ladies and gentlemen, even though the Court of Justice may adhere to the opinion of the Advocate-General, it should be emphasised that such an opinion is not legally binding either on the Commission or on any other party. That is also true for the opinion that Advocate-General Léger issued on 25 May 2004 in case C-438/02 Åklagaren versus Krister Hanner, regarding the compatibility of Apoteket, the monopoly that exists in Sweden for the distribution of medicinal products, with certain Treaty provisions on the free movement of goods and the right of establishment (Articles 28, 31 and 43).
With regard to Systembolaget, the distribution system for alcoholic beverages in Sweden, the Court of Justice has already made a pronouncement on that monopoly’s compatibility with Article 31 of the Treaty, in its ruling of 23 October 1997 on the Franzén case. The article states that the structure and activity of State monopolies must be organised so as to ensure that no discrimination regarding the conditions under which goods are procured and marketed exists between nationals of Member States, so that trade in goods from another Member State shall not suffer any disadvantage in law or in fact compared with a domestic product.
Having thoroughly examined the Systembolaget system with regard to points of sale, choice of products and promotional activities, the Court decided that the monopoly sales structure of Systembolaget was compatible with Article 31 of the Treaty. In the current state of affairs, the Franzén ruling provides the Commission with a guideline from a legal point of view in the context of assessing the compatibility of Systembolaget with EU rules.
Madam President, I thank the Commission for that answer, which I think was an extremely good one. The reason for the question is that not only the issue of pharmacies but also that of the Swedish state monopoly on the sale of alcoholic beverages, Systembolaget, is mentioned in the Advocate-General’s opinion. I interpret the answer as saying that the Commission does not today believe that there are any problems with Systembolaget and considers that its activity is compatible with the EU’s regulations, a position I think is a wise one.
. I have nothing to add at this stage.
The workers at the ten publicly-owned Spanish shipyards grouped within the IZAR company are now undertaking numerous mobilisations and stoppages in various cities in Spain, in protest at the Industrial Viability Plan for the sector of the State Industrial Holding Company (SEPI), which would mean splitting off the military from the civilian shipyards and privatising the latter. This is happening because the outgoing Aznar government granted 'illegal' aids to the publicly-owned shipyards involving a sum of EUR 1100 million, which now has to be reimbursed to the Commission.
Does the Commission intend to negotiate the reimbursement of the above illegal aids in order to prevent the break-up and closure of the Spanish shipyards?
Does it not consider that the aids concerned should be declared 'legal' with a view to ensuring the viability of the Spanish shipbuilding industry?
. – Madam President, ladies and gentlemen, the Commission would like to underline the fact that the state aid that has been recalled, because it is considered illegal and incompatible, is to be returned to the Member State in question and not to the Commission. This is a misapprehension that crops up occasionally: whereas a fine imposed by the Commission for a cartel or abuse of a dominant position is credited to the Community budget, an order for reimbursement of illegal and incompatible state aid requires a transfer of money from the firm that wrongfully received it to the Member State in question and not to the Community budget.
According to the case law of the Court of Justice and Article 10 of the Treaty, when a Member State encounters difficulty in enforcing a Commission decision requiring the reimbursement of an illegal and incompatible state aid, the Member State and the Commission must cooperate in order to find a solution to the difficulty. It is not a case of negotiation, and the Commission’s decisions remain valid in all respects. This kind of cooperation is currently taking place between Spain and the Commission. The Commission does not intend to review the decisions in question since that would create a distortion of competition in the EU shipbuilding market. In recent years the Commission has received a large number of complaints from EU competitors regarding the aid granted to Spanish shipyards. Moreover, it would seem impossible, anyway, from a legal viewpoint, to authorise the aid in question, in view of the condition not to grant any further aid in future to Spanish shipyards, which was laid down by the Council back in 1997 and repeated in Article 5 of the regulation on aid to shipbuilding that was applicable at the time when the aid was granted.
Madam President, Commissioner, the truth is that the request for withdrawal or return of aid is an immense blow to the Spanish shipbuilding sector, a strategic sector.
You are well aware, as I am, that the vast majority of the world’s heavy ships are directly or indirectly subsidised. This aid is permitted within the European Union and different formulae have been sought through regional governments, by unifying the private and military shipbuilding sectors.
I would therefore urge the Commissioner and the political leadership of the European Union to reconsider this idea of preventing subsidisation of the shipbuilding sector, which is a strategic sector for Europe, particularly in view of the unfair competition on the part of Korea and the protectionism of the United States of America.
. Thank you for this complementary question, which raises a point of general interest. The Commission is perfectly aware of the importance of the shipbuilding industry in Europe and also of the importance the shipbuilding industry attaches to a level playing field within Europe, which would be at odds with an unregulated system of State aid to shipbuilding.
There have been two recent visible signs of the importance the Commission attaches to this sector. First, you mentioned unfair Korean competition: you will certainly be aware of the Commission's bold initiative – which unfortunately took a long time to be reflected in a Council decision – firstly to bring Korea to the WTO and secondly, at the same time, to put in place a temporary defensive mechanism against unfair Korean competition.
The second visible sign of interest is the Leadership 2015 programme, which was coordinated by the Commission with the participation of representatives of the European Parliament and the shipbuilding industry, to identify a number of proactive policies.
This gives you an indication of how the Commission, with the other European institutions, has tried to accommodate the needs of the sector, while at the same time trying to comply with the law when it comes to specific subsidies. As you know, in the case of IZAR there is a whole history of non-compliance with the rules.
Madam President, I would like to ask the Commissioner, in view of the international situation he has referred to and Europe’s situation in relation to the World Trade Organisation and unfair competition on the part of Korea, whether the Commission would be in favour of revising its current policy on State aid to the European shipbuilding industry.
. It is rather unusual to talk about the policy intentions of the Commission when – this Parliament permitting – the term of office of the present European Commission is only seven more days. They will be very intensive days, at least for competition policy.
As far as the question on shipbuilding is concerned, and without, of course, committing our successors to a policy along the lines I have just described – namely, rigorous control of compliance with the existing, fairly generous rules for this sector, as well as active measures to promote, in cooperation with the industry, the sector's development – I would expect this kind of policy to be pursued.
The tax relief scheme ‘unlawfully introduced by Italy’ because it was not the subject of prior notification, and ‘incompatible with the common market’ in violation of European legislation on State aids, was launched in 2002 for the benefit of 1 600 municipalities in northern Italy, some of which have never been hit by natural disasters.
How did it come about that the provision was analysed two years after the entry into force of the decree and one year after the latest date envisaged for the execution of the measures?
Why was the rejection of ‘Tremonti-Bis’ announced without the interdepartmental consultation having been completed?
What steps will the Commission take to ensure recovery of the sums obtained fraudulently from the State, at least as regards the amount exceeding the damages suffered by the beneficiaries?
. – Madam President, with reference to Mrs Sbarbati’s oral question, to tell the truth I should like to underline the speed with which the Commission has followed up this case, as it only learnt about it through the complaints received from 6 March 2003 onwards.
The decision to begin the formal investigation procedure was actually adopted on 17 September 2003, once information had been forwarded by the Italian authorities on 4 July 2003. Besides, the applicable regulation does not set any time limit for the examination of a case by the Commission.
Lastly, I must point out that the Commission adopted the decision to close the formal investigation procedure on 20 October 2004, or five weeks after receiving the final details from Italy. With regard to the second part of the question, the articles that appeared in the press before the Commission adopted its decision were based on information that did not come from the Commission itself, which only informs the media of its decisions after they have been adopted, usually by means of a press conference and/or press release.
Finally, the Commission’s decision specifies that Italy must order all the beneficiaries to refund the incompatible aid, with interest, and it must inform the Commission of the measures implemented and planned in order to comply with the decision within two months. The Commission is monitoring the recovery procedure and may take the case to the Court of Justice if it is not properly carried out.
– Madam President, ladies and gentlemen, I just wish to state that I am quite satisfied with the Commissioner’s answer, and I take the opportunity to thank him not only for all he has done in carrying out his mandate for Europe but also for the prestige he has brought to our country.
. – May I just thank Mrs Sbarbati very much for her kind words? Thank you.
Madam President, Commissioner, ladies and gentlemen, the issue of state aid is raised every time there is a natural disaster. As a result of the EU’s enlargement, Objective 1 or 2 areas in border regions are now bordered by other areas which have been deprived of this status. Do you believe it possible that temporary exceptions relating to state aid could be put in place for these border regions in future?
. Unfortunately Europe, like every other area of the world, is no stranger to natural disasters. There have been a number in recent years. I am sure that some of us will remember the huge floods in Germany and Austria only a few years ago. With the support of Parliament, the Commission has tried to put in place appropriate mechanisms, within the limits of the financial resources available. These included the monitoring of state aid – subsidies or contributions from national budgets – and also direct contributions from the Community budget.
As regards the 'Tremonti Bis' law referred to in Mrs Sbarbati's oral question, the Commission was not questioning whether companies suffering the consequences of natural disasters should be helped. The issue was whether the way the law was formulated enabled that objective to be met.
In answer to question E-0699/03(1), the European Commission said that it had 'recently initiated a case concerning, amongst others, the inkjet cartridges and printers sectors. It is currently analysing the conduct of a number of companies in these markets in light of the Community's competition rules'.
What progress has the Commission since made in this matter and is the market for ink cartridges and printers compatible with Community competition rules and, if not, what were the findings of its investigation?
. – Madam President, this short series of questions shows the variety of topics on which the Commission has been active in the field of competition.
I should like to say in reply to Mr Staes that he must surely be aware of the fact that early in 2003 the Commission began an investigation into the inkjet and laser printer market. Since then, the Commission has gathered a large amount of evidence and held many talks with printer manufacturers and reconditioned cartridge suppliers. Our inquiries have focused on the problem of determining whether the printer manufacturers are infringing Community competition rules because of the shapes and prices of their cartridges. The investigation is extremely complex in both economic and legal terms.
The Commission is currently completing its analysis of the evidence gathered, and at this stage it is still too early to say whether or not there has been any infringement of competition law or whether the proceedings can be closed. The Commission will, of course, make any further news on this matter public as soon as possible.
Madam President, I thank the Commissioner for his response. I should nevertheless like to point out – and I have investigated this for myself – that 75 cl of ink-jet printer ink is more expensive than a bottle of champagne. That is surely absurd. I very much have the impression that this is a case of tied selling, whereby printers are sold at bargain prices and ink is very much overpriced. For the time being, I content myself with the Commissioner’s response, but I should like to note that this inquiry should be completed urgently, because this is not benefiting the consumer.
. Thank you for that observation. I can assure you that the Commission will make public all the relevant elements. We are not yet in a position to find out whether there has been an infringement. You will certainly be aware that the Commission does not have the role of a price regulator. We live and work in a social market economy and it is of paramount importance that the Commission ensures that the conditions for competition are in place, pursuant to European law.
These may or may not lead to consumers perceiving prices to be high. It would not be right in an efficient market economy for the Commission to set prices. This is not an option. But I am sure that just as this Commission did, the incoming Commission will closely monitor all the phenomena which might violate competition rules, causing adverse effects for European consumers.
Thank you, Commissioner Monti. I will now bring the questions to you to a close, so that Questions No 49 and 50 will be answered in writing. We will now move on to the next group of issues.
In an era when the food market is becoming increasingly globalised, a trend which will grow with the greater role of the WTO, many countries outside the EU do not have the same standards in terms of animal welfare, food safety and environmental regulations as exist in the EU. Therefore does the Commission agree that there should be greater emphasis placed on labelling of food coming from outside the EU, in terms of country of origin and methods of production, thus providing consumers with clear information?
Does the Commission not feel that it would be more just for Europe´s food producers and more in the interests of European consumers, if these other countries were made to have the same standards of food safety as exist within the EU?
. I would first like to thank Mrs McGuinness for this question.
The main objective of the food labelling legislation in the EU is to provide consumers with factual information regarding the characteristics of foodstuffs, such as composition, quantity and shelf-life.
Under EU food law, origin labelling is not mandatory, unless the origin is clearly connected with one or more characteristics of a foodstuff, or it is necessary that the purchaser should not be misled as to its true origin, for instance where its name includes a geographical reference.
Origin labelling in itself would not provide the consumer with clear information as regards animal welfare or methods of production. We continue to work through international organisations to improve world standards in areas such as animal welfare. This would offer the best way forward in meeting the honourable Member's concerns about the application of these rules in third countries.
As regards standards of food safety, all food and feed placed on the market in the EU must be safe, irrespective of where it comes from. Third countries may only export food products to the EU if stringent conditions are met and a verification mission has been carried out by the Food and Veterinary Office.
In addition, obligatory checks are carried out on all imports of animal products at the point of entry, in the EU border inspection posts. The recently adopted Food and Feed Regulation aims to harmonise controls on all other imported food products.
These measures ensure that the food standards applied in the export sector of third countries trading with the EU meet EU food safety requirements.
At the outset, I wish to compliment the Commissioner on his good work in a very difficult area. There have never been as many issues about food safety, and he has been there to protect consumers.
You are correct in saying that food labelling is not enough to protect consumers. I have recently learnt that, in Ireland, beef from South America has been found to be labelled as Irish. That has to be a cause for concern in terms of misleading consumers.
Would the Commissioner just comment on that as an area where the new Commission should certainly take an interest, since, if consumers are to have accurate information, we need to tighten up on labelling. I am not calling for a police force for food, but it certainly looks as if we need something more than we currently have.
. I would firstly like to thank Mrs McGuinness for her kind words about the work I have been doing over the past five years. I much appreciate that.
On the issue of her supplementary question: there is specific legislation relating to beef labelling, namely Regulation No 1760/2000, which specifies the particular requirements in relation to beef, including its origin, and was enacted in response to the issues surrounding the BSE controversy some years ago.
Any labelling in any Member State which mis-states the origin of the beef in question is a failure to comply with that piece of legislation. The Commission is always concerned at any failure to comply with EU law. If this has happened on any occasion in Ireland or indeed anywhere else in the manner that you have described, this is a clear failure of compliance with EU legislation.
In those circumstances it is a matter for the competent authorities of the Member States, and in this instance the competent authorities in Ireland, to ensure that any failure to comply with EU legislation is properly investigated and dealt with in the appropriate manner. It certainly would not be the wish of the Commission to see any failure to comply with legislation of this kind and this is a matter which should be dealt with properly and by the competent authorities of the Member State in question.
My question is about the Commission's position on the fact that the law of the Russian Federation on additional guarantees and compensations for military servicemen etc., in its versions of 21 January 1993, 21 July 1993 etc. …
I regret that I have to interrupt you, Mr Landsbergis. What I have heard so far does not appear to relate to the question, and you can only put supplementary and specific questions on this point.
The extent of foetal alcohol syndrome (FAS) and the best advice to offer to expectant women remains controversial. A recent study by Dr Raja Mukherjee, London, claims that drinking any amount of alcohol can be damaging and that one in every 100 babies born is damaged by their mother drinking while pregnant but that many cases go unrecognised. Studies in the US, South Africa and Scandinavia suggest that one in 300 infants is affected by FAS. Affected children can suffer problems with memory, attention span, hyperactivity, physical abnormalities and a diminished IQ. There is a need for further research into FAS. However, heavy alcohol consumption is known to be damaging to the unborn child and some EU governments recommend a limit of one to two units of alcohol per week for pregnant mothers-to-be. In the light of this does the Commission have any plans to introduce EU legislation requiring alcoholic beverages to carry warning labels about the potential for damage to unborn children?
. First of all, I thank Mrs Stihler for this important question. I fully share her concerns on this issue.
Foetal Alcohol Syndrome – FAS – is a mental and physical disorder that can include mental retardation, brain dysfunction, physical abnormalities, learning disabilities and psychological disorders. FAS occurs as the result of prenatal alcohol exposure. Recent studies increasingly suggest that there may be no clearly safe drinking limit above zero alcohol for pregnant women. Key elements to prevent FAS are awareness–raising and consumer information. The Commission is at present developing a working paper on a coordinated approach in Europe to tackle alcohol–related harm. FAS is one of the possible topics to be addressed in the paper.
The Commission is carefully studying the types of information that should be provided in addressing this problem. Possible guidelines on these could be included in the Commission's working paper on alcohol, which is planned for next year. The Commission also intends to prepare a report on the application of Council recommendations on alcohol and young people from 2001, which, among other things, will address the need for further action. In addition, the possibility of having a conference on alcohol next year, together with the WHO European office, is being explored.
Finally, I should like to emphasise that we should not forget the central role of our Member States in tackling alcohol–related harm. An integrated approach needs concerted action by all stakeholders, including families, schools, employers, industry, advertisers and national regulators.
Thank you for that answer, Commissioner Byrne. I also thank you for all the work that you have done over the past five years on the public health agenda. It is much appreciated. As you said, new research suggests that in some cases, one in a hundred babies could be affected. Other research suggests that the figure is one in three hundred. In fact, according to Friday's , which dealt with what is happening in France, about 7 000 babies born there are thought to be mentally or physically damaged by passive consumption of alcohol in the womb. Mr Philippe Douste-Blazy, the French Minister for Health, said that FAS was 'aside from genetic factors, the prime cause of mental retardation in children'. This is clearly a European issue and one that we have to take seriously. I hope that the Commission's alcohol strategy will look at what is happening in the United States of America, where alcohol products are properly labelled with a health warning.
Commissioner, how can we make the possibility a reality?
. Thank you for that supplementary question and for your kind words, Mrs Stihler. I appreciate that.
As you may know, DG SANCO is at present preparing a Community strategy to reduce alcohol-related harm, as called for in the Council conclusions in 2001. Several areas for action have been identified as key areas. One of them is consumer information, to improve awareness of the risks connected with the consumption of alcoholic beverages. At the moment the draft proposals concern the legal and practical feasibility of having health warnings on the containers of alcoholic beverages, as well as at points of sale. These would include information on, for instance, pregnancy.
If the public health authorities do not move in and occupy the field, it might well be occupied by industry. That is not entirely satisfactory, because the information being made available by the industry might not be consistent with best public health practice. I look forward to further discussion of this important issue in the future.
The Commission's Food and Veterinary Office carries out regular inspections in the Member States to check whether slaughterhouses comply with Community hygiene rules.
Following its most recent inspections in Greece, can the Commission say to what extent Greek slaughterhouses or meat markets, such as Rendi in Athens, have met the requisite Community standards? Is the Commission satisfied with the progress made towards modernisation and does it consider that there are still shortcomings in food safety checks in Greece? What measures has the Commission taken, or will it take, to ensure that Greece complies with its obligations under the relevant Community legislation?
. Two inspections carried out by the Commission's Food and Veterinary Office in Greece, in July 2003, March and April 2004, revealed breaches of Community requirements with regard to procedures for licensing abattoirs and respect of hygiene requirements. These findings confirm the results of earlier FVO missions. Based on Commission recommendations, commitments were received from the Greek authorities on action to rectify these deficiencies.
As regards the new Rentis market, there has been slipping in the timetable notified by the Greek authorities for its construction. According to our latest information, the construction works are scheduled for completion in mid-2006. Despite the fact that the Commission has had a number of high-level contacts with the Greek authorities in recent years about the food control system, progress has not been satisfactory. This relates to the specific issue of insufficient staffing levels in the Greek veterinary service to ensure effective implementation of EU veterinary legislation. That is why, in May 2004, the Commission sent a letter of formal notice to the Greek authorities urging them to remedy this situation. In the absence of appropriate assurances from the Greek authorities, the Commission sent a reasoned opinion to Greece on 18 October, asking the Greek Government to address effectively the problem of understaffing in its veterinary services within a period of two months. Failure to do so could lead the Commission to bring the case before the Court of Justice.
The Commission is also considering similar action in relation to the control systems in Greece for the approval of red meat establishments. The Commission has been keeping the situation in Greece under close review and intends to continue to ensure that the necessary corrective actions are taken.
Will the Commission confirm that the mental health sector will receive increased emphasis in the 2005 Work Programme? Will it further confirm that human rights and humane treatment are fundamental to good mental health practice in the European Union? Will it welcome the announcements in Hungary and Slovenia that caged beds are to be abolished, and will it continue to protest against their continued use in the Czech Republic and Slovakia? In this connection, will it also salute Dr Jan Pfeiffer, named as one of Time Magazine's 2004 European Heroes for his campaign for a humane mental health system, without such beds, in the Czech Republic?
. Mental Health is indeed a priority of the Community’s public health policy and under the Public Health Programme (2003-2008). Under its first strand, dealing with health information, the Working Party on Mental Health has been created, bringing together project leaders and stakeholders. In the 2005 work plan, the focus of activities will be on promoting mental health and preventing mental disorders in children, adolescents and young people, based on improved data collection and analysis.
There can be no doubt that human rights and humane treatment are fundamental to mental health practice.
The Commission welcomes the recent adoption of the Council of Europe’s recommendation concerning the protection of the human rights and dignity of persons with mental disorders. It also supports the UN standard rules for the equalisation of opportunities for people with disabilities as well as the efforts to establish a UN legally binding instrument to protect the rights and dignity of persons with disabilities. The Commission is fully engaged in the negotiations on this instrument.
The Commission is aware of the use of caged beds within psychiatric and social care facilities in Hungary and Slovenia as well as in Slovakia and the Czech Republic and welcomes the report on this issue that was published in 2003 by the Mental Disability Advocacy Center. As a result of this report, the Commission made enquiries about the exact position on the use of caged beds in these countries and drew the attention of the national authorities to the necessity to remedy this problem. According to information then received by the Commission, it appeared that the situation was improving. It was reported that Hungary has imposed a caged bed ban that will come fully into force at the beginning of 2005. In the Czech Republic, caged beds are reported as being gradually replaced.
The Commission has launched a study on conditions in institutions in all the 25 Member States in order to establish the situation that currently exists, with a focus on disabled persons. The findings of this study, undertaken by Inclusion Europe, were presented in Brussels on 22 and 23 October. The study confirmed that caged beds, or netted beds – as they are also called – are indeed being used in several Member States, including old and new Member States. Furthermore, the study showed that the question of caged beds cannot be dissociated from the more general context of living conditions in large residential institutions. These conditions are sometimes unacceptable and do not respect the most elementary requirements of human respect and dignity. The study found that community-based residential services provide opportunities, but not guarantees, for better outcomes.
From 2005, the Commission will produce a biennial public report on the overall situation of people with disabilities in the European Union. The report is intended to provide a useful tool for all disability decision- makers by providing accurate, dynamic and up-to-date information on the situation of people with disabilities throughout the European Union.
The Commission salutes any appropriate efforts to make mental health systems as humane as possible. We also congratulate Dr Pfeiffer on his nomination as European Hero by Time Magazine.
There are not many of us here, but I hope that the answer given by Mr Byrne, our Commissioner, will be widely read. I would like to place on the record our thanks as a Parliament for his work for public health over the last five years, particularly in the area of mental health and the way he has ensured that this issue has risen up the agenda.
I invite him, as a last clarion call, to repeat that inhumane treatment in mental health is not to be tolerated in this Union. That includes such things as caged beds, which should not be a part of any country's policy. As he says, rights and dignity are what we seek. Rights and dignity are what he has talked about. Rights and dignity must be the future of European mental health policy.
. I should like to respond to my friend John Bowis' kind words to me by saying how much I have appreciated working with this Parliament over the last five years on issues relating to public health, and not least with one of the leaders in Parliament on this subject: Mr Bowis himself. It has been a pleasure for me to work so closely with such experts in the field for the benefit of our citizens here in the European Union.
I accept his invitation to repeat what I have just said in relation to this issue, that the protection of those with disabilities, particularly those with mental health disorders in the European Union, is of paramount importance. Their human rights and dignity ought to be respected by all Member States. This is something that I believe is appropriate, I believe the Commission believes it is appropriate, and I am happy to hear that this House takes the same view.
Thank you, Commissioner. Exceptionally, and with your permission, I would like, from the Chair, to express my agreement with what you have said and thank you for your work.
Madam President, unfortunately I was chairing my group meeting when my question came up. I should like to apologise to the Commissioner and to the House for not being here to take the question myself. This is the last opportunity that I will have to thank Commissioner Byrne for all his help and great leadership over many crises over the last five years. I wish him well. It will not be retirement for him, but a new phase in his life.
. I should like to respond very briefly to my old friend, Mr Crowley, and thank him very much for his kind words. We have worked together and I now look forward to a deep friendship in the future.
Thank you, Mr Crowley. What you have said will be recorded in the Minutes.
I would now like to conclude Question Time. Questions No 56 to 93 will be answered in writing.